

Exhibit 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of November 14, 2011
 
by and among
 
COAST CRANE COMPANY
as US Borrower,
 
COAST CRANE LTD.
as Canadian Borrower,
 
CC ACQUISITION HOLDING CORP.,
 
as Guarantor

 
THE OTHER PERSONS PARTY HERETO THAT ARE
 
DESIGNATED AS CREDIT PARTIES,

 
GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a US Revolving Lender, Canadian Revolving Lender, Swingline
Lender and as Agent for
all Lenders,
 
and
 
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
 
****************************************

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



         
Page
           
Article I.
 
THE CREDITS
 
2
             
1.1
 
Amounts and Terms of Revolving Loan Commitment and Canadian Revolving Loan
Commitment
 
2
 
1.2
 
Evidence of Loans; Notes
 
8
 
1.3
 
Interest
 
9
 
1.4
 
Loan Accounts
 
10
 
1.5
 
Procedure for Revolving Credit Borrowing
 
11
 
1.6
 
Conversion and Continuation Elections
 
12
 
1.7
 
Reductions in Revolving Loan Commitments and Canadian Revolving Loan Commitments
 
13
 
1.8
 
Mandatory Prepayments of Loans
 
13
 
1.9
 
Fees
 
14
 
1.10
 
Payments by the Borrowers
 
15
 
1.11
 
Payments by the Lenders to Agent; Settlement
 
17
 
1.12
 
Currency Matters
 
21
 
1.13
 
Eligible Accounts
 
21
 
1.14
 
Eligible Inventory
 
25
 
1.15
 
Eligible Equipment
 
28
 
1.16
 
Limitations on Obligations of Canadian Credit Parties
 
29
 
1.17
 
Collateral Allocation Mechanism
 
29
           
Article II.
 
CONDITIONS PRECEDENT
 
31
             
2.1
 
Conditions to Effectiveness of this Agreement
 
31
 
2.2
 
Conditions to All Borrowings
 
32
           
Article III.
 
REPRESENTATIONS AND WARRANTIES
 
33
             
3.1
 
Corporate Existence and Power
 
33
 
3.2
 
Corporate Authorization; No Contravention
 
33
 
3.3
 
Governmental Authorization
 
34
 
3.4
 
Binding Effect
 
34
 
3.5
 
Litigation
 
34
 
3.6
 
No Default
 
34
 
3.7
 
Employee Matters
 
34
 
3.8
 
Use of Proceeds; Margin Regulations
 
35
 
3.9
 
Ownership of Property; Liens
 
35
 
3.10
 
Taxes
 
36
 
3.11
 
Financial Condition
 
36
 
3.12
 
Environmental Matters
 
37
 
3.13
 
Regulated Entities
 
37
 
3.14
 
Solvency
 
37
 
3.15
 
Labor Relations
 
37
 
3.16
 
Intellectual Property
 
38
 
3.17
 
Brokers’ Fees; Transaction Fees
 
38
 
3.18
 
Insurance
 
38
 
3.19
 
Ventures, Subsidiaries and Affiliates; Outstanding Stock
 
38
 
3.20
 
Jurisdiction of Organization; Chief Executive Office
 
38
 
3.21
 
Locations of Inventory, Equipment and Books and Records
 
39

 
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)



         
Page
             
3.22
 
Deposit Accounts and Other Accounts
 
39
 
3.23
 
Government Contracts
 
39
 
3.24
 
Customer and Trade Relations
 
39
 
3.25
 
Bonding
 
39
 
3.26
 
[Reserved]
 
39
 
3.27
 
Status of Holdings
 
39
 
3.28
 
Full Disclosure
 
39
 
3.29
 
Foreign Assets Control Regulations and Anti-Money Laundering
 
40
 
3.30
 
Patriot Act
 
40
 
3.31
 
Vehicles
 
40
 
3.32
 
Equipment
 
40
           
Article IV.
 
AFFIRMATIVE COVENANTS
 
40
             
4.1
 
Financial Statements
 
40
 
4.2
 
Appraisals; Certificates; Other Information
 
41
 
4.3
 
Notices
 
44
 
4.4
 
Preservation of Corporate Existence, Etc
 
46
 
4.5
 
Maintenance of Property
 
46
 
4.6
 
Insurance
 
47
 
4.7
 
Payment of Obligations
 
47
 
4.8
 
Compliance with Laws
 
48
 
4.9
 
Inspection of Property and Books and Records
 
48
 
4.10
 
Use of Proceeds
 
48
 
4.11
 
Cash Management Systems
 
48
 
4.12
 
Landlord Agreements; Bailee Waivers
 
49
 
4.13
 
Further Assurances
 
49
 
4.14
 
Environmental Matters
 
51
 
4.15
 
Vehicles
 
51
 
4.16
 
Canadian Pension Plans and Benefit Plans
 
51
 
4.17
 
Post-Closing Matters
 
51
           
Article V.
 
NEGATIVE COVENANTS
 
52
             
5.1
 
Limitation on Liens
 
52
 
5.2
 
Disposition of Assets
 
53
 
5.3
 
Consolidations and Mergers
 
54
 
5.4
 
Acquisitions; Loans and Investments
 
54
 
5.5
 
Limitation on Indebtedness
 
55
 
5.6
 
Employee Loans and Transactions with Affiliates
 
56
 
5.7
 
Compensation
 
56
 
5.8
 
Use of Proceeds
 
56
 
5.9
 
Contingent Obligations
 
57
 
5.10
 
Employee Matters
 
57
 
5.11
 
Restricted Payments
 
57
 
5.12
 
Change in Business
 
58
 
5.13
 
Change in Structure
 
58
 
5.14
 
Changes in Accounting, Name and Jurisdiction of Organization
 
59
 
5.15
 
Amendments to Agreements
 
59

 
 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)



         
Page
              
5.16
 
No Negative Pledges
 
59
 
5.17
 
OFAC; Patriot Act
 
59
 
5.18
 
Sale-Leasebacks; Leases
 
59
 
5.19
 
Hazardous Materials
 
59
 
5.20
 
Prepayments of Other Indebtedness
 
59
 
5.21
 
Bank Accounts
 
59
           
Article VI.
 
FINANCIAL COVENANTS
 
60
             
6.1
 
Fixed Charge Coverage Ratio
 
60
           
Article VII.
 
EVENTS OF DEFAULT
 
60
             
7.1
 
Events of Default
 
60
 
7.2
 
Remedies
 
62
 
7.3
 
Rights Not Exclusive
 
63
 
7.4
 
Cash Collateral for Letters of Credit
 
63
           
Article VIII.
 
THE AGENT
 
63
             
8.1
 
Appointment and Duties
 
63
 
8.2
 
Binding Effect
 
64
 
8.3
 
Use of Discretion
 
64
 
8.4
 
Delegation of Rights and Duties
 
65
 
8.5
 
Reliance and Liability
 
65
 
8.6
 
Agent Individually
 
67
 
8.7
 
Lender Credit Decision
 
67
 
8.8
 
Expenses; Indemnities; Withholding
 
68
 
8.9
 
Resignation of Agent or L/C Issuer
 
68
 
8.10
 
Release of Collateral or Guarantors
 
69
 
8.11
 
Additional Secured Parties
 
70
         
Article IX.
 
MISCELLANEOUS
 
70
             
9.1
 
Amendments and Waivers
 
70
 
9.2
 
Notices
 
72
 
9.3
 
Electronic Transmissions
 
72
 
9.4
 
No Waiver; Cumulative Remedies
 
73
 
9.5
 
Costs and Expenses
 
74
 
9.6
 
Indemnity
 
74
 
9.7
 
Marshaling; Payments Set Aside
 
75
 
9.8
 
Successors and Assigns
 
75
 
9.9
 
Assignments and Participations; Binding Effect
 
75
 
9.10
 
Non-Public Information; Confidentiality
 
78
 
9.11
 
Set-off; Sharing of Payments
 
79
 
9.12
 
Counterparts; Facsimile Signature
 
80
 
9.13
 
Severability
 
80
 
9.14
 
Captions
 
80
 
9.15
 
Independence of Provisions
 
80
 
9.16
 
Interpretation
 
80
 
9.17
 
No Third Parties Benefited
 
81
 
9.18
 
Governing Law and Jurisdiction
 
81

 
 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)



           Page              
9.19
 
Waiver of Jury Trial
 
81
 
9.20
 
Entire Agreement; Release; Survival
 
82
 
9.21
 
Patriot Act
 
82
 
9.22
 
Replacement of Lender
 
83
 
9.23
 
Joint and Several
 
83
 
9.24
 
Creditor-Debtor Relationship
 
83
 
9.25
 
Actions in Concert
 
83
 
9.26
 
Judgment Currency; Contractual Currency
 
84
 
9.27
 
Loan Documents in English
 
84
 
9.28
 
No Deemed Subordination
 
85
 
9.29
 
Affirmation of Obligations
 
85
         
Article X.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
85
             
10.1
 
Taxes
 
85
 
10.2
 
Illegality
 
88
 
10.3
 
Increased Costs and Reduction of Return
 
88
 
10.4
 
Funding Losses
 
89
 
10.5
 
Inability to Determine Rates
 
90
 
10.6
 
Reserves on LIBOR Rate Loans
 
90
 
10.7
 
Certificates of Lenders
 
90
           
Article XI.
 
DEFINITIONS
 
91
             
11.1
 
Defined Terms
 
91
 
11.2
 
Other Interpretive Provisions
 
120
 
11.3
 
Accounting Terms and Principles
 
121
 
11.4
 
Payments
 
121

 
 
iv

--------------------------------------------------------------------------------

 

SCHEDULES      
Schedule 1.1
 
Revolving Loan Commitments and Canadian Revolving Loan Commitments
Schedule 3.1(b)
 
Permits
Schedule 3.5
 
Litigation
Schedule 3.7
 
ERISA
Schedule 3.8
 
Closing Date Sources and Uses; Funds Flow Memorandum
Schedule 3.9
 
Ownership of Property; Liens
Schedule 3.11(e)
 
Projections
Schedule 3.12
 
Environmental
Schedule 3.15
 
Labor Relations
Schedule 3.16
 
Intellectual Property
Schedule 3.18
 
Insurance
Schedule 3.19
 
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20
 
Jurisdiction of Organization; Chief Executive Office
Schedule 3.21
 
Locations of Inventory, Equipment and Books and Records
Schedule 3.22
 
Deposit Accounts and Other Accounts
Schedule 3.23
 
Government Contracts
Schedule 3.25
 
Bonding; Licenses
Schedule 3.31
 
Titled Vehicles
Schedule 3.32
 
Equipment
Schedule 4.17
 
Post-Closing Matters
Schedule 5.1
 
Liens
Schedule 5.4
 
Investments
Schedule 5.5
 
Indebtedness
Schedule 5.6
 
Transactions with Affiliates
Schedule 5.9
 
Contingent Obligations
Schedule 5.22
 
Senior Management of Canadian Borrower
      EXHIBITS      
Exhibit 1.1(b)
 
Form of L/C Request
Exhibit 1.1(c)
 
Form of Swing Loan Request
Exhibit 1.6
 
Form of Notice of Conversion/Continuation of Revolving Loans
Exhibit 2.1
 
Closing Checklist
Exhibit 4.2(b)
 
Form of Compliance Certificate
Exhibit 11.1(a)
 
Form of Assignment
Exhibit 11.1(b)
 
Form of Borrowing Base Certificate
Exhibit 11.1(c)
 
Form of Notice of Borrowing
Exhibit 11.1(d)
 
Form of Canadian Revolving Note
Exhibit 11.1(e)
 
Form of US Revolving Note
Exhibit 11.1(f)
 
Form of Swingline Note

 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified, supplemented and/or restated from
time to time, this “Agreement”) is entered into as of November 14, 2011, by and
among Coast Crane Company, a Delaware corporation (the “US Borrower”), Coast
Crane Ltd., a British Columbia corporation (the “Canadian Borrower” and together
with the US Borrower, each a “Borrower” and collectively, the “Borrowers”), CC
Acquisition Holding Corp., a Delaware corporation (“Holdings”), the other
Persons party hereto that are designated as a “Credit Party”, General Electric
Capital Corporation, a Delaware corporation (in its individual capacity, “GE
Capital”), as Agent for the several financial institutions from time to time
party to this Agreement as Lenders and for itself as a Lender (including as
Swingline Lender), and such Lenders.
 
WITNESSETH:
 
WHEREAS, the Credit Parties signatory thereto, the lenders signatory thereto
(the “Existing Lenders”) and General Electric Capital Corporation, as agent for
the Existing Lenders (the “Existing Agent”), are parties to that certain Credit
Agreement, dated as of November 24, 2010 (as amended, modified, supplemented
and/or restated from time to time prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders extended to US Borrower a
revolving credit facility;
 
WHEREAS, pursuant to the Collateral Documents (as defined in the Existing Credit
Agreement), (i) Holdings, which directly owns all of the Stock of the US
Borrower, and the Domestic Subsidiaries of the US Borrower, have guarantied all
of the Obligations (as defined in the Existing Credit Agreement), and (ii) the
Credit Parties have granted to Agent, for the benefit of Agent and the Existing
Lenders, a security interest in, and lien upon, substantially all of their
personal and real property as security for the Obligations, including all of the
Stock of the US Borrower and the Domestic Subsidiaries of the US Borrower and
sixty-six percent (66%) of the Stock of the Foreign Subsidiaries of the US
Borrower;
 
WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, (i) amend and restate in its entirety the Existing Credit Agreement,
without constituting a novation of the obligations, liabilities and indebtedness
of the US Borrower or any other Credit Party thereunder or evidence a payment of
all or any of such obligations, liabilities and indebtedness and (ii) continue
to provide working capital financing, funds for other general corporate purposes
and funds for other purposes permitted hereunder;
 
WHEREAS, Holdings, the US Borrower and the Domestic Subsidiaries of the US
Borrower, each has agreed to continue to guaranty all of the Obligations and to
secure all of its obligations under the Loan Documents by granting to Agent, for
the benefit of Agent and Lenders, a security interest in, and Lien upon, all of
its existing and after-acquired personal and real property, including all Stock
of their respective Subsidiaries (provided that such security interest in the
Stock of Canadian Borrower to the extent securing the US Obligations (but not
the Canadian Obligations) shall be limited as provided in the Guaranty and
Security Agreement); and
 
WHEREAS, the Canadian Borrower has agreed to secure all of its obligations under
the Loan Documents by granting to Agent, for the benefit of Agent and Canadian
Revolving Lenders, a security interest in, hypothec in, and Lien upon, all of
its existing and after-acquired personal and real property and real, movable and
immovable property, including all Stock of the Subsidiaries of the Canadian
Borrower; and

 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the US Borrower, Canadian Borrower, the other Credit
Parties, Lenders and Agent hereby amend and restate as of the Closing Date the
Existing Credit Agreement in its entirety as follows:
 
ARTICLE I.
THE CREDITS
 
1.1          Amounts and Terms of Revolving Loan Commitment and Canadian
Revolving Loan Commitment.
 
(a)           The US Revolving Credit.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each US Revolving Lender severally and not jointly agrees to make loans
(the “US Revolving Credit Facility”) to the US Borrower (each such loan, a “US
Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date through the Final Availability Date, in an aggregate amount not
to exceed at any time outstanding the amount set forth opposite such US
Revolving Lender’s name in Schedule 1.1 under the heading “Revolving Loan
Commitments” (such amount as the same may be reduced or increased from time to
time in accordance with this Agreement, being referred to herein as such US
Revolving Lender’s “Revolving Loan Commitment”); provided, however, that, after
giving effect to any Borrowing of US Revolving Loans, the aggregate principal
amount of all outstanding US Revolving Loans shall not exceed the Maximum
Revolving Loan Balance.  Subject to the other terms and conditions hereof,
amounts borrowed under this subsection 1.1(a) may be repaid and reborrowed from
time to time.  The “Maximum Revolving Loan Balance” from time to time will be
the lesser of:
 
(y)           the US Borrowing Base (as calculated pursuant to the Borrowing
Base Certificate) in effect from time to time, less the sum of (A) the aggregate
amount of Letter of Credit Obligations, plus (B) outstanding Swing Line Loans,
or
 
(z)           the Aggregate Revolving Loan Commitment then in effect, less the
sum of (A) those Reserves imposed by Agent in its Permitted Discretion, plus
(B) the aggregate amount of Letter of Credit Obligations, plus (C)  outstanding
Swing Loans, plus (D) outstanding Canadian Revolving Loans.
 
(ii)           Subject to subsection 1.10(c) and the last two sentences of
subsection 1.8(c)(i), at any time the then outstanding principal balance of US
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the US Borrower
shall immediately prepay outstanding Swing Loans, then prepay outstanding US
Revolving Loans and then cash collateralize outstanding Letters of Credit in an
amount sufficient to eliminate such excess in accordance herewith and in a
manner satisfactory to the L/C Issuers.
 
(iii)           If the US Borrower requests that US Revolving Lenders make, or
permit to remain outstanding US Revolving Loans in excess of the US Borrowing
Base (any such excess US Revolving Loan is herein referred to as an “US
Overadvance”), Agent may, in its sole discretion, elect to make, or permit to
remain outstanding such US Overadvance; provided, however, that Agent may not
cause US Revolving Lenders to make, or permit to remain outstanding, (A)
aggregate US Revolving Loans in excess of the Aggregate Revolving Loan
Commitment less the sum of (x) outstanding Swing Loans plus (y) the aggregate
amount of Letter of Credit Obligations plus (z) outstanding Canadian Revolving
Loans or (B) an US Overadvance in an aggregate amount in excess of 10% of the
Aggregate Revolving Loan Commitment.  If an US Overadvance is made, or permitted
to remain outstanding, pursuant to the preceding sentence, then all US Revolving
Lenders shall be bound to make, or permit to remain outstanding, such US
Overadvance based upon their US Commitment Percentage of the Aggregate Revolving
Loan Commitment in accordance with the terms of this Agreement, regardless of
whether the conditions to lending set forth in Section 2.2 have been
met.  Furthermore, Required Lenders may prospectively revoke Agent’s ability to
make or permit US Overadvances by written notice to Agent.  All US Overadvances
shall constitute Base Rate Loans and shall bear interest at the Base Rate plus
the Applicable Margin for US Revolving Loans and the default rate under
subsection 1.3(c).

 
2

--------------------------------------------------------------------------------

 
(b)           Letters of Credit.
 
(i)           Conditions.  On the terms and subject to the conditions contained
herein, the US Borrower may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of the US Borrower, Letters of Credit (denominated in US Dollars)
from time to time on any Business Day during the period from the Closing Date
through the earlier of (x) the Final Availability Date and (y) seven (7) days
prior to the date specified in clause (a) of the definition of Revolving
Termination Date; provided, however, that no L/C Issuer shall Issue any Letter
of Credit upon the occurrence of any of the following or, if after giving effect
to such Issuance:
 
(A)           (i) Availability would be less than zero or (ii) the Letter of
Credit Obligations for all Letters of Credit would exceed $2,000,000 (the “L/C
Sublimit”);
 
(B)           the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of Issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of the US Borrower
and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
the US Borrower shall permit any such renewal to extend such expiration date
beyond the date set forth in clause (iii) above; or
 
(C)           (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the US Borrower, the documents that such L/C Issuer
generally uses in the Ordinary Course of Business for the Issuance of letters of
credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).
 
Furthermore, (i) nothing herein shall be construed as a commitment on the part
of GE Capital or any other L/C Issuer to Issue Letters of Credit, or to Issue
Letters of Credit in any specific form or to any specified beneficiary and
(ii) GE Capital as an L/C Issuer may elect only to Issue Letters of Credit in
its own name and may only Issue Letters of Credit to the extent permitted by
Requirements of Law, and such Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies.  For each Issuance, the applicable
L/C Issuer may, but shall not be required to, determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived in connection with the Issuance of any Letter of Credit; provided,
however, that no Letters of Credit shall be Issued during the period starting on
the first Business Day after the receipt by such L/C Issuer of notice from Agent
or the Required Lenders that any condition precedent contained in Section 2.2 is
not satisfied and ending on the date all such conditions are satisfied or duly
waived.

 
3

--------------------------------------------------------------------------------

 
Notwithstanding anything else to the contrary herein, if any US Revolving Lender
is a Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to
Issue any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender
has been replaced in accordance with Sections 9.9 or 9.22, (x) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other US Revolving
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all US Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other US Revolving Lenders in a manner consistent with subsection
1.11(e)(ii).
 
(ii)           Notice of Issuance.  The US Borrower shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance.  Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in
any other written form acceptable to such L/C Issuer (an “L/C Request”).
 
(iii)           Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates:  (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by the US Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each US Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any US Revolving Lender through Agent), copies of any
Letter of Credit Issued by such L/C Issuer and any related L/C Reimbursement
Agreement and such other documents and information as may reasonably be
requested by Agent; and (C) on the first Business Day of each calendar week, a
schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.
 
(iv)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each US Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its US Commitment Percentage of such Letter of
Credit Obligations.
 
(v)           Reimbursement Obligations of the US Borrower.  The US Borrower
agrees to pay to the L/C Issuer of any Letter of Credit, or to Agent for the
benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with respect
to such Letter of Credit no later than the first Business Day after the US
Borrower receives notice from such L/C Issuer or from Agent that payment has
been made under such Letter of Credit or that such L/C Reimbursement Obligation
is otherwise due (the “L/C Reimbursement Date”) with interest thereon computed
as set forth in clause (A) below.  In the event that any L/C Reimbursement
Obligation is not repaid by the US Borrower as provided in this clause (v) (or
any such payment by the US Borrower is rescinded or set aside for any reason),
such L/C Issuer shall promptly notify Agent of such failure (and, upon receipt
of such notice, Agent shall notify each US Revolving Lender) and, irrespective
of whether such notice is given, such L/C Reimbursement Obligation shall be
payable by the US Borrower on demand with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to US Revolving Loans
that are Base Rate Loans and (B) thereafter until payment in full, at the
interest rate specified in subsection 1.3(c) to past due US Revolving Loans that
are Base Rate Loans (regardless of whether or not an election is made under such
subsection).

 
4

--------------------------------------------------------------------------------

 
(vi)          Reimbursement Obligations of the US Revolving Lenders.
 
(1)           Upon receipt of the notice described in clause (v) above from
Agent, each US Revolving Lender shall pay to Agent for the account of such L/C
Issuer its US Commitment Percentage of such Letter of Credit Obligations (as
such amount may be increased pursuant to subsection 1.11(e)(ii)).
 
(2)           By making any payment described in clause (1) above (other than
during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such US Revolving Lender shall be deemed to have made a US Revolving
Loan to the US Borrower, which, upon receipt thereof by the Agent for the
benefit of such L/C Issuer, the US Borrower shall be deemed to have used in
whole to repay such L/C Reimbursement Obligation.  Any such payment that is not
deemed a US Revolving Loan shall be deemed a funding by such Lender of its
participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations.  Such
participation shall not otherwise be required to be funded.  Following receipt
by any L/C Issuer of any payment from any Lender pursuant to this clause (vi)
with respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Agent, for the benefit of such US Revolving Lender,
all amounts received by such L/C Issuer (or to the extent such amounts shall
have been received by the Agent for the benefit of such L/C Issuer, the Agent
shall promptly pay to such US Revolving Lender all amounts received by the Agent
for the benefit of such L/C Issuer) with respect to such portion.
 
(vii)           Obligations Absolute.  The obligations of the US Borrower and
the US Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any US Revolving Lender, (i) the failure of any condition
precedent set forth in Section 2.2 to be satisfied (each of which conditions
precedent the US Revolving Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
US Borrower or any US Revolving Lender hereunder.  No provision hereof shall be
deemed to waive or limit the US Borrower’s right to seek repayment of any
payment of any L/C Reimbursement Obligations from the L/C Issuer under the terms
of the applicable L/C Reimbursement Agreement or applicable law.

 
5

--------------------------------------------------------------------------------

 
(c)           Swing Loans.
 
(i)           Availability.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
loans (each a “Swing Loan”) available to the US Borrower as a subfacility under
the Revolving Loan Commitments from time to time on any Business Day during the
period from the Closing Date through the Final Availability Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate principal
amount of all US Revolving Loans would exceed the Maximum Revolving Loan Balance
and (y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived.  In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived.  Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date.  Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).
 
(ii)           Borrowing Procedures.  In order to request a Swing Loan, the US
Borrower shall give to Agent a notice to be received not later than 2:00 p.m.
(New York time) on the day of the proposed Borrowing, which shall be made in a
writing or in an Electronic Transmission substantially in the form of Exhibit
1.1(c) or in a writing in any other form acceptable to Agent duly completed (a
“Swingline Request”).  In addition, if any Notice of Borrowing of US Revolving
Loans requests a Borrowing of Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a Swing Loan to the
US Borrower in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan.  Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the US Borrower by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the US Borrower on the date set forth in the relevant Swingline
Request or Notice of Borrowing.
 
(iii)          Refinancing Swing Loans.
 
(1)           The Swingline Lender may at any time (and shall, no less
frequently than once each week) forward a demand to Agent (which Agent shall,
upon receipt, forward to each US Revolving Lender) that each US Revolving Lender
pay to Agent, for the account of the Swingline Lender, such US Revolving
Lender’s US Commitment Percentage of the outstanding Swing Loans (as such amount
may be increased pursuant to subsection 1.11(e)(ii)).
 
(2)           Each US Revolving Lender shall pay the amount owing by it to Agent
for the account of the Swingline Lender on the Business Day following receipt of
the notice or demand therefor.  Payments received by Agent after 1:00 p.m. (New
York time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day.  Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such US
Revolving Lender shall be deemed to have made a US Revolving Loan to the US
Borrower, which, upon receipt of such payment by the Swingline Lender from
Agent, the US Borrower shall be deemed to have used in whole to refinance such
Swing Loan.  In addition, regardless of whether any such demand is made, upon
the occurrence of any Event of Default under subsection 7.1(f) or 7.1(g), each
US Revolving Lender shall be deemed to have acquired, without recourse or
warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such US Revolving Lender’s US Commitment Percentage of such
Swing Loan.  If any payment made by any US Revolving Lender as a result of any
such demand is not deemed a US Revolving Loan, such payment shall be deemed a
funding by such US Revolving Lender of such participation.  Such participation
shall not be otherwise required to be funded.  Upon receipt by the Swingline
Lender of any payment from any US Revolving Lender pursuant to this clause (iii)
with respect to any portion of any Swing Loan, the Swingline Lender shall
promptly pay over to such US Revolving Lender all payments of principal (to the
extent received after such payment by such US Revolving Lender) and interest (to
the extent accrued with respect to periods after such payment) on account of
such Swing Loan received by the Swingline Lender with respect to such portion.

 
6

--------------------------------------------------------------------------------

 
(iv)           Obligation to Fund Absolute.  Each US Revolving Lender’s
obligations pursuant to clause (iii) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including (A) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that such US Revolving Lender, any Affiliate thereof or any other Person may
have against the Swingline Lender, Agent, any other Lender or L/C Issuer or any
other Person, (B) the failure of any condition precedent set forth in
Section 2.2 to be satisfied or the failure of the US Borrower to deliver a
Notice of Borrowing (each of which requirements the US Revolving Lenders hereby
irrevocably waive) and (C) any adverse change in the condition (financial or
otherwise) of any Credit Party.
 
(d)          The Canadian Revolving Credit Facility.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Canadian Revolving Lender severally and not jointly agrees to make
loans to the Canadian Borrower (each such loan, a “Canadian Revolving Loan”) as
a subfacility under the Revolving Loan Commitments (the “Canadian Revolving
Credit Facility”) from time to time on any Business Day during the period from
the Closing Date through the Final Availability Date, in an aggregate amount not
to exceed the amount set forth opposite such Canadian Revolving Lender’s name in
Schedule 1.1 under the heading “Canadian Revolving Loan Commitments” (such
amount as the same may be reduced or increased from time to time in accordance
with this Agreement, being referred to herein as such Canadian Revolving
Lender’s “Canadian Revolving Loan Commitment”); provided, however, that, after
giving effect to any Borrowing of Canadian Revolving Loans, (x) the aggregate
principal amount of all outstanding Canadian Revolving Loans shall not exceed
the lesser of (1) the Canadian Borrowing Base (as calculated pursuant to the
Borrowing Base Certificate) or (2) the Canadian Revolving Loan Commitment then
in effect less those Reserves imposed by Agent in its Permitted Discretion and
(y) the aggregate principal amount of all outstanding US Revolving Loans shall
not exceed the Aggregate Revolving Loan Commitment then in effect less the sum
of (i) those Reserves imposed by Agent in its Permitted Discretion, plus (ii)
the aggregate amount of Letter of Credit Obligations plus (iii) outstanding
Swing Loans plus (iv) outstanding Canadian Revolving Loans.  Subject to the
other terms and conditions hereof, amounts borrowed under this subsection 1.1(a)
may be repaid and reborrowed from time to time.
 
(ii)           Subject to subsection 1.10(d) and the last two sentences of
subsection 1.8(c)(ii), at any time the then outstanding principal balance of
Canadian Revolving Loans exceeds the lesser of (x) the Canadian Borrowing Base
(as calculated pursuant to the Borrowing Base Certificate) or (y) the Canadian
Revolving Loan Commitment then in effect less those Reserves imposed by Agent in
its Permitted Discretion, then the Canadian Borrower shall immediately prepay
outstanding Canadian Revolving Loans in an amount sufficient to eliminate such
excess in accordance herewith.

 
7

--------------------------------------------------------------------------------

 
(iii)           If the Canadian Borrower requests that Canadian Revolving
Lenders make, or permit to remain outstanding Canadian Revolving Loans in excess
of the Canadian Borrowing Base (any such excess Canadian Revolving Loan is
herein referred to as an “Canadian Overadvance”), Agent may, in its sole
discretion, elect to make, or permit to remain outstanding such Canadian
Overadvance; provided, however, that Agent may not cause Canadian Revolving
Lenders to make, or permit to remain outstanding, (A) aggregate Canadian
Revolving Loans in excess of the Aggregate Canadian Revolving Loan Commitment or
(B) a Canadian Overadvance in an aggregate amount in excess of 10% of the
Aggregate Canadian Revolving Loan Commitment.  If a Canadian Overadvance is
made, or permitted to remain outstanding, pursuant to the preceding sentence,
then all Canadian Revolving Lenders shall be bound to make, or permit to remain
outstanding, such Canadian Overadvance based upon their Canadian Commitment
Percentage of the Aggregate Canadian Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met.  Furthermore, Required Lenders
may prospectively revoke Agent’s ability to make or permit Canadian Overadvances
by written notice to Agent.  All Canadian Overadvances shall constitute Base
Rate Loans and shall bear interest at the Base Rate plus the Applicable Margin
for Canadian Revolving Loans and the default rate under subsection 1.3(c).
 
(e)           Hedging Agreements-PNC.  In furtherance of Section 2.3(e) of the
Purchase Agreement the US Borrower, pursuant to the Existing Credit Agreement,
has assumed and agreed to pay and perform all debts, liabilities and obligations
of Old Coast Crane under the Hedging Agreements PNC (as defined in the Purchase
Agreement) that arise and become due and payable after the Closing Date (as
defined in the Purchase Agreement).  The US Borrower hereby authorizes Agent and
each Lender to make US Revolving Loans (which shall be Base Rate Loans and which
may be Swing Loans) to pay any regularly scheduled payments when due (without
acceleration or termination) pursuant to the Hedging Agreements-PNC (“PNC Swap
Payments”) upon notice from PNC to Agent and the US Borrower.  If PNC shall at
any time and from time to time notify Agent that the US Borrower has failed to
pay any PNC Swap Payment (which notice shall set forth the unpaid amounts and
due dates thereof and the amount requested to be paid), Lenders shall, upon
notice from Agent (which notice Agent shall promptly give upon receipt of such
notice from PNC) promptly make a US Revolving Loan (which shall be a Base Rate
Loan and which may be funded by a Swing Loan) to pay such PNC Swap Payment
and the US Borrower hereby authorizes Agent and Lenders pay the proceeds of such
US Revolving Loan or Swing Loan directly to PNC; provided that none of Agent or
any Lender shall have any obligation to make any such US Revolving Loan or Swing
Loan unless the conditions to lending set forth in Section 2.2 have been
met.  Nothing set forth in this subsection 1.1(e) shall limit or modify or be
deemed to limit or modify the provisions of subsection 1.10(c) or subsection
1.1(c).
 
(f)           Loans Under Existing Credit Agreement.  The Credit Parties
acknowledge and agree that as of the Closing Date (i) the outstanding principal
amount of the Revolving Loans (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement equals $60,854,971.99 and that such
Revolving Loans are continued as US Revolving Loans hereunder and (ii) all
Letters of Credit (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement are continued as Letters of Credit
hereunder.  All Revolving Loan Commitments (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement shall hereinafter be continued as
Revolving Loan Commitments hereunder.  Notwithstanding anything set forth herein
to the contrary, in order to effect the continuation of the Revolving Loans and
Letters of Credit contemplated by the preceding sentence, the amount, if any, to
be funded on the Closing Date by each US Revolving Lender hereunder in respect
of its Revolving Loan Commitment shall be reduced by the principal amount of
such US Revolving Lender’s respective Revolving Loans under the Existing Credit
Agreement outstanding on the Closing Date.
 
1.2          Evidence of Loans; Notes.
 
(a)           The US Revolving Loans made by each US Revolving Lender are
evidenced by this Agreement and, if requested by such US Revolving Lender, a US
Revolving Note payable to such US Revolving Lender in an amount equal to such US
Revolving Lender’s Revolving Loan Commitment.
 
(b)           The Canadian Revolving Loans made by each Canadian Revolving
Lender are evidenced by this Agreement and, if requested by such Canadian
Revolving Lender, a Canadian Revolving Note payable to such Canadian Revolving
Lender in an amount equal to such Canadian Revolving Lender’s Canadian Revolving
Loan Commitment.

 
8

--------------------------------------------------------------------------------

 
(c)           Swing Loans made by the Swingline Lender are evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the Swingline Commitment.
 
1.3          Interest.
 
(a)           Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to (x) in the case of US Revolving Loans and Canadian
Revolving Loans, the LIBOR Rate or the Base Rate, as the case may be or (y) in
the case of Swing Loans, the Base Rate, plus the Applicable Margin.  Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  All
computations of interest payable under this Agreement shall be made on the basis
of a (i) 360-day year and actual days elapsed for LIBOR Rate Loans and Letters
of Credit and (ii) 365/366-day year and actual days elapsed for Base Rate Loans.
 All computations of fees payable under this Agreement shall be made on the
basis of a 360-day year and actual days elapsed.  Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.
 
(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the Revolving Termination Date.
 
(c)           At the election of Agent or the Required Lenders while any Event
of Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans from and after the date of occurrence of such Event of Default, at a rate
per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be).  All such interest shall be payable on demand of Agent or the
Required Lenders.
 
(d)           Anything herein to the contrary notwithstanding, the obligations
of the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the applicable Borrower shall pay such Lender interest
at the highest rate permitted by applicable law (“Maximum Lawful Rate”);
provided, however, that if at any time thereafter the rate of interest payable
hereunder is less than the Maximum Lawful Rate, such Borrower shall continue to
pay interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.
 
(e)           For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of a 360 day year or any
other period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.

 
9

--------------------------------------------------------------------------------

 
1.4          Loan Accounts.
 
(a)           Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  Agent shall deliver to the Borrowers on a monthly basis a
loan statement setting forth such record for the immediately preceding calendar
month.  Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
 
(b)           Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrowers) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the US Revolving Loans, Canadian Revolving Loans,
Swing Loans, L/C Reimbursement Obligations, and Letter of Credit Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit, Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Sections 9.9 and 9.22), (2) the Revolving Loan
Commitments of each US Revolving Lender, (3) the Canadian Revolving Loan
Commitments of each Canadian Revolving Lender, (4) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (5) the amount of any
principal or interest due and payable or paid, (6) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (7) any other payment received by Agent from the Borrowers and its
application to the Obligations.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of US Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code.
 
(d)           The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrowers, Agent, such Lender or such L/C Issuer
during normal business hours and from time to time upon at least one Business
Day’s prior notice.  No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

 
10

--------------------------------------------------------------------------------

 
1.5          Procedure for Revolving Credit Borrowing.
 
(a)           Each Borrowing of a US Revolving Loan shall be made upon the US
Borrower’s irrevocable (subject to Section 10.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent prior to
2:00 p.m. (New York time) (i) on the date which is one (1) Business Day prior to
the requested Borrowing date in the case of each Base Rate Loan equal to or less
than $50,000,000, (ii) on the date which is three (3) Business Days prior to the
requested Borrowing date in the case of each Base Rate Loan in excess of
$50,000,000 and (iii) on the date which is three (3) Business Days prior to the
requested Borrowing date in the case of each LIBOR Rate Loan.  Such Notice of
Borrowing shall specify:
 
(i)           the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000);
 
(ii)          the requested Borrowing date, which shall be a Business Day;
 
(iii)         whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and
 
(iv)         if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
 
(b)           Each Borrowing of a Canadian Revolving Loan shall be made upon the
Canadian Borrower’s irrevocable (subject to Section 10.5) written notice
delivered to Agent substantially in the form of a Notice of Borrowing or in a
writing in any other form acceptable to Agent, which notice must be received by
Agent prior to 2:00 p.m. (New York time) (i) on the date which is
one (1) Business Day prior to the requested Borrowing date in the case of each
Base Rate Loan and (iii) on the date which is three (3) Business Days prior to
the requested Borrowing date in the case of each LIBOR Rate Loan.  Such Notice
of Borrowing shall specify:
 
(i)           the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000);
 
(ii)          the requested Borrowing date, which shall be a Business Day;
 
(iii)         whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and
 
(iv)         if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Canadian Revolving Loans.
 
(c)           Upon receipt of a Notice of Borrowing, Agent will promptly notify
the relevant Revolving Lenders of such Notice of Borrowing and of the amount of
such Revolving Lender’s US Commitment Percentage of the Borrowing or Canadian
Commitment Percentage of the Borrowing, as the case may be.
 
(d)           Unless Agent is otherwise directed in writing by the relevant
Borrower, the proceeds of each requested Borrowing after the Closing Date will
be made available to such Borrower by Agent by wire transfer of such amount to
such Borrower pursuant to the wire transfer instructions specified on the
signature page hereto.

 
11

--------------------------------------------------------------------------------

 
1.6          Conversion and Continuation Elections.
 
(a)           The Borrowers shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Revolving Loans (other than Swing Loans) from Base Rate
Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate
Loan, subject to Section 10.4, if such conversion is made prior to the
expiration of the Interest Period applicable thereto and (iv) continue all or
any portion of any Revolving Loan as a LIBOR Rate Loan upon the expiration of
the applicable Interest Period.  Any Revolving Loan or group of Revolving Loans
having the same proposed Interest Period to be made or continued as, or
converted into, a LIBOR Rate Loan must be in a minimum amount of (x) with
respect to US Revolving Loans, $2,000,000 and (y) with respect to Canadian
Revolving Loans $500,000.  Any such election must be made by the relevant
Borrower by 2:00 p.m. (New York time) on the third Business Day prior to (1) the
date of any proposed Revolving Loan which is to bear interest at LIBOR, (2) the
end of each Interest Period with respect to any LIBOR Rate Loans to be continued
as such, or (3) the date on which the relevant Borrower wishes to convert any
Base Rate Loan to a LIBOR Rate Loan for an Interest Period designated by such
Borrower in such election.  If no election is received with respect to a LIBOR
Rate Loan by 2:00 p.m. (New York time) on the third Business Day prior to the
end of the Interest Period with respect thereto, that LIBOR Rate Loan shall be
converted to a Base Rate Loan at the end of its Interest Period.  The relevant
Borrower must make such election by notice to Agent in writing, including by
Electronic Transmission.  In the case of any conversion or continuation of
Revolving Loans, such election must be made pursuant to a written notice (a
“Notice of Conversion/Continuation of Revolving Loans”) substantially in the
form of Exhibit 1.6 or in a writing in any other form acceptable to Agent.  No
Revolving Loan shall be made, converted into or continued as a LIBOR Rate Loan
if the conditions to Revolving Loans and Letters of Credit in Section 2.2 are
not met at the time of such proposed conversion or continuation and Agent or
Required Lenders have determined not to make or continue any Revolving Loan as a
LIBOR Rate Loan as a result thereof.
 
(b)           Upon receipt of a Notice of Conversion/Continuation of Revolving
Loans Agent will promptly notify each relevant Revolving Lender thereof.  In
addition, Agent will, with reasonable promptness, notify the Borrowers and the
Revolving Lenders of each determination of LIBOR; provided that any failure to
do so shall not relieve any Borrower of any liability hereunder or provide the
basis for any claim against Agent.  All conversions and continuations of US
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the US Revolving Loans held by each US Revolving Lender
with respect to which the notice was given.  All conversions and continuations
of Canadian Revolving Loans shall be made pro rata according to the respective
outstanding principal amounts of the Canadian Revolving Loans held by each
Canadian Revolving Lender with respect to which the notice was given.
 
(c)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing of Revolving Loans, or to any continuation
or conversion of any Revolving Loans, there shall not be more than (i) with
respect to US Revolving Loans, seven (7) different Interest Periods in effect
and (ii) with respect to Canadian Revolving Loans, seven (7) different Interest
Periods in effect.

 
12

--------------------------------------------------------------------------------

 
1.7          Reductions in Revolving Loan Commitments and Canadian Revolving
Loan Commitments.  US Borrower may at any time upon at least two (2) Business
Days’(or such shorter period as is acceptable to Agent) prior notice by US
Borrower to Agent permanently reduce (but not terminate) the Aggregate Revolving
Loan Commitment; provided, that (a) such prepayments or reductions shall be in
an amount greater than or equal to $1,000,000, (b) the Revolving Loan Commitment
shall not be reduced to an amount less than the greater of (i) $50,000,000 and
(ii) the sum of the aggregate outstanding principal balance of US Revolving
Loans, Canadian Revolving Loans, Swing Loans plus Letter of Credit Obligations
outstanding and (c) any reduction in the Revolving Loan Commitment shall cause a
corresponding pro rata reduction in the Swingline Commitment.  In addition,
Borrowers may at any time on at least five (5) days’ prior written notice by
Borrowers to Agent terminate the Aggregate Revolving Loan Commitment; provided,
that upon such termination, all Obligations shall be immediately due and payable
in full and all Letter of Credit Obligations shall be cash collateralized or
otherwise satisfied in accordance herewith.  Optional reductions or terminations
of the Revolving Loan Commitment shall be without premium or penalty except as
provided in Section 10.4.  All reductions of the Aggregate Revolving Loan
Commitment shall be allocated pro rata among all US Revolving Lenders with a
Revolving Loan Commitment.  A permanent reduction of the Revolving Loan
Commitment shall not require a corresponding pro rata reduction in the L/C
Sublimit.
 
1.8          Mandatory Prepayments of Loans.
 
(a)           Revolving Loan.  The Borrowers shall repay to the Lenders in full
on the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the US Revolving Loans, Canadian
Revolving Loans and Swing Loans outstanding on the Revolving Termination Date.
 
(b)           Asset Dispositions; Events of Loss.  If a Credit Party or any
Subsidiary of a Credit Party shall at any time or from time to time:
 
(i)           make or agree to make a Disposition; or
 
(ii)          suffer an Event of Loss;
 
then (A) the Borrowers shall promptly notify Agent of such proposed Disposition
or Event of Loss (including the amount of the estimated Net Proceeds to be
received by a Credit Party and/or such Subsidiary in respect thereof) and (B)
promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrowers shall deliver, or
cause to be delivered, such excess Net Proceeds to Agent for distribution to the
Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 1.8(c)(i) hereof; provided that any such Net Proceeds
received by any Canadian Credit Party shall be used by Canadian Borrower to
repay the Canadian Revolving Loans in an amount equal to the amount of such Net
Proceeds and such payments shall be applied in accordance with subsection
1.8(c)(ii).
 
(c)           Application of Prepayments.
 
(i)           Subject to subsection 1.10(c), any prepayments pursuant to
subsection 1.8(b) (other than prepayments made by Canadian Credit Parties set
forth therein), shall be applied first to prepay outstanding Swing Loans, and
second to prepay outstanding US Revolving Loans without a permanent reduction of
the Aggregate Revolving Loan Commitment.  To the extent permitted by the
foregoing sentence, amounts prepaid shall be applied first to any US Revolving
Loans which are Base Rate Loans then outstanding and then to outstanding US
Revolving Loans which are LIBOR Rate Loans with the shortest Interest Periods
remaining.  Together with each prepayment under this Section 1.8, the US
Borrower shall pay any amounts required pursuant to Section 10.4.
 
(ii)           Subject to subsection 1.10(d), any prepayments made by any
Canadian Credit Party pursuant to subsection 1.8(b), shall be applied to prepay
outstanding Canadian Revolving Loans without a permanent reduction of the
Aggregate Canadian Revolving Loan Commitment.  To the extent permitted by the
foregoing sentence, amounts prepaid shall be applied first to any Canadian
Revolving Loans which are Base Rate Loans then outstanding and then to
outstanding Canadian Revolving Loans which are LIBOR Rate Loans with the
shortest Interest Periods remaining.  Together with each prepayment under this
Section 1.8, the US Borrower shall pay any amounts required pursuant to
Section 10.4.

 
13

--------------------------------------------------------------------------------

 
(d)           No Implied Consent.  Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
 
1.9          Fees.
 
(a)           Fees.  The US Borrower shall pay to Agent, for Agent’s own
account, fees in the amounts and at the times set forth in a letter agreement
between the US Borrower and Agent dated as of the date of the Existing Credit
Agreement (as amended from time to time, the “Fee Letter”).
 
(b)           Unused Commitment Fee.  The US Borrower shall pay to Agent a fee
(the “Unused Commitment Fee”) for the account of each US Revolving Lender in an
amount equal to:
 
(i)           the average daily amount of the Revolving Loan Commitment of such
US Revolving Lender during the preceding calendar month, less
 
(ii)           the sum of (x) the average daily balance of all US Revolving
Loans and Canadian Revolving Loans held by such US Revolving Lender or any
Canadian Revolving Lender which is also a US Revolving Lender or an Affiliate of
such US Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such US Revolving Lender, plus (z) in the case of the
Swingline Lender, the average daily balance of all outstanding Swing Loans held
by such Swingline Lender, in each case, during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and
(ii)  with respect to the Swingline Lender be less than zero,
 
(iii)         multiplied by one-half of one percent (0.50%) per annum.
 
The total Unused Commitment Fee paid by the US Borrower will be equal to the sum
of all of the Unused Commitment Fees due to the US Revolving Lenders, subject to
subsection 1.11(e)(vi).  Such fee shall be payable monthly in arrears on the
first day of each calendar month following the date hereof. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement.
 
(c)           Letter of Credit Fee.  The US Borrower agrees to pay to Agent for
the ratable benefit of the US Revolving Lenders, as compensation to such US
Revolving Lenders for Letter of Credit Obligations incurred hereunder,
(i) without duplication of costs and expenses otherwise payable to Agent or
Lenders hereunder or fees otherwise paid by the US Borrower, all costs and
expenses incurred by Agent or any US Revolving Lender on account of such Letter
of Credit Obligations, and (ii) for each calendar month during which any Letter
of Credit Obligation shall remain outstanding, a fee (the “Letter of Credit
Fee”) in an amount equal to the product of the average daily undrawn face amount
of all Letters of Credit Issued, guarantied or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to US Revolving Loans which are LIBOR Rate Loans; provided, however, at
Agent’s or Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per
annum.  Such fee shall be paid to Agent for the benefit of the US Revolving
Lenders in arrears, on the first day of each calendar month and on the date on
which all L/C Reimbursement Obligations have been discharged.  In addition, the
US Borrower shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer or prospective L/C Issuer in respect of the application for, and the
Issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is Issued.

 
14

--------------------------------------------------------------------------------

 
(d)           Closing Fees.  On the Closing Date, the US Borrower agrees to pay
to Agent for the ratable benefit of the US Revolving Lenders a closing fee in an
amount equal to $50,000.  If any Borrower or any other Person agrees to
compensate, or compensates, Agent or any Lender (each, a “Compensated Lender”)
for its participation on the Closing Date in the Revolving Loan Commitments and
the Loans (other than any annual administration fee payable to the Agent,
standard compensation with respect to the issuance of letters of credit or
deposit account management, and the reimbursement of costs and expenses) such
Borrower shall pay to all the Lenders not receiving such fee (the “Non
Compensated Lenders”), a corresponding fee in an amount equal to the equivalent
amount of such compensation (calculated on a ratable basis so that such
compensation payable to such Non Compensated Lenders and such Compensated Lender
is the same percentage of their respective Revolving Loan Commitment).
 
1.10        Payments by the Borrowers.
 
(a)           All payments (including prepayments) to be made by each Credit
Party on account of the principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with
Section 9.2), including payments utilizing the ACH system, and shall be made in
US Dollars and by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder), no later than 1:00
p.m. (New York time) on the date due.  Any payment which is received by Agent
later than 1:00 p.m. (New York time) may in Agent’s discretion be deemed to have
been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue.  The Borrowers and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and, subject to subsection 1.10(c) and (d), any proceeds of
Collateral.  The US Borrower hereby authorizes Agent and each US Revolving
Lender to make a Revolving Loan (which shall be a Base Rate Loan and which may
be a Swing Loan) to pay (i) interest, principal (including Swing Loans), L/C
Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to the US Borrower, other fees, costs or expenses payable by the US
Borrower or any of its Subsidiaries hereunder or under the other Loan
Documents.  The Canadian Borrower hereby authorizes Agent and each Canadian
Revolving Lender to make a Canadian Revolving Loan (which shall be a Base Rate
Loan) to pay (i) interest and principal in each instance, on the date due, or
(ii) after five (5) days’ prior notice to the Canadian Borrower, other fees,
costs or expenses payable by the Canadian Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.
 
(b)           Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 
15

--------------------------------------------------------------------------------

 
(c)           During the continuance of an Event of Default, Agent may, and
shall upon the direction of Required Lenders apply any and all payments received
by Agent in respect of any US Obligation in accordance with clauses first
through sixth below.  Notwithstanding any provision herein to the contrary, all
payments made by US Credit Parties to Agent after any or all of the Obligations
have been accelerated (so long as such acceleration has not been rescinded), any
proceeds of Collateral securing the US Obligations (and, for the avoidance of
doubt, excluding any Collateral which secures only the Canadian Obligations),
shall be applied as follows:
 
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the US Credit Parties under the Loan Documents;
 
second, to payment of Attorney Costs of US Revolving Lenders payable or
reimbursable by the US Borrower under this Agreement;
 
third, to payment of all accrued unpaid interest on the US Obligations and fees
owed to Agent, US Revolving Lenders and L/C Issuers;
 
fourth, to payment of principal of the US Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable;
 
fifth, to payment of any other amounts owing constituting US Obligations (other
than US Obligations under Secured Rate Contracts and Bank Products);
 
sixth, to payment of any US Obligations under any Secured Rate Contract and Bank
Products;
 
seventh, to payment of Canadian Obligations in accordance with clauses first
through fifth of subsection 1.10(d); and
 
eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses second, third, fourth, fifth and sixth above.
 
(d)           During the continuance of an Event of Default, Agent may, and
shall upon the direction of Required Lenders apply any and all payments received
by Agent in respect of any Canadian Obligation in accordance with clauses first
through fifth below.  Notwithstanding any provision herein to the contrary, all
payments made by Canadian Credit Parties to Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), and any proceeds of Collateral (excluding any Collateral securing
the US Obligations (except as expressly set forth in paragraph seventh of
subsection 1.10(c))), shall be applied as follows:
 
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Canadian Credit Parties under the Loan Documents;
 
second, to payment of Attorney Costs of Canadian Revolving Lenders payable or
reimbursable by the Canadian Borrower under this Agreement;

 
16

--------------------------------------------------------------------------------

 
third, to payment of all accrued unpaid interest on the Canadian Obligations and
fees owed to Agent and Canadian Revolving Lenders;
 
fourth, to payment of principal of the Canadian Obligations;
 
fifth, to payment of any other amounts owing constituting Canadian Obligations;
and
 
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Canadian Revolving Lenders or other
Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses second, third, fourth and
fifth above.
 
1.11        Payments by the Lenders to Agent; Settlement.
 
(a)           Agent may, on behalf of Lenders, disburse funds to the relevant
Borrower for Loans requested.  Each Lender shall reimburse Agent on demand for
all funds disbursed on its behalf by Agent, or if Agent so requests, each Lender
will remit to Agent its US Commitment Percentage or Canadian Commitment
Percentage, as the case may be, of any Loan before Agent disburses same to the
relevant Borrower.  If Agent elects to require that each relevant Lender make
funds available to Agent prior to disbursement by Agent to the US Borrower or
the Canadian Borrower, as the case may be, Agent shall advise such Lender by
telephone or fax of the amount of such Lender’s US Commitment Percentage or
Canadian Commitment Percentage, as the case may be, of the Loan requested by the
relevant Borrower no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s US Commitment Percentage or Canadian Commitment Percentage, as the case
may be, of such requested Loan, in same day funds, by wire transfer to Agent’s
account, as set forth on Agent’s signature page hereto, no later than 1:00 p.m.
(New York time) on such scheduled Borrowing date.  Nothing in this subsection
1.11(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of Section 1.11, shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Revolving Loan Commitments or Canadian Revolving Loan
Commitments, as the case may be, hereunder or to prejudice any rights that
Agent, any Lender, the US Borrower or the Canadian Borrower may have against any
Lender as a result of any default by such Lender hereunder.
 
(b)           At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s US Commitment Percentage or
Canadian Commitment Percentage, as the case may be, of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable
Loan.  Agent shall pay to each Lender such Lender’s US Commitment Percentage or
Canadian Commitment Percentage, as the case may be (except as otherwise provided
in subsection 1.1(b)(vi) and subsection 1.11(e)) of principal, interest and fees
paid by the US Borrower or the Canadian Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it.  Such payments
shall be made by wire transfer to such Lender not later than 2:00 p.m. (New York
time) on the next Business Day following each Settlement Date.

 
17

--------------------------------------------------------------------------------

 
(c)           Availability of Lender’s Commitment Percentage.  Agent may assume
that (x) each US Revolving Lender will make its US Commitment Percentage of each
US Revolving Loan available to Agent on each Borrowing date and (y) each
Canadian Revolving Lender will make its Canadian Commitment Percentage of each
Canadian Revolving Loan available to Agent on each Borrowing Date.  If such US
Commitment Percentage or Canadian Commitment Percentage, as the case may be, is
not, in fact, paid to Agent by such US Revolving Lender or Canadian Revolving
Lender, as the case may be, when due, Agent will be entitled to recover such
amount on demand from such US Revolving Lender or Canadian Revolving Lender, as
the case may be, without setoff, counterclaim or deduction of any kind.  If any
US Revolving Lender or Canadian Revolving Lender fails to pay the amount of its
US Commitment Percentage or Canadian Commitment Percentage, as the case may be,
forthwith upon Agent’s demand, Agent shall promptly notify the relevant Borrower
and such Borrower shall immediately repay such amount to Agent.  Nothing in this
subsection 1.11(c) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require Agent to advance funds on behalf of any US Revolving
Lender or Canadian Revolving Lender or to relieve any US Revolving Lender or
Canadian Revolving Lender from its obligation to fulfill its Revolving Loan
Commitments or Canadian Revolving Loan Commitments hereunder or to prejudice any
rights that the US Borrower may have against any US Revolving Lender or any
rights that the Canadian Borrower may have against any Canadian Revolving Lender
as a result of any default by such US Revolving Lender or Canadian Revolving
Lender hereunder.  Without limiting the provisions of subsection 1.11(b), to the
extent that Agent advances funds to the US Borrower on behalf of any US
Revolving Lender or advances funds to the Canadian Borrower on behalf of any
Canadian Revolving Lender and is not reimbursed therefor on the same Business
Day as such advance is made, Agent shall be entitled to retain for its account
all interest accrued on such advance from the date such advance was made until
reimbursed by the relevant US Revolving Lender or Canadian Revolving Lender, as
the case may be.
 
(d)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the relevant Borrower and such related payment is not received by
Agent, then Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind.
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any Insolvency Law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
on such amount for the period during which such Lender held such amount, at such
rate, if any, as Agent is required to pay to the relevant Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
 
(e)           Non-Funding Lenders.
 
(i)           Responsibility.  The failure of any Non-Funding Lender to make any
Revolving Loan, or to fund any purchase of any participation to be made or
funded by it (including, without limitation, with respect to any Letter of
Credit or Swing Loan), or to make any payment required by it under any Loan
Document on the date specified therefor shall not relieve any other Lender of
its obligations to make such Loan, fund the purchase of any such participation,
or make any other such required payment on such date, and neither Agent nor,
other than as expressly set forth herein, any other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.

 
18

--------------------------------------------------------------------------------

 
(ii)           Reallocation.  If any US Revolving Lender is a Non-Funding
Lender, all or a portion of such Non-Funding Lender’s Letter of Credit
Obligations (unless such US Revolving Lender is the L/C Issuer that Issued such
Letter of Credit) and reimbursement obligations with respect to Swing Loans
shall, at Agent’s election at any time or upon any L/C Issuer’s or Swingline
Lender’s, as applicable, written request delivered to Agent (whether before or
after the occurrence of any Default or Event of Default), be reallocated to and
assumed by the US Revolving Lenders that are not Non-Funding Lenders or Impacted
Lenders pro rata in accordance with their US Commitment Percentages of the
Aggregate Revolving Loan Commitment (calculated as if the Non-Funding Lender’s
US Commitment Percentage was reduced to zero and each other US Revolving
Lender’s US Commitment Percentage had been increased proportionately), provided
that no US Revolving Lender shall be reallocated any such amounts or be required
to fund any amounts that would cause the sum of its outstanding US Revolving
Loans, outstanding Letter of Credit Obligations, amounts of its participations
in Swing Loans and its pro rata share of unparticipated amounts in Swing Loans
to exceed its Revolving Loan Commitment or would cause a prepayment to be
required to be made under subsection 1.1(a)(ii).
 
(iii)           Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender”, “Revolving Lender”, “US Revolving Lender” or “Canadian Revolving
Lender” (or be, or have its Revolving Loans and Revolving Loan Commitments,
included in the determination of “Required Lenders” or “Lenders directly
affected” pursuant to Section 9.1) for any voting or consent rights under or
with respect to any Loan Document, provided that (A) the Revolving Loan
Commitment or Canadian Revolving Loan Commitment of a Non-Funding Lender may not
be increased, extended or reinstated, (B) subject to clause (C) below, the
principal of any interest on or other amounts due with respect to a Non-Funding
Lender’s Loans may not be reduced or forgiven, (C) the interest rate applicable
to Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders that are US Revolving Lenders or Canadian Revolving Lenders, as
applicable, in each case without the consent of such Non-Funding Lender and (D)
this subsection 1.11(e)(iii) may not be amended without the consent of the
Non-Funding Lenders, if any, at the times of such amendment.  Moreover, for the
purposes of determining Required Lenders, the Loans, Letter of Credit
Obligations, and Revolving Loan Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Revolving Loan Commitments outstanding.

 
19

--------------------------------------------------------------------------------

 
(iv)           Borrower Payments to a Non-Funding Lender.  Agent shall be
authorized to use all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties.  In the case of any
Non-Funding Lender that is a US Revolving Lender, Agent shall be entitled to
hold as cash collateral in a non-interest bearing account up to an amount equal
to such Non-Funding Lender’s pro rata share, without giving effect to any
reallocation pursuant to subsection 1.11(e)(ii), of all Letter of Credit
Obligations until the US Obligations are paid in full in cash, all Letter of
Credit Obligations have been discharged or cash collateralized and all Revolving
Loan Commitments and Canadian Revolving Loan Commitments have been
terminated.  Upon any such unfunded obligations owing by a Non-Funding Lender
that is a US Revolving Lender becoming due and payable, Agent shall be
authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender.  With respect to such Non-Funding Lender’s (that is a US
Revolving Lender) failure to fund US Revolving Loans or purchase participations
in Letters of Credit or Letter of Credit Obligations, any amounts applied by
Agent to satisfy such funding shortfalls shall be deemed to constitute a US
Revolving Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other US Revolving Lenders shall be
deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, US Revolving Loans or Letter of Credit participation interests from
the other US Revolving Lenders until such time as the aggregate amount of the US
Revolving Loans and participations in Letters of Credit and Letter of Credit
Obligations are held by the US Revolving Lenders in accordance with their US
Commitment Percentages of the Aggregate Revolving Loan Commitment.  With respect
to such Non-Funding Lender’s (that is a Canadian Revolving Lender) failure to
fund Canadian Revolving Loans, any amounts applied by Agent to satisfy such
funding shortfalls shall be deemed to constitute a Canadian Revolving Loan and,
if necessary to effectuate the foregoing, the other Canadian Revolving Lenders
shall be deemed to have sold, and such Non-Funding Lender shall be deemed to
have purchased, Canadian Revolving Loans from the other Canadian Revolving
Lenders until such time as the aggregate amount of the Canadian Revolving Loans
are held by the Canadian Revolving Lenders in accordance with their Canadian
Commitment Percentages of the Aggregate Canadian Revolving Loan Commitment.  Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest, (1) in the case amounts owing by a Non-Funding Lender that is a
US Revolving Lender, at the interest rate applicable during such period to US
Revolving Loans that are Base Rate Loans or (2) in the case amounts owing by a
Non-Funding Lender that is a Canadian Revolving Lender, at the interest rate
applicable during such period to Canadian Revolving Loans that are Base Rate
Loans.  In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be (x) in the case of a
Non-Funding Lender that is a US Revolving Lender, the aggregate amount of (A)
all unpaid obligations owing by such US Revolving Lender to the Agent, L/C
Issuers, Swingline Lender, and other US Revolving Lenders under the Loan
Documents, including such US Revolving Lender’s pro rata share of all US
Revolving Loans, Letter of Credit Obligations, Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Letter of Credit
Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other US Revolving Lenders pursuant to subsection 1.11(e)(ii) or
(y) in the case of a Non-Funding Lender that is a Canadian Revolving Lender, the
aggregate amount of all unpaid obligations owing by such Canadian Revolving
Lender to the Agent and other Canadian Revolving Lenders under the Loan
Documents, including such Canadian Revolving Lender’s pro rata share of all
Canadian Revolving Loans.
 
(v)           Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(vi)           Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and the Borrowers shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to subsection
1.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all US Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other US Revolving Lenders.
 
(f)           Procedures.  Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto.  Without limiting the generality of the
foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion on, E-Systems.

 
20

--------------------------------------------------------------------------------

 
1.12        Currency Matters.  Principal, interest, reimbursement obligations,
cash collateral for reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to Agent and Lenders
shall be payable (except as otherwise specifically provided herein) in the
currency in which such Obligations are denominated.  Unless stated otherwise,
all calculations, comparisons, measurements or determinations under this
Agreement shall be made in US Dollars.  For the purpose of such calculations,
comparisons, measurements or determinations, amounts denominated in other
currencies shall be converted to the Equivalent Amount thereof in US Dollars on
the date of calculation, comparison, measurement or determination.  In
particular, without limitation, for purposes of valuations or computations under
Sections 1.3, 1.8, 1.9 and 1.10, unless expressly provided otherwise, where a
reference is made to a US Dollar amount, the amount is to be considered as the
amount in US Dollars and, therefore, each other currency shall be converted into
the Equivalent Amount thereof in US Dollars.
 
1.13        Eligible Accounts.
 
(a)           US Eligible Accounts.  All of the Accounts owned by the US
Borrower and properly reflected as “US Eligible Accounts” in the most recent
Borrowing Base Certificate delivered by the US Borrower to Agent shall be “US
Eligible Accounts” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria set forth below applies.  Agent shall have the
right to establish, modify or eliminate Reserves against US Eligible Accounts
from time to time in its Permitted Discretion.  In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria and to establish new criteria with respect to US
Eligible Accounts, in its Permitted Discretion, subject to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available.  US Eligible Accounts shall not include
the following Accounts of the US Borrower:
 
(i)           Past Due Accounts. Accounts that are not paid within the earlier
of sixty (60) days following its due date or ninety (90) days following its
original invoice date;
 
(ii)          Cross Aged Accounts.  Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the US Dollar amount of all
Accounts owing by that Account Debtor are ineligible under subsection
1.13(a)(i);
 
(iii)         Foreign Accounts.  Accounts that are the obligations of an Account
Debtor (other than the United States government or a political subdivision,
agency or instrumentality thereof) located in a foreign country other than
Canada unless payment thereof is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and issuer;
 
(iv)        Government Accounts.  Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing, or the US Borrower has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;
 
(v)         Contra Accounts.  Accounts to the extent the US Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to the US Borrower or any Subsidiary thereof but only
to the extent of the potential offset;
 
(vi)        Chargebacks/Partial Payments/Disputed.  Any Account to the extent
that any defense, counterclaim, setoff or dispute is asserted as to such
Account;

 
21

--------------------------------------------------------------------------------

 
(vii)       Inter-Company/Affiliate Accounts.  Accounts that arise from a sale
to any Affiliate of the US Borrower;
 
(viii)      Concentration Risk. Accounts to the extent that such Account,
together with all other Accounts owing to any Credit Party by such Account
Debtor and its Affiliates as of any date of determination exceed fifteen percent
(15%) of the sum of all US Eligible Accounts and Canadian Eligible Accounts;
 
(ix)         Credit Risk.  Accounts that are otherwise determined to be
unacceptable by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to the US
Borrower;
 
(x)          Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;
 
(xi)         Defaulted Accounts; Bankruptcy. Accounts where:
 
(1)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(2)           a petition is filed by or against any Account Debtor obligated
upon such Account under any Insolvency Law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;
 
(xii)        Employee Accounts.  Accounts that arise from a sale to any
director, officer, other employee, or to any entity that has any common officer
or director with the US Borrower;
 
(xiii)       Progress Billing. Accounts (i) as to which the US Borrower is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to the US Borrower’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;
 
(xiv)       Bill and Hold.  Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
 
(xv)        C.O.D.  Accounts that arise with respect to goods that are delivered
on a cash-on-delivery basis;
 
(xvi)       Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to the US Borrower;
 
(xvii)      Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than US Dollars;
 
(xviii)     Other Liens Against Receivables. Accounts that (i) are not owned by
the US Borrower or (ii) are subject to any right, claim, Lien or other interest
of any other Person, other than Liens in favor of Agent securing the US
Obligations and Permitted Liens described in subsection 5.1(c);

 
22

--------------------------------------------------------------------------------

 
(xix)       Conditional Sale. Accounts that arise with respect to goods that are
placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
 
(xx)        Judgments, Notes or Chattel Paper.  Accounts that are evidenced by a
judgment, Instrument or Chattel Paper (other than a lease of Equipment which
does not create a Lien on such Equipment);
 
(xxi)       Not Bona Fide.  Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;
 
(xxii)      Ordinary Course; Sales of Equipment or Bulk Sales.  Accounts that do
not arise from the sale or lease of goods or the performance of services by the
US Borrower in the Ordinary Course of Business, including, without limitation,
bulk Sales; or
 
(xxiii)     Not Perfected.  Accounts as to which Agent’s Lien thereon, on behalf
of itself and the other Secured Parties, is not a first priority perfected Lien.
 
(b)           Canadian Eligible Accounts.  All of the Accounts owned by the
Canadian Borrower and properly reflected as “Canadian Eligible Accounts” in the
most recent Borrowing Base Certificate delivered by the Canadian Borrower to
Agent shall be “Canadian Eligible Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth below
applies.  Agent shall have the right to establish, modify or eliminate Reserves
against Canadian Eligible Accounts from time to time in its Permitted
Discretion.  In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the applicable criteria and to
establish new criteria with respect to Canadian Eligible Accounts, in its
Permitted Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available.  Canadian Eligible Accounts shall not include the following Accounts
of the Canadian Borrower:
 
(i)           Past Due Accounts. Accounts that are not paid within the earlier
of sixty (60) days following its due date or ninety (90) days following its
original invoice date;
 
(ii)          Cross Aged Accounts.  Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the US Dollar Equivalent of the
Canadian Dollar amount of all Accounts owing by that Account Debtor are
ineligible under subsection 1.13(b)(i);
 
(iii)         Foreign Accounts.  Accounts that are the obligations of an Account
Debtor (other than the Canadian government or a political subdivision, agency or
instrumentality thereof) located in a foreign country other than the United
States unless payment thereof is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and issuer;
 
(iv)         Government Accounts.  Accounts that are the obligation of an
Account Debtor that is the Canadian government or a political subdivision
thereof, or any province, territory, state, county or municipality or
department, agency or instrumentality thereof unless Agent, in its sole
discretion, has agreed to the contrary in writing, or the Canadian Borrower has
complied with any applicable state, county or municipal law restricting the
assignment thereof with respect to such obligation;

 
23

--------------------------------------------------------------------------------

 
(v)          Contra Accounts.  Accounts to the extent the a Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to a Borrower or any Subsidiary thereof but only to
the extent of the potential offset;
 
(vi)         Chargebacks/Partial Payments/Disputed.  Any Account to the extent
that any defense, counterclaim, setoff or dispute is asserted as to such
Account;
 
(vii)        Inter-Company/Affiliate Accounts.  Accounts that arise from a sale
to any Affiliate of the Canadian Borrower;
 
(viii)       Concentration Risk. Accounts to the extent that such Account,
together with all other Accounts owing to any Credit Party by such Account
Debtor and its Affiliates as of any date of determination exceed fifteen percent
(15%) of the sum of all Canadian Eligible Accounts and US Eligible Accounts;
 
(ix)         Credit Risk.  Accounts that are otherwise determined to be
unacceptable by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to the Canadian
Borrower;
 
(x)          Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;
 
(xi)         Defaulted Accounts; Bankruptcy. Accounts where:
 
(1)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(2)           a petition is filed by or against any Account Debtor obligated
upon such Account under any Insolvency Law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;
 
(xii)        Employee Accounts.  Accounts that arise from a sale to any
director, officer, other employee, or to any entity that has any common officer
or director with the Canadian Borrower;
 
(xiii)       Progress Billing. Accounts (i) as to which the Canadian Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process, or (ii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to the Canadian Borrower’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
 
(xiv)       Bill and Hold.  Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
 
(xv)        C.O.D.  Accounts that arise with respect to goods that are delivered
on a cash-on-delivery basis;

 
24

--------------------------------------------------------------------------------

 
(xvi)       Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to the Canadian Borrower;
 
(xvii)      Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than US Dollars or Canadian Dollars;
 
(xviii)     Other Liens Against Receivables. Accounts that (i) are not owned by
the Canadian Borrower or (ii) are subject to any right, claim, Lien or other
interest of any other Person, other than Liens in favor of Agent securing the
Canadian Obligations and Permitted Liens described in subsection 5.1(c);
 
(xix)        Conditional Sale. Accounts that arise with respect to goods that
are placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
 
(xx)         Judgments, Notes or Chattel Paper.  Accounts that are evidenced by
a judgment, Instrument or Chattel Paper (other than a lease of Equipment which
does not create a Lien on such Equipment);
 
(xxi)        Not Bona Fide.  Accounts that are not true and correct statements
of bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;
 
(xxii)       Ordinary Course; Sales of Equipment or Bulk Sales.  Accounts that
do not arise from the sale or lease of goods or the performance of services by
the Canadian Borrower in the Ordinary Course of Business, including, without
limitation, bulk Sales; or
 
(xxiii)      Not Perfected.  Accounts as to which Agent’s Lien thereon, on
behalf of itself and the other Secured Parties, is not a first priority
perfected Lien.
 
1.14        Eligible Inventory.
 
(a)           US Eligible Inventory.  All of the Inventory consisting of spare
or replacement parts for Equipment owned by the US Borrower and properly
reflected as “US Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by the US Borrower to Agent shall be “US Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies.  Agent shall have the right to establish, modify, or eliminate Reserves
against US Eligible Inventory from time to time in its Permitted Discretion.  In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria and to establish new
criteria with respect to US Eligible Inventory, in its Permitted Discretion,
subject to the approval of Required Lenders in the case of adjustments or new
criteria which have the effect of making more credit available.  US Eligible
Inventory shall not include the following Inventory of the US Borrower:
 
(i)           Excess/Obsolete.  Inventory that is excess, obsolete, unsaleable,
shopworn, or seconds;
 
(ii)          Damaged.  Inventory that is damaged or unfit for sale or use;

 
25

--------------------------------------------------------------------------------

 
(iii)         Locations < $50,000.  Inventory is located at any site if the
aggregate value of Inventory and Equipment included in the US Borrowing Base at
any such location is less than $50,000;
 
(iv)         Consignment.  Inventory that is placed on consignment;
 
(v)          Off-Site.  Inventory that (i) is not located on premises owned,
leased or rented by the US Borrower and set forth in Schedule 3.21 or (ii) is
stored at a leased or rented location, unless (x) a reasonably satisfactory
landlord waiver has been delivered to Agent, or (y) Reserves satisfactory to
Agent have been established with respect thereto, (iii) is stored with a bailee
or warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent or (v) is
located outside of the United States or one of its territories unless such
Inventory is located in Canada and the Agent’s Liens have been perfected under
Canadian Requirements of Law.
 
(vi)         In-Transit.  Inventory that is in transit, except for Inventory in
transit between domestic locations of US Credit Parties or between domestic
locations of US Credit Parties and Canadian Credit Parties, in each case, as to
which Agent’s Liens have been perfected at origin and destination;
 
(vii)        Customized.  Inventory subject to any licensing, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies);
 
(viii)       Packing/Shipping Materials.  Inventory that consists of packing or
shipping materials, or manufacturing supplies;
 
(ix)         Tooling.  Inventory that consists of tooling;
 
(x)          Display.  Inventory that consists of display items;
 
(xi)         Hazardous Materials.  Inventory that consists of Hazardous
Materials or goods that can be transported or sold only with licenses that are
not readily available;
 
(xii)        Un-insured.  Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
 
(xiii)       Not Owned/Other Liens.  Inventory that is not owned by the US
Borrower or is subject to Liens other than Permitted Liens described in
subsections 5.1(b), (c), (d) and (f) or rights of any other Person (including
the rights of a purchaser that has made progress payments and the rights of a
surety that has issued a bond to assure the US Borrower’s performance with
respect to that Inventory);
 
(xiv)       Unperfected.  Inventory that is not subject to a first priority Lien
in favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);

 
26

--------------------------------------------------------------------------------

 
(xv)        Negotiable Bill of Sale.  Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties; or
 
(xvi)       Not Ordinary Course.  Inventory (other than raw materials) that is
not of a type held for sale or to be furnished under a contract of service or is
not spare parts used to service Equipment in the Ordinary Course of Business of
the US Borrower.
 
(b)           Canadian Eligible Inventory.  All of the Inventory consisting of
spare or replacement parts for Equipment owned by the Canadian Borrower and
properly reflected as “Canadian Eligible Inventory” in the most recent Borrowing
Base Certificate delivered by the Canadian Borrower to Agent shall be “Canadian
Eligible Inventory” for purposes of this Agreement, except any Inventory to
which any of the exclusionary criteria set forth below or in the component
definitions herein applies.  Agent shall have the right to establish, modify, or
eliminate Reserves against Canadian Eligible Inventory from time to time in its
Permitted Discretion.  In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to Canadian Eligible
Inventory, in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available.  Canadian Eligible Inventory shall not include the
following Inventory of the Canadian Borrower:
 
(i)           Excess/Obsolete.  Inventory that is excess, obsolete, unsaleable,
shopworn, or seconds;
 
(ii)          Damaged.  Inventory that is damaged or unfit for sale or use;
 
(iii)         Locations < $50,000.  Inventory is located at any site if the
aggregate value of Inventory and Equipment included in the Canadian Borrowing
Base at any such location is less than $50,000;
 
(iv)         Consignment.  Inventory that is placed on consignment;
 
(v)          Off-Site.  Inventory that (i) is not located on premises owned,
leased or rented by the Canadian Borrower and set forth in Schedule 3.21 or
(ii) is stored at a leased or rented location, unless (x) a reasonably
satisfactory landlord waiver has been delivered to Agent, or (y) Reserves
satisfactory to Agent have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless (x) a reasonably satisfactory,
acknowledged bailee letter has been received by Agent with respect thereto and
(y) Reserves satisfactory to Agent have been established with respect thereto,
(iv) is located at an owned location subject to a mortgage in favor of a lender
other than Agent, unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent or (v) is located outside of Canada.
 
(vi)         In-Transit.  Inventory that is in transit, except for Inventory in
transit between domestic locations of Canadian Credit Parties or between
domestic locations of Canadian Credit Parties and US Credit Parties, in each
case, as to which Agent’s Liens have been perfected at origin and destination;
 
(vii)        Customized.  Inventory subject to any licensing, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies);

 
27

--------------------------------------------------------------------------------

 
(viii)       Packing/Shipping Materials.  Inventory that consists of packing or
shipping materials, or manufacturing supplies;
 
(ix)         Tooling.  Inventory that consists of tooling;
 
(x)          Display.  Inventory that consists of display items;
 
(xi)         Hazardous Materials.  Inventory that consists of Hazardous
Materials or goods that can be transported or sold only with licenses that are
not readily available;
 
(xii)        Un-insured.  Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
 
(xiii)       Not Owned/Other Liens.  Inventory that is not owned by the Canadian
Borrower or is subject to Liens other than Permitted Liens described in
subsections 5.1(b), (c), (d) and (f) or rights of any other Person (including
the rights of a purchaser that has made progress payments and the rights of a
surety that has issued a bond to assure the Canadian Borrower’s performance with
respect to that Inventory) and the rights of suppliers under Section 81.1 of the
Bankruptcy and Insolvency Act (Canada);
 
(xiv)       Unperfected.  Inventory that is not subject to a first priority Lien
in favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);
 
(xv)        Negotiable Bill of Sale.  Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties; or
 
(xvi)       Not Ordinary Course.  Inventory (other than raw materials) that is
not of a type held for sale or to be furnished under a contract of service or is
not spare parts used to service Equipment in the Ordinary Course of Business of
the Canadian Borrower.
 
1.15        Eligible Equipment.
 
(a)           US Eligible Equipment.  All of the Equipment owned by the US
Borrower and properly reflected as “US Eligible Equipment” in the most recent US
Borrowing Base Certificate delivered by the US Borrower to Agent shall be “US
Eligible Equipment” for purposes of this Agreement except any Equipment as to
which any of the exclusionary criteria set forth in the applicable component
definitions of US Eligible Equipment shall apply.  Agent shall have the right to
establish, modify, or eliminate Reserves against US Eligible Equipment from time
to time in its Permitted Discretion.  In addition, Agent reserves the right, at
any time and from time to time after the Closing Date, to adjust any of the
applicable criteria and to establish new criteria with respect to US Eligible
Equipment in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available.
 
(b)           Canadian Eligible Equipment.  All of the Equipment owned by the
Canadian Borrower and properly reflected as “Canadian Eligible Equipment” in the
most recent Borrowing Base Certificate delivered by the Canadian Borrower to
Agent shall be “Canadian Eligible Equipment” for purposes of this Agreement
except any Equipment as to which any of the exclusionary criteria set forth in
the applicable component definitions of Canadian Eligible Equipment shall
apply.  Agent shall have the right to establish, modify, or eliminate Reserves
against Canadian Eligible Equipment from time to time in its Permitted
Discretion.  In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the applicable criteria and to
establish new criteria with respect to Canadian Eligible Equipment in its
Permitted Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria which have the effect of making more credit
available.

 
28

--------------------------------------------------------------------------------

 
1.16        Limitations on Obligations of Canadian Credit
Parties.  Notwithstanding anything set forth in this Agreement or any other Loan
Documents to the contrary, no Canadian Credit Party shall at any time be liable
in any manner (whether pursuant to any guaranty or otherwise) for any portion of
the principal of the US Revolving Loans or any interest thereon or fees or in
respect of any indemnified liabilities or any other US Obligations payable with
respect thereto (and the US Credit Parties are solely liable for such US
Obligations), and no assets of any Canadian Credit Party shall at any time
serve, directly or indirectly, as security for, and in no event shall more than
66% of the total voting stock or other equity interests of any Canadian Credit
Party secure, any portion of the US Obligations.
 
1.17        Collateral Allocation Mechanism.
 
(a)           Implementation of CAM.
 
(i)           On the CAM Exchange Date, (A) the Revolving Loan Commitments and
Canadian Revolving Loan Commitments shall automatically and without further act
be terminated as provided in Section 7.2, and (B) the Lenders shall
automatically and without further act (and without regard to the provisions of
Section 9.8) be deemed to have exchanged interests in the Credit Facilities such
that in lieu of the interest of each Lender in each Credit Facility in which it
shall participate as of such date (including such Lender’s interest in the
Obligations of each Credit Party in respect of each such Credit Facility), such
Lender shall hold an interest in every one of the Credit Facilities (including
the Obligations of each Credit Party in respect of each such Credit Facility and
each L/C Reserve Account established pursuant to subsection 1.17(b) below),
whether or not such Lender shall previously have participated therein, equal to
such Lender’s CAM Percentage thereof, provided that such CAM Exchange will not
affect the aggregate amount of the Obligations of the Borrowers to the Lenders
under the Loan Documents.  Each Lender and each Credit Party hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Credit Facility.  Each Credit Party agrees
from time to time to execute and deliver to the Agent all promissory notes and
other instruments and documents as the Agent shall reasonably request to
evidence and confirm the respective interests of the Lenders after giving effect
to the CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the Agent
against delivery of new promissory notes evidencing its interests in the Credit
Facilities; provided, however, that the failure of any Credit Party to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
 
(ii)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Agent pursuant to
any Loan Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages.  Any
direct payment received by a Lender upon or after the CAM Exchange Date,
including by way of setoff, in respect of a Obligation shall be paid over to the
Agent for distribution to the Lenders in accordance herewith.

 
29

--------------------------------------------------------------------------------

 
(b)           Letters of Credit.
 
(i)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
a Letter of Credit shall not have been reimbursed by the US Borrower (each such
amount so paid until reimbursed, an “Unpaid Drawing”), each Lender in respect of
Unpaid Drawings on Letters of Credit shall, before giving effect to the CAM
Exchange, promptly pay over to the Agent, in immediately available funds and in
US Dollars, an amount equal to such Lender’s US Commitment Percentage (as
notified to such Lender by the Agent), of such Letter of Credit’s undrawn face
amount or (to the extent it has not already done so) such Letter of Credit’s
Unpaid Drawing, as the case may be, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the Agent at the
rate that would be applicable at the time to a US Revolving Loan that is a Base
Rate Loan in a principal amount equal to such amount, as the case may be.  The
Agent shall establish a separate account or accounts for each Lender (each, an
“L/C Reserve Account”) for the amounts received with respect to each such Letter
of Credit pursuant to the preceding sentence.  The Agent shall deposit in each
Lender’s L/C Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. The Agent shall have sole dominion
and control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraphs (ii), (iii), (iv) or (v) below. The Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the L/C Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage.  The amounts held in each Lender’s L/C Reserve Account shall be held
as a reserve against the Letter of Credit Obligations, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Credit Party and shall not give rise to any obligation on the part
of the US Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in subsection 1.1(b)(v).
 
(ii)           In the event that after the CAM Exchange Date any drawing shall
be made in respect of a Letter of Credit, the Agent shall, at the request of the
L/C Issuer withdraw from the L/C Reserve Account of each Lender any amounts, up
to the amount of such Lender’s CAM Percentage of such drawing, deposited in
respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the L/C Issuer in satisfaction of the reimbursement obligations of
the Lenders under subsection 1.1(b)(vi).  In the event any Lender shall default
on its obligation to pay over any amount to the Agent in respect of any Letter
of Credit as provided in this subsection 1.17(b)(ii), the L/C Issuer shall, in
the event of a drawing thereunder, have a claim against such Lender to the same
extent as if such Lender had defaulted on its obligations under subsection
1.11(e), but shall have no claim against any other Lender in respect of such
defaulted amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to subsection 1.17(a).  Each other Lender shall have a
claim against such defaulting Lender for any damages sustained by it as a result
of such default, including, in the event such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
 
(iii)           In the event that after the CAM Exchange Date any Letter of
Credit shall expire undrawn, the Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.
 
(iv)           With the prior written approval of the Agent and the L/C Issuer,
any Lender may withdraw the amount held in its L/C Reserve Account in respect of
the undrawn amount of any Letter of Credit.  Any Lender making such a withdrawal
shall be unconditionally obligated, in the event there shall subsequently be a
drawing under such Letter of Credit, to pay over to the Agent, for the account
of the L/C Issuer on demand, its CAM Percentage of such drawing.

 
30

--------------------------------------------------------------------------------

 
(c)           Net Payments Upon Implementation of CAM Exchange.  Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the CAM Exchange, any Borrower is required to withhold Taxes
from amounts payable to the Agent, any Lender or any participant hereunder, the
amounts so payable to the Agent, such Lender or such participant shall be
increased to the extent necessary to yield to the Agent, such Lender or such
participant (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that no Borrower shall be required to increase any such
amounts payable to such Lender or participant under this subsection 1.17(c)
(but, rather, shall be required to increase any such amounts payable to such
Lender or participant to the extent required by Section 10.3) if such Lender or
participant was prior to or on the CAM Exchange Date already a Lender or
participant with respect to such Borrower.
 
ARTICLE II.
CONDITIONS PRECEDENT
 
2.1          Conditions to Effectiveness of this Agreement.  The amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement shall
not become effectiveness, and no Lender shall be obligated to make any Loan and,
in the case of any US Revolving Lender, incur any Letter of Credit Obligations,
on the Closing Date, or to take, fulfill or perform any other action hereunder,
in each case, until the following conditions have been satisfied or provided for
in a manner satisfactory to Agent, or waived in writing by Agent and Lenders:
 
(a)           Loan Documents.  Agent shall have received on or before the
Closing Date all of the agreements, documents, instruments and other items set
forth on the closing checklist attached hereto as Exhibit 2.1, each in form and
substance reasonably satisfactory to Agent.
 
(b)           Availability.  After giving effect to the funding of the initial
Loans and Issuance of the initial Letters of Credit, Availability shall be not
less than $8,000,000.
 
(c)           Cash Equity.  Holdings shall have received on or before the
Closing Date cash proceeds from the issuance of common stock in an amount not
less than fifty percent (50%) of the sum of all of the obligations owing by any
Credit Party to the lenders under the Existing Canadian Facility and Holdings,
directly or through the US Borrower, shall have advanced such proceeds on or
before the Closing Date to the Canadian Borrower in the form of an intercompany
loan.
 
(d)           Repayment of Existing Canadian Facility.  Agent shall have
received a fully executed pay-off letter reasonably satisfactory to Agent
confirming that all obligations owing by any Credit Party to the lenders under
the Existing Canadian Facility, will be repaid in full and all Liens upon any of
the Property of the Credit Parties or any of their Subsidiaries in favor of the
lenders under the Existing Canadian Facility shall be terminated immediately
upon such payment.
 
(e)           Approvals.  All governmental, regulatory and other third-party
approvals and consents required by Agent and each Lender with respect to the
execution, delivery and performance of this Agreement and the other Loan
Documents shall have been obtained and are final and non-appealable.
 
(f)           Payment of Fees.  The Borrower shall have paid the fees required
to be paid on the Closing Date in the respective amounts specified in
Section 1.9, and shall have reimbursed Agent and Lenders for all fees, costs and
expenses of closing presented as of the Closing Date.
 
(g)           No Material Adverse Effect.  Since July 31, 2011, no change,
development, or event shall have occurred that has or would reasonably be
expected to have a Material Adverse Effect on the operations, business,
properties, prospects or condition (financial or otherwise) of Holdings and its
Subsidiaries, taken as a whole.  Agent shall have received an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming the
foregoing.

 
31

--------------------------------------------------------------------------------

 
(h)           Litigation.  After giving effect to the closing, there being no
order or injunction or pending litigation in which there is a reasonable
possibility of a decision which would have a Material Adverse Effect on Holdings
or any of its Subsidiaries and no pending litigation seeking to enjoin or
prevent the transactions contemplated hereby.
 
(i)           Material Contracts.  After giving effect to the closing, there are
no Defaults or Events of Default under any material contract or agreement of
Holdings or any of its Subsidiaries.
 
2.2          Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:
 
(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were untrue or incorrect in any material respect (without duplication
of any materiality qualifier contained therein) as of such earlier date), and
Agent or Required Lenders have determined not to make such Loan or incur such
Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;
 
(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default;
 
(c)           after giving effect to any US Revolving Loan (or the incurrence of
any Letter of Credit Obligations), the aggregate outstanding amount of the US
Revolving Loans would exceed the Maximum Revolving Loan Balance (except as
provided in subsection 1.1(a)); or
 
(d)           with respect to any Borrowing of Canadian Revolving Loans, after
giving effect to any Canadian Revolving Loan, (x) the aggregate outstanding
amount of the Canadian Revolving Loans would exceed the lesser of (1) the
Canadian Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) or (2) the Canadian Revolving Loan Commitment then in effect less
those Reserves imposed by Agent in its Permitted Discretion, or (y) the
aggregate principal amount of all outstanding US Revolving Loans would exceed
the Aggregate Revolving Loan Commitment then in effect less the sum of (i) those
Reserves imposed by Agent in its Permitted Discretion, plus (ii) the aggregate
amount of Letter of Credit Obligations, plus (iii) the outstanding Swing Loans,
plus (iv) outstanding Canadian Revolving Loans.
 
The request by the US Borrower or the Canadian Borrower, as the case may be, and
acceptance by the US Borrower or the Canadian Borrower, as the case may be, of
the proceeds of any Loan or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the US Borrower or the Canadian Borrower, as the case may be, that
the conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation
by each Credit Party of the granting and continuance of Agent’s Liens, on behalf
of itself and the Secured Parties, pursuant to the Collateral Documents.

 
32

--------------------------------------------------------------------------------

 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:
 
3.1          Corporate Existence and Power.  Each Credit Party and each of their
respective Subsidiaries:
 
(a)           is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;
 
(b)           has the power and authority and all governmental licenses,
authorizations, Permits (except as set forth on Schedule 3.1(b)), consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a
party.  Schedule 3.1(b) sets forth a true, complete and correct list of all
Permits, including all Permits required under Environmental Laws, held by
Holdings and its Subsidiaries in connection with the ownership or operation of
its business and the Real Estate leased by Seller as of the Closing Date.  All
Permits are valid and in full force and effect and, to the knowledge of
Borrowers, no Borrower nor any of its Subsidiaries is in default under or in
violation of any such Permit, except for such defaults or violations which would
not reasonably be expected, individually or in the aggregate, to cause a
Material Adverse Effect and no suspension or cancellation of any such Permits is
pending (other than pursuant to its terms) or threatened;
 
(c)           is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and
 
(d)           is in compliance with all Requirements of Law;
 
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
3.2          Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Credit Parties of this Agreement, and by each
Credit Party and each of their respective Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:
 
(i)           contravene the terms of any of that Person’s Organization
Documents;
 
(ii)           conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or
 
(iii)           violate any Requirement of Law in any material respect.

 
33

--------------------------------------------------------------------------------

 
3.3          Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents and (b) those obtained or made
on or prior to the Closing Date.
 
3.4          Binding Effect.  This Agreement and each other Loan Document to
which any Credit Party or any Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
 
3.5          Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Subsidiary of any Credit Party or any of their respective Properties
which:
 
(a)           purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby;
 
(b)           would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect; or
 
(c)           seek an injunction or other equitable relief which would
reasonably be expected to have a Material Adverse Effect.
 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.  As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS, CRA and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.
 
3.6          No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral.  No Credit Party and no
Subsidiary of any Credit Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.
 
3.7          Employee Matters.
 
(a)           Schedule 3.7 sets forth, as of the Closing Date, a complete and
correct list of, and that separately identifies, (a) all Title IV Plans, (b) all
Multiemployer Plans and (c) all material Benefit Plans.  Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not reasonably be expected to result in
Liabilities in excess of $100,000 in the aggregate, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur.  On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

 
34

--------------------------------------------------------------------------------

 
(b)           As of the Closing Date, except as set forth in Schedule 3.7,
(i) none of the Credit Parties or their subsidiaries maintain or contribute to
any Canadian Benefit Plans and Canadian Pension Plans; (ii) the Canadian Pension
Plans are duly registered under all applicable laws which require registration
and to the knowledge of the applicable Credit Party no event has occurred which
is reasonably likely to cause the loss of such registered status; (iii) all
material obligations of each Canadian Credit Party (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed in a timely fashion; (iv) there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans; (v) to the knowledge of the applicable Credit Party,
there are no outstanding material disputes concerning the assets held under the
funding agreements for the Canadian Pension Plans or the Canadian Benefit Plans;
(vi) no promises of benefit improvements under the Canadian Pension Plans or the
Canadian Benefit Plans have been made except where such improvement could not
have a Material Adverse Effect; (vii) all contributions or premiums required to
be made or paid by any Canadian Credit Party to the Canadian Pension Plans or
the Canadian Benefit Plans have been made or paid in a timely fashion in
accordance in all material respects with the terms of such plans and all
applicable laws; (viii) all employee contributions to the Canadian Pension Plans
or the Canadian Benefit Plans by way of authorized payroll deduction or
otherwise have in all material respects been properly withheld or collected by
and fully paid into such plans in a timely manner; (ix) the pension fund under
each Canadian Pension Plan is exempt from the payment of any income tax and
there are no taxes, penalties or interest owing in respect of any such pension
fund; (x) all material reports and disclosures relating to the Canadian Pension
Plans required by such plans and any applicable laws to be filed or distributed
have been filed or distributed in a timely manner; and (xi) there are no
Canadian Pension Plans which constitute defined benefit plans.
 
3.8           Use of Proceeds; Margin Regulations.  No Credit Party and no
Subsidiary of any Credit Party is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.  Schedule 3.8 contains a description of the Credit
Parties’ sources and uses of funds on the Closing Date, including Loans and
Letters of Credit made or issued on the Closing Date and a funds flow memorandum
detailing how funds from each source are to be transferred to particular
uses.  Proceeds of the Loans shall not be used for the purpose of purchasing or
carrying Margin Stock.  As of the Closing Date, except as set forth on Schedule
3.8, no Credit Party and no Subsidiary of any Credit Party owns any Margin
Stock.
 
3.9           Ownership of Property; Liens.  As of the Closing Date, the Real
Estate listed in Schedule 3.9 constitutes all of the Real Estate of each Credit
Party and each of their respective Subsidiaries.  Schedule 3.9 sets forth with
respect to the Real Estate leased by each Credit Party or any Subsidiary
thereof, a description of the location, by state and street address of such Real
Estate, the name and address of the landlord, the commencement date, the
termination date, renewal options (if any), annual base rent (including
percentage rents if applicable), square footage of the premises and a
description of general use thereof.  Each of the Credit Parties and each of
their respective Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, all Real Estate, and good and valid title
to all owned personal property and valid leasehold interests in all leased
personal property, in each instance, necessary or used in the ordinary conduct
of their respective businesses.  As of the Closing Date, none of the Real Estate
of any Credit Party or any Subsidiary of any Credit Party is subject to any
Liens other than Permitted Liens.  As of the Closing Date, Schedule 3.9 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect.

 
35

--------------------------------------------------------------------------------

 
3.10        Taxes.  All federal, provincial, territorial, state, local and
foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Tax
Affiliate have been filed with the appropriate Governmental Authorities, all
such Tax Returns are true and correct in all material respects, and all taxes,
assessments and other governmental charges and impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.  As of the Closing Date, no Tax Return is
under audit or examination by any Governmental Authority, and no notice of any
audit or examination or any assertion of any claim for Taxes has been given or
made by any Governmental Authority.  Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in full and complete compliance with the tax, Canadian Pension Plan, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
 
3.11        Financial Condition.
 
(a)           Reserved.
 
(b)           The unaudited consolidated and consolidating balance sheets of
Holdings and its Subsidiaries as of July 31, 2011, and the related consolidated
and consolidating statements of income, shareholders’ equity and cash flows for
such period then ended are complete and correct and fairly present, in all
material respects, in accordance with GAAP, the financial position, and results
of operations of Holdings and its Subsidiaries as of such date, subject to
normal year-end adjustments and the absence of footnote disclosures.
 
(c)           Since July 31, 2011, there has been no change, development, or
event that has or would reasonably be expected to have a Material Adverse Effect
on the operations, business, properties, prospects or condition (financial or
otherwise) of Holdings and its Subsidiaries, taken as a whole.
 
(d)           The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
 
(e)           All financial performance projections delivered to Agent,
including the financial performance projections delivered to Agent prior to the
Closing Date and attached hereto as Schedule 3.11(e), represent the Borrowers’
best good faith estimate of future financial performance and are based on
assumptions believed by the Borrowers to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.

 
36

--------------------------------------------------------------------------------

 
3.12        Environmental Matters.  Except as set forth in Schedule 3.12, and
except where any failures to comply would not reasonably be expected to result
in, either individually or in the aggregate, Material Environmental Liabilities
to the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act.
 
3.13        Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other federal or state statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its obligations under the Loan Documents.
 
3.14        Solvency.  Both before and after giving effect to (a) the Loans made
and Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by relevant Borrower and (c) the payment and accrual of all
transaction costs in connection with the foregoing, both the Credit Parties
taken as a whole, and each Borrower individually, are Solvent.
 
3.15        Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

 
37

--------------------------------------------------------------------------------

 
3.16        Intellectual Property.  Schedule 3.16 sets forth a true and complete
list of the following Intellectual Property each Credit Party owns, licenses or
otherwise has the right to use: (i) Intellectual Property that is registered or
subject to applications for registration, (ii) Internet Domain Names and
(iii) material Intellectual Property and material Software, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto.  Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.  To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
3.17        Brokers’ Fees; Transaction Fees.  None of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.
 
3.18        Insurance.  Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles.  Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of any Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
of the same size and character as the business of the Credit Parties and, to the
extent relevant, owning similar Properties in localities where such Person
operates.
 
3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except as
set forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person.  All issued and outstanding Stock and Stock Equivalents of
each of the Credit Parties and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of each
Borrower and each of its Subsidiaries, those in favor of Agent, for the benefit
of the Secured Parties.  All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.  All of
the issued and outstanding Stock of each Credit Party (other than Holdings),
each Subsidiary of each Credit Party and, as of the Closing Date, Holdings is
owned by each of the Persons and in the amounts set forth in Schedule
3.19.  Except as set forth in Schedule 3.19, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries.  Set forth in Schedule 3.19 is a true and
complete organizational chart of Holdings and all of its Subsidiaries, which the
Credit Parties shall update upon notice to Agent promptly following the
incorporation, organization or formation of any Subsidiary and promptly
following the completion of any Permitted Acquisition.
 
3.20        Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.

 
38

--------------------------------------------------------------------------------

 
3.21        Locations of Inventory, Equipment and Books and Records.  Each
Credit Party’s Inventory and Equipment (other than Inventory or Equipment in
transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Agent as permanent Collateral locations
change).
 
3.22        Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
 
3.23        Government Contracts.  Except as set forth in Schedule 3.23, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727), Financial
Administration Act (Ontario) or any similar state, provincial, territorial or
local law.
 
3.24        Customer and Trade Relations.  As of the Closing Date, there exists
no actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations other than with the Manitowoc Group.
 
3.25        Bonding.  Except as set forth in Schedule 3.25, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.
 
3.26        [Reserved].
 
3.27        Status of Holdings.  As of the Closing Date, Holdings has not
engaged in any business activities and does not own any Property other than
(i) its ownership of the Stock and Stock Equivalents of the US Borrower,
(ii) activities and contractual rights incidental to maintenance of its
corporate existence and (iii) performance of its obligations under the Loan
Documents to which it is a party.
 
3.28        Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

 
39

--------------------------------------------------------------------------------

 
3.29        Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. and Canadian economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), the
Criminal Code (Canada), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to any of the foregoing.  No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person designated by the Canadian government
on any list set out in the United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism or the Criminal Code (collectively, the “Terrorist Lists”) with which
a Canadian Person cannot deal with or otherwise engage in business transactions,
(iii) is a Person who is otherwise the target of U.S. economic sanctions laws
such that a U.S. Person or Canadian Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List, a Terrorist List or a foreign government that
is the target of U.S. or Canadian economic sanctions prohibitions such that the
entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law or Canadian law.
 
3.30        Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.  No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
 
3.31        Vehicles.  Schedule 3.31 sets forth a complete and accurate list of
all Vehicles (including all boom trucks) owned by Holdings or any of its
Subsidiaries.
 
3.32        Equipment.  Schedule 3.32 sets forth a complete and accurate list of
(a) all non-titled Equipment (including, without limitation, all tower cranes,
crawler cranes and rough-terrain cranes) owned by Holdings or any of
Subsidiaries and held for lease or rent and (b) all non-titled Equipment
(including, without limitation, all tower cranes, crawler cranes and
rough-terrain cranes) held for sale and not leased by Holdings or any of its
Subsidiaries.  Schedule 3.32 shall list such Equipment by owner, type and
include the manufacturer’s name and model information (including serial number
(if any), manufacturer’s part number and the Credit Parties’ internal “item
code”), the location thereof and whether such Equipment is held for sale or
leases or used in service.
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment or Canadian Revolving Loan Commitments hereunder,
or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:
 
4.1           Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrowers shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:

 
40

--------------------------------------------------------------------------------

 
(a)           as soon as available, but not later than ninety (90) days after
the end of each Fiscal Year, a copy of the audited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries as at the
end of such Fiscal Year and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any “Big Four”, Grant
Thorton LLP or other nationally-recognized independent certified public
accounting firm reasonably acceptable to Agent which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status;
 
(b)           as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Quarter, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows as of
the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of Holdings by an appropriate Responsible Officer
of Holdings as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Holdings and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures; and
 
(c)           commencing with the fiscal month ending October 31, 2011, as soon
as available, but not later than thirty (30) days after the end of each fiscal
month of each Fiscal Year, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries, and the
related consolidated and consolidating statements of income, shareholders’
equity and cash flows as of the end of such fiscal month and for the portion of
the Fiscal Year then ended, all certified on behalf of Holdings by an
appropriate Responsible Officer of Holdings as being complete and correct and
fairly presenting, in all material respects, in accordance with GAAP, the
financial position and the results of operations of Holdings and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures.
 
4.2          Appraisals; Certificates; Other Information.  The Borrowers shall
furnish to Agent and each Lender by Electronic Transmission:
 
(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), (i) a management discussion and analysis
report, in reasonable detail, signed by the chief financial officer of Holdings,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries (x) in the case of monthly financial statements, for the
fiscal month and the portion of the Fiscal Year then ended, (y) in the case of
quarterly financial statements, the Fiscal Quarter and the portion of the Fiscal
Year then ended, or (z) in the case of annual financial statements, for the
Fiscal Year then ended, and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(k) and discussing the reasons
for any significant variations;
 
(b)           concurrently with the delivery of the financial statements
referred to in subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly
completed Compliance Certificate in the form of Exhibit 4.2(b), certified on
behalf of Holdings by a Responsible Officer of Holdings;

 
41

--------------------------------------------------------------------------------

 
(c)           promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;
 
(d)           as soon as available and in any event (i)  within twelve (12)
Business Days after the end of each calendar month, and (ii) at such other times
as Agent may reasonably require, a Borrowing Base Certificate, certified on
behalf of the US Borrower by a Responsible Officer of the US Borrower and
certified on behalf of the Canadian Borrower by a Responsible Officer of the
Canadian Borrower, setting forth the US Borrowing Base of the US Borrower and
the Canadian Borrowing Base of the Canadian Borrower as at the end of the
most-recently ended fiscal week together with calculations in reasonable detail
of the US Liquidity Reserve and the Canadian Liquidity Reserve as of the date of
such Borrowing Base Certificate (provided that the portion of the US Borrowing
Base or Canadian Borrowing Base, as the case may be, consisting of US Eligible
Inventory or Canadian Eligible Inventory, as the case may be, set forth in any
US Borrowing Base or Canadian Borrowing Base, as the case may be, delivered
pursuant to the foregoing clause (i) shall only be updated on a monthly basis)
or month, as applicable, or as at such other date as Agent may reasonably
require; provided that if at any time the Credit Parties fail to maintain a
minimum Availability of $8,000,000 or more (each, a “Triggering Event”) such
Borrowing Base Certificate (including the portion of the US Borrowing Base
consisting of US Eligible Inventory and Canadian Borrowing Base consisting of
Canadian Eligible Inventory updated on a weekly basis) shall be delivered within
one (1) Business Day after the end of each calendar week, until the thirtieth
day following the date on which such Triggering Event is no longer continuing;
 
(e)           within twelve (12) Business Days after the end of each calendar
month, a summary of Inventory by location and type with a supporting perpetual
Inventory report, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(f)           concurrently with the delivery of the Borrowing Base Certificate,
a monthly trial balance showing Accounts outstanding aged from invoice date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
(g)           concurrently with the delivery of the Borrowing Base Certificate,
an aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(h)           on a weekly basis or at such more frequent intervals as Agent may
request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports, including all additions and reductions (cash and non-cash) with respect
to Accounts of the Credit Parties in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion each of which shall be prepared by the Borrowers as of the last day
of the immediately preceding week or the date 2 days prior to the date of any
request;
 
(i)           to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(c);
 
(i)           a reconciliation of the most recent Borrowing Base Certificate,
general ledger and month-end accounts receivable aging (x) of the US Borrower to
the US Borrower’s general ledger and monthly financial statements delivered
pursuant to subsection 4.1(c) and (y) of the Canadian Borrower to the Canadian
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 
42

--------------------------------------------------------------------------------

 
(ii)           a reconciliation of the perpetual inventory by location to the US
Borrower’s and the Canadian Borrower’s most recent Borrowing Base Certificate,
general ledger and monthly Financial Statements delivered pursuant to subsection
4.1(c), in each case, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
 
(iii)           a reconciliation of the accounts payable aging to the US
Borrower’s and the Canadian Borrower’s general ledger and monthly Financial
Statements delivered pursuant to subsection 4.1(c), in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
 
(iv)           a reconciliation of the accounts receivable aging to the US
Borrower’s and the Canadian Borrower’s general ledger and monthly Financial
Statements delivered pursuant to subsection 4.1(c), in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
 
(v)           a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Agent to the US Borrower’s and the
Canadian Borrower’s general ledger and monthly Financial Statements delivered
pursuant to subsection 4.1(c), in each case, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion.
 
(j)           at the time of delivery of each of the quarterly or annual
financial statements delivered pursuant to Section 4.1, (i) a listing of
government contracts of the US Borrower and the Canadian Borrower subject to the
Federal Assignment of Claims Act of 1940, Financial Administration Act (Canada),
or any similar state or municipal law; and (ii) a list of any applications for
the registration of any Patent, Trademark, Copyright or Design filed by any
Credit Party with the United States Patent and Trademark Office, the United
States Copyright Office, the CIPO or any similar office or agency in each case
entered into or filed in the prior Fiscal Quarter;
 
(k)           with respect to each Fiscal Year, as soon as available and in any
event no later than 15 days prior to the last day of each Fiscal Year of
Holdings, projections of the Credit Parties (and their Subsidiaries’)
consolidated and consolidating financial performance for the forthcoming three
Fiscal Years on a year by year basis, and for the forthcoming Fiscal Year on a
month by month basis;
 
(l)           promptly upon receipt thereof, copies of any reports submitted by
each Borrower’s certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems of any Credit Party made by such accountants, including
any comment letters submitted by such accountants to management of any Credit
Party in connection with their services;
 
(m)           upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating (i) the then Net Orderly
Liquidation Value, or such other value as determined by Agent, of all or any
portion of the Inventory and/or Equipment of any Credit Party or any Subsidiary
of any Credit Party and (ii) the fair market value, or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance), of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party, including any appraisal required to comply with FIRREA; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses of such appraisals
occurring twice per year or more frequently so long as an Event of Default has
occurred and is continuing; and

 
43

--------------------------------------------------------------------------------

 
(n)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.
 
(o)           concurrently with the delivery of the financial statements
referred to in subsection 4.1(c), (i) an updated Schedule 3.32 (which Schedule
shall include the information required by Section 3.32) or confirmation that
there has been no change in such information since Schedule 3.32 delivered on
the Closing Date or the date of the most recent Schedule 3.32 delivered pursuant
to this clause (o), certified on behalf of Holdings by a Responsible Officer of
Holdings, (ii) an updated Schedule 3.1(b) (which Schedule shall include the
information required by Section 3.1(b)) or confirmation that there has been no
change in such information since Schedule 3.1(b) delivered on the Closing Date
or the date of the most recent Schedule 3.1(b) delivered pursuant to this clause
(o) and (iii) a list of all Equipment and/or Inventory owned by any US Credit
Party that was moved to any location of, or transferred to, any Canadian Credit
Party during the fiscal month then ended;
 
(p)           within ten (10) Business Days after the end of each calendar month
and at such times as the Agent may reasonably require, a fleet performance
report, which shall include, but not be limited to, pricing, Equipment
utilization and lease rates, in a form to be agreed upon by the Agent and the
Borrowers; and
 
(q)           no later than thirty (30) days after the end of each Fiscal
Quarter, a certificate of a Responsible Officer of each Borrower setting forth
in reasonable detail any Margin Stock owned by each Credit Party and each
Subsidiary of each Credit Party as of the last day of such Fiscal Quarter.
 
4.3          Notices.  The Borrowers shall notify promptly Agent and each Lender
of each of the following (and in no event later than three (3) Business Days
after a Responsible Officer becomes aware thereof):
 
(a)           the occurrence or existence of any Default or Event of Default, or
any event or circumstance that foreseeably will become a Default or Event of
Default;
 
(b)           any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
 
(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$250,000;
 
(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $250,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any other Loan Document;

 
44

--------------------------------------------------------------------------------

 
(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any Property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;
 
(f)           (i) on or prior to any filing by any ERISA Affiliate of any notice
of any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice (ii) promptly, and in any event within
ten (10) days, after any officer of any ERISA Affiliate knows or has reason to
know that a request for a minimum funding waiver under Section 412 of the Code
has been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto,
(iv) promptly after receipt thereof, a copy of any direction, order, notice,
ruling or opinion that any Credit Party may receive from any applicable
Governmental Authority with respect to any Canadian Pension Plan; and
(v) notification within 30 days of any increases having a cost to one or more of
the Credit Parties in excess of $250,000 per annum in the aggregate, in the
benefits of any existing Canadian Pension Plan or Canadian Benefit Plan, in the
establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or in
the commencement of contributions to any such plan to which any Credit Party was
not previously required to contribute;
 
(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;
 
(h)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
 
(i)           any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(j)           the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by Holdings of Stock or Stock Equivalents not requiring a
mandatory prepayment hereunder); and

 
45

--------------------------------------------------------------------------------

 
(k)           (i) the creation, or filing with the IRS, the CRA or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any income or franchise or other material taxes with respect to
any Tax Affiliate and (ii) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any material adjustment under the ITA or Section 481(a) of the Code, by reason
of a change in accounting method or otherwise.
 
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of each of the Borrowers setting forth
details of the occurrence referred to therein, and stating what action the
Borrowers or other Person proposes to take with respect thereto and at what
time.  Each notice under subsection 4.3(a) shall describe with particularity any
and all clauses or provisions of this Agreement or other Loan Document that have
been breached or violated.
 
4.4          Preservation of Corporate Existence, Etc.  Each Credit Party shall,
and shall cause each of its Subsidiaries to:
 
(a)           preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the US
Borrower’s Subsidiaries, in connection with transactions permitted by
Section 5.3;
 
(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.3 and sales of assets permitted by Section 5.2 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
(c)           use its commercially reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it;
 
(d)           preserve or renew all of its registered Trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
 
(e)           conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect and shall comply in all material respects with the terms of its IP
Licenses.
 
4.5           Maintenance of Property.  Each Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 
46

--------------------------------------------------------------------------------

 
4.6          Insurance.
 
(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the Property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance, property damage, other
casualty, employee fidelity, workers’ compensation, business interruption and
employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of
Holdings) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties and (ii) cause all such insurance relating to any Property or
business of any Credit Party to name Agent as additional insured or lenders loss
payee as agent for the applicable Lenders, as appropriate.  All policies of
insurance on real and personal Property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Agent, showing loss payable to
Agent (Form CP 1218 or equivalent and naming Agent as lenders loss payee as
agent for the applicable Lenders) and extra expense and business interruption
endorsements.  Such endorsement, or an independent instrument furnished to
Agent, will provide that the insurance companies will give Agent at least 30
days’ prior written notice before any such policy or policies of insurance shall
be altered or canceled and that no act or default of the Credit Parties or any
other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage.  Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent.  If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash.  Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of
insurance.  Notwithstanding the requirement in subsection (i) above, Federal
Flood Insurance shall not be required for (x) Real Estate not located in a
Special Flood Hazard Area, or (y) Real Estate located in a Special Flood Hazard
Area in a community that does not participate in the National Flood Insurance
Program.
 
(b)           Unless the Credit Parties provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
the Credit Parties’ expense to protect Agent’s and Lenders’ interests in the
Credit Parties’ and their Subsidiaries’ properties.  This insurance may, but
need not, protect the Credit Parties’ and their Subsidiaries’ interests.  The
coverage that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property.  The applicable
Borrower may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that there has been obtained insurance as required
by this Agreement.  If Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance shall be added to the applicable Obligations.  The costs of the
insurance may be more than the cost of insurance the applicable Borrower may be
able to obtain on its own.
 
(c)           The Credit Parties appoint agent as their attorney-in-fact to
settle or adjust all property damage claims under its casualty insurance
policies; provided, that such power of attorney shall only be exercised so long
as an Event of Default has occurred and is continuing or if the claim exceeds
$1,000,000.  Agent shall have no duty to exercise such power of attorney, but
may do so at its discretion.
 
4.7          Payment of Obligations.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:
 
(a)           all tax liabilities, assessments and governmental charges or
levies upon it or its Property, unless (i) the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $250,000.
 
(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the imposition or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;

 
47

--------------------------------------------------------------------------------

 
(c)           all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;
 
(d)           the performance of all obligations under any Contractual
Obligation to such Credit Party or any of its Subsidiaries is bound, or to which
it or any of its Property is subject, except where the failure to perform would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and
 
(e)           payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan
or Canadian Benefit Plan.
 
4.8          Compliance with Laws.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
4.9          Inspection of Property and Books and Records.  Each Credit Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled Property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at the Credit Parties’ expense; provided
the Credit Parties shall only be obligated to reimburse Agent for the expenses
for four such field examinations, audits and inspections per year or more
frequently if an Event of Default has occurred and is continuing.  Any Lender
may accompany Agent or its Related Persons in connection with any inspection at
such Lender’s expense.
 
4.10        Use of Proceeds.  Each Borrower shall use the proceeds of the Loans
solely as follows: (a) to pay costs and expenses required to be paid pursuant to
Section 2.1, and (b) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement; provided that Canadian Borrower shall not use any
proceeds of the Loans to make Restricted Payments.
 
4.11        Cash Management Systems.  Each Credit Party (i) shall enter into,
and cause each depository, securities intermediary, commodities or futures
intermediary to enter into, Control Agreements providing for “full” cash
dominion in the case of the US Credit Parties, or “springing” cash dominion in
the case of the Canadian Credit Parties, with respect to each deposit,
securities, commodity, futures or similar account maintained by such Person
(other than the Credit Card Purchases Funding Account, any payroll account so
long as such payroll account is a zero balance account and withholding tax,
benefit and fiduciary accounts), (ii) shall establish lockboxes subject to
Control Agreements and direct all Account Debtors to remit all payments directly
into such lockboxes; provided, that the Canadian Borrower shall establish a
lockbox with HSBC Bank Canada within thirty (30) days of the Closing Date and
shall amend the applicable Control Agreement to include such lockbox,
(iii) shall cause all funds in deposit accounts of a US Credit Party to be
transferred on a daily basis to a concentration account that is subject to a
Control Agreement, (iv) shall not maintain cash on deposit in disbursement
accounts in excess of the sum of outstanding checks and wire transfers payable
from such accounts and $100,000 and (v) shall cause all payments received by
them to be deposited in deposit accounts within one (1) Business Day following
receipt.

 
48

--------------------------------------------------------------------------------

 
4.12        Landlord Agreements; Bailee Waivers.  If, after the Closing Date,
any Credit Party acquires any leased Real Estate, or stores any Collateral at a
warehouse, processor or coverter facility or other location, such Credit Party
shall use commercially reasonable efforts to obtain a landlord agreement or
bailee or mortgagee waivers, as applicable, from the applicable lessor of each
leased property, bailee in possession of such Collateral or mortgagee of any
owned property within thirty (30) days after the date of such acquisition or
storage, which agreement shall be reasonably satisfactory in form and substance
to Agent; provided that in the event that any Credit Party fails to obtain any
such waiver for a location, the Agent shall have the right to establish Reserves
satisfactory to the Agent for each such location unless and until the relevant
Borrower subsequently obtains such waiver for such location reasonably
satisfactory in form and substance to the Agent; provided, further, that with
respect to the premises located at 9538 – 195 Street, Surrey, B.C., the Canadian
Borrower shall have thirty (30) days after the Closing Date to obtain a landlord
agreement from the lessor of such property.
 
4.13        Further Assurances.
 
(a)           Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any defect or error that
may be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.
 
(b)           Promptly upon request by Agent, the Credit Parties shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions and execute such documents as
Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents, any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document.

 
49

--------------------------------------------------------------------------------

 
(c)           Without limiting the generality of subsection 4.13(b) and except
as otherwise approved in writing by Required Lenders, the US Credit Parties
shall cause each of their Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary) and, to the extent
no 956 Impact exists, Foreign Subsidiaries and Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary, to guaranty the US Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty of the US
Obligations.  Furthermore and except as otherwise approved in writing by
Required Lenders, each US Credit Party shall, and shall cause each of its
Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary) to, pledge all of the Stock and Stock Equivalents of each
of its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary) and First Tier Foreign Subsidiaries (provided that
with respect to the Canadian Borrower or any other First Tier Foreign Subsidiary
if a 956 Impact exists, such pledge shall be limited to sixty-six percent (66%)
of such Foreign Subsidiary’s outstanding voting Stock and Stock Equivalents and
one hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting
Stock and Stock Equivalents) and to the extent no 956 Impact exists, each of its
Foreign Subsidiaries to pledge all of the Stock and Stock Equivalent of each of
its Subsidiaries, in each instance, to Agent, for the benefit of the Secured
Parties, to secure the US Obligations.  In connection with each such pledge of
Stock and Stock Equivalents, the US Credit Parties shall deliver, or cause to be
delivered, to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank.  In the event any US Credit Party or any
Domestic Subsidiary (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) or, to the extent no 956 Impact exists, any Foreign
Subsidiary, or any Domestic Subsidiary owned indirectly through a Foreign
Subsidiary, of any US Credit Party acquires any Real Estate, simultaneously with
such acquisition, such Person shall execute and/or deliver, or cause to be
executed and/or delivered, to Agent, (v) an appraisal complying with FIRREA, (w)
within forty-five (45) days of receipt of notice from Agent that Real Estate is
located in a Special Flood Hazard Area, Federal Flood Insurance as required by
subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens,
(y) then current A.L.T.A. surveys, certified to Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent.  A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of greater
than two-thirds of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in material incremental income tax liability as a
result of the application of Section 956 of the Code, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors. In addition to the obligations set forth in subsections 4.6(a) and
4.13(c)(w), within forty-five (45) days after written notice from Agent to US
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
US Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a).
 
(d)           Without limiting the generality of subsection 4.13(b) or (c) and
except as otherwise approved in writing by Required Lenders, the Credit Parties
shall cause each of their Subsidiaries (excluding the Canadian Borrower) to
guaranty the Canadian Obligations and to cause each such Subsidiary (including
the Canadian Borrower) to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such Subsidiary’s Canadian
Obligations.  Furthermore and except as otherwise approved in writing by
Required Lenders, each Credit Party shall, and shall cause each of its
Subsidiaries to, pledge all of the Stock and Stock Equivalents of each of its
Subsidiaries to Agent, for the benefit of Agent and the Canadian Lenders, to
secure the Canadian Obligations.  In connection with each pledge of Stock and
Stock Equivalents, the Credit Parties shall deliver, or cause to be delivered,
to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank.  In the event any Credit Party or any
Subsidiary of any Credit Party acquires any Real Estate located outside of the
United States, simultaneously with such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to Agent, (w) an
appraisal, (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent together with a lender’s title insurance policy issued by
a title insurer reasonably satisfactory to Agent, in form and substance and in
an amount reasonably satisfactory to Agent insuring that the Mortgage is a valid
and enforceable first priority Lien on the respective property, free and clear
of all defects, encumbrances and Liens, (y) then current surveys, certified to
Agent by a licensed surveyor sufficient to allow the issuer of the lender’s
title insurance policy to issue such policy without a survey exception and
(z) an environmental site assessment prepared by a qualified firm reasonably
acceptable to Agent, in form and substance satisfactory to Agent. If a Credit
Party acquires Real Estate located in the United States, it shall provide
Mortgages with respect to such Real Estate as security for the Canadian
Obligations in accordance with, and otherwise comply with, the requirements set
forth in subsection 4.13(c)(v), (w), (x), (y) and (z) and the last sentence of
subsection 4.13(c).

 
50

--------------------------------------------------------------------------------

 
4.14        Environmental Matters.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability.  Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request.  Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.
 
4.15        Vehicles.  The Borrowers shall promptly notify Agent after any
Vehicle is acquired or purchased by any Credit Party after the Closing Date and
shall deliver to Agent an updated Schedule 3.31 with such new Vehicle (and in no
event later than five (5) Business Days after such acquisition or purchase)
and, unless otherwise consented to by the Agent in its sole discretion, the
Credit Parties shall arrange for Agent’s first priority security interest to be
noted on the certificate of title of such Vehicle and shall file any other
necessary documentation in each jurisdiction that Agent shall deem advisable to
perfect its security interests in such Vehicle.
 
4.16        Canadian Pension Plans and Benefit Plans.
 
(a)           For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, each Canadian Credit Party shall in a timely fashion
comply with and perform in all material respects all of its obligations under
and in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations).
 
(b)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be paid or remitted by each Canadian Credit Party in
a timely fashion in accordance with the terms thereof, any funding agreements
and all applicable laws.
 
(c)           the Canadian Borrower shall deliver to Agent (i) if requested by
Agent, copies of each annual and other return, report or valuation with respect
to each Canadian Pension Plan as filed with any applicable Governmental
Authority.
 
4.17        Post-Closing Matters.  The Credit Parties shall deliver to Agent, in
form and substance reasonably satisfactory to Agent, the items (or undertake the
efforts) described on Schedule 4.17 on or before the dates specified with
respect to such items and efforts or such later dates as may be agreed to by
Agent, in its sole discretion.

 
51

--------------------------------------------------------------------------------

 
ARTICLE V.
NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment or Canadian Revolving Loan Commitment hereunder,
or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:
 
5.1          Limitation on Liens.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a)           any Lien existing on the Property of a Credit Party or a
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 5.1
securing Indebtedness outstanding on such date and permitted by subsection
5.5(c), including replacement Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);
 
(b)           any Lien created under any Loan Document;
 
(c)           Liens for taxes, fees, assessments or other governmental charges
(i) which are not past due or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.7;
 
(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;
 
(e)           Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;
 
(f)           Liens consisting of judgment or judicial attachment liens (other
than for payment of taxes, assessments or other governmental charges), provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for the Credit Parties
and their Subsidiaries not exceeding $250,000;
 
(g)           easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any
Credit Party or any Subsidiary of any Credit Party;

 
52

--------------------------------------------------------------------------------

 
 (h)        Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under subsection 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within twenty (20) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;
 
(i)           Liens securing Capital Lease Obligations permitted under
subsection 5.5(d);
 
(j)           any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
 
(k)          non-exclusive licenses and sublicenses granted by a Credit Party
and leases or subleases (by a Credit Party as lessor or sublessor) to third
parties in the Ordinary Course of Business not interfering with the business of
the Credit Parties or any of their Subsidiaries;
 
(l)           Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the Uniform Commercial Code or, with respect to
collecting banks located in the State of New York, under 4-208 of the Uniform
Commercial Code;
 
(m)         Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;
 
(o)          Liens in favor of Wells Fargo, National Association in the Credit
Card Purchases Funding Account of up to $200,000 in the aggregate in such Credit
Card Purchases Funding Account, securing Indebtedness permitted under subsection
5.5(h);
 
(p)          Liens arising from the filing of precautionary uniform commercial
code financings statements with respect to any lease permitted by this
Agreement; and
 
(q)          to the extent not included above, Prior Claims that are
unregistered and secure amounts that are not yet due and payable.
 
5.2        Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
 
(a)           (i) dispositions to any Person (other than a Canadian Credit Party
or any other Affiliate of a Credit Party) of Inventory, all in the Ordinary
Course of Business and (ii) the lease or rental of Equipment to any Person
(other than a Canadian Credit Party or any other Affiliate of a Credit Party) in
the Ordinary Course of Business;

 
53

--------------------------------------------------------------------------------

 

(b)           dispositions to any Person (other than a Canadian Credit Party or
any other Affiliate of a Credit Party) of Equipment (including, without
limitation, dispositions of worn out, obsolete or surplus Equipment), all in the
Ordinary Course of Business; provided that such sale is reflected in the US
Borrowing Base or the Canadian Borrowing Base, as the case may be;
 
(c)           dispositions of Cash Equivalents;
 
(d)           transactions permitted under subsection 5.1(k); and
 
(e)           dispositions by a US Credit Party to a Canadian Credit Party of
Inventory and Equipment in the Ordinary Course of Business in an aggregate
amount not to exceed after the Closing Date $15,000,000 of the Net Orderly
Liquidation Value of such Inventory and Equipment; provided that such sales are
reflected in the US Borrowing Base and the Canadian Borrowing Base.
 
5.3         Consolidations and Mergers.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to (a) merge, amalgamate,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except upon not less than five (5) Business Days prior written
notice to Agent, (a) any Subsidiary of the US Borrower may merge with, or
dissolve or liquidate into, the US Borrower or a Wholly-Owned Subsidiary of the
US Borrower which is a Domestic Subsidiary, provided that the US Borrower or
such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the
continuing or surviving entity and all actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent shall have been completed, and (b) any Foreign Subsidiary of the US
Borrower may merge or amalgamate with or dissolve or liquidate into another
Wholly-Owned Subsidiary of the US Borrower that is a Foreign Subsidiary of the
Borrower provided that (i) if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, such First Tier Foreign
Subsidiary shall be the continuing or surviving entity and (ii) the Canadian
Borrower or such Wholly-Owned Subsidiary shall be the continuing or surviving
entity and all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent shall have been
completed.
 
5.4         Acquisitions; Loans and Investments.  No Credit Party shall and no
Credit Party shall suffer or permit any of its Subsidiaries to (i) purchase or
acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination or (iii) make or purchase, or commit to make
or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including any Borrower, any Affiliate of
any Borrower or any Subsidiary of any Borrower (the items described in clauses
(i), (ii) and (iii) are referred to as “Investments”), except for:
 
(a)           Investments in cash and Cash Equivalents;
 
(b)           extensions of credit by Holdings to the US Borrower or by the US
Borrower to any other US Credit Party (other than Holdings) or the Canadian
Borrower; provided, that: (i) US Borrower, such US Credit Party or the Canadian
Borrower shall execute and deliver to Holdings or the US Borrower, as the case
may be, a note (collectively, the “Intercompany Notes”) to evidence any such
intercompany Indebtedness owing by the US Borrower, such US Credit Party or the
Canadian Borrower, as the case may be, to Holdings or the US Borrower, as the
case may be, which Intercompany Note shall be pledged and delivered to Agent
pursuant to the Guaranty and Security Agreement as additional collateral
security for the US Obligations; (ii) Holdings or the US Borrower, as the case
may be, shall accurately record all intercompany transactions on its books and
records; (iii) at the time any such intercompany loan or advance is made by
Holdings to the US Borrower or by the US Borrower to any other US Credit Party
or the Canadian Borrower, as the case may be, and after giving effect thereto,
Holdings or the US Borrower, as the case may be, shall be Solvent; (iv) the
aggregate amount of intercompany Indebtedness and other extensions of credit
(other than trade payables) owing by the Canadian Borrower to the US Borrower
shall not exceed $2,500,000 at any one time outstanding; and (v)  trade payables
owing by the Canadian Borrower to the US Borrower shall be permitted so long as
such trade payables are incurred in the Ordinary Course of Business and the
aggregate amount of such trade payables shall not exceed $5,000,000 at any one
time outstanding.

 
54

--------------------------------------------------------------------------------

 
 
(c)          Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to subsection
5.2(b);
 
(d)          Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;
 
(e)          Investments existing on the Closing Date and set forth in Schedule
5.4;
 
(f)           loans or advances to employees permitted under Section 5.6; and
 
(g)          Permitted Acquisitions.
 
5.5         Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
 
(a)          the Obligations;
 
(b)          Indebtedness consisting of Contingent Obligations described in
clause (a) of the definition of Indebtedness and permitted pursuant to
Section 5.9;
 
(c)          Indebtedness existing on the Closing Date and set forth in Schedule
5.5, including Permitted Refinancings thereof;
 
(d)          Indebtedness consisting of Capital Lease Obligations or purchase
money Indebtedness secured by Liens permitted by subsection 5.1(h) and Permitted
Refinancings thereof not to exceed in the aggregate at any time outstanding
$15,000,000;
 
(e)          unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(b);
 
(f)           other unsecured Indebtedness owing to Persons that are not
Affiliates of the Credit Parties not exceeding $500,000 in the aggregate at any
time outstanding;
 
(g)          Subordinated Indebtedness of Holdings owing to Essex in an
aggregate outstanding amount not to exceed $5,000,000 at any time; provided,
that (i) the Agent shall have received reasonable advance notice of the
incurrence and/or assumption of such Subordinated Indebtedness, including a
reasonably detailed description thereof, at least 15 days prior to such
incurrence and/or assumption (or such later date as may be agreed by the Agent)
and on or prior to the date of such incurrence and/or assumption, the Agent
shall have received copies of the proposed promissory note and related
Contractual Obligations and other documents and information requested by the
Agent, (ii) such Subordinated Indebtedness shall be unsecured and shall have
no scheduled principal payments, prepayments, redemptions or interest payments
(provided that such interest shall be permitted to be paid in kind in the form
of additional Subordinated Indebtedness), prior to the date which is 12 months
after the date set forth in clause (a) of the definition of Revolving
Termination Date and is otherwise on terms satisfactory to the Agent in its sole
discretion, and (iii) as of the date of incurrence and/or assumption of
such Subordinated Indebtedness and after giving effect to all transactions to
occur on such date no Default or Event of Default is continuing; and

 
55

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness arising under employee purchasing credit card
arrangements with Wells Fargo Bank, National Association in an aggregate amount
not to exceed $200,000 at any one time outstanding.
 
5.6         Employee Loans and Transactions with Affiliates.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
enter into any transaction with any Affiliate of any Borrower or of any such
Subsidiary, except:
 
(a)           as expressly permitted by this Agreement; or
 
(b)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of such Credit Party or such Subsidiary and which are disclosed
in writing to Agent; provided, further, that in no event shall a Credit Party or
any Subsidiary of a Credit Party perform or provide any management, consulting,
administrative or similar services to or for any Person other than another
Credit Party, a Subsidiary of a Credit Party or a customer who is not an
Affiliate in the Ordinary Course of Business;
 
(c)           loans or advances to employees of the Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $50,000 in the aggregate
outstanding at any time; and
 
(d)           non-cash loans or advances made by Holdings to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings.
 
All such transactions existing as of the Closing Date are described in Schedule
5.6.
 
5.7         Compensation.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:
 
(a)           payment of reasonable compensation to officers and employees of
the Credit Parties for actual services rendered to the Credit Parties and their
Subsidiaries in the Ordinary Course of Business; and
 
(b)           payment of directors’ fees and reimbursement of actual
out-of-pocket expenses incurred in connection with attending board of director
meetings not to exceed in the aggregate, with respect to all such items, $50,000
in any Fiscal Year of the US Borrower.
 
5.8         Use of Proceeds.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

 
56

--------------------------------------------------------------------------------

 
 
5.9         Contingent Obligations.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:
 
(a)           endorsements for collection or deposit in the Ordinary Course of
Business;
 
(b)           Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation with Agent’s prior written
consent;
 
(c)           Contingent Obligations of the Credit Parties and their
Subsidiaries existing as of the Closing Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Subsidiaries as compared to the terms of
the Contingent Obligation being renewed or extended;
 
(d)           Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;
 
(e)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b);
 
(f)            Contingent Obligations of the US Credit Parties arising under
Letters of Credit;
 
(g)           Contingent Obligations arising under guaranties made in the
Ordinary Course of Business of obligations of any Credit Party (other than
Holdings and any Canadian Credit Party), which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent; and
 
(h)           other Contingent Obligations not exceeding $100,000 in the
aggregate at any time outstanding.
 
5.10       Employee Matters.  No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event (or any similar event under
foreign law), that would, in the aggregate, result in Liabilities in excess of
$250,000.  No Credit Party shall cause or suffer to exist any event that could
result in the imposition of a Lien with respect to any Benefit Plan or any
Canadian Benefit Plan.
 
5.11       Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding or (iii) make any payment or prepayment
of principal of, premium, if any, interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, Subordinated Indebtedness (the items described in clauses (i), (ii) and
(iii) above are referred to as “Restricted Payments”); except that any
Wholly-Owned Subsidiary of the US Borrower may declare and pay dividends to the
US Borrower or any Wholly-Owned Subsidiary of the US Borrower, and except that:

 
57

--------------------------------------------------------------------------------

 
 
(a)           Holdings may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents; and
 
(b)           US Borrower may make distributions to Holdings to enable Holdings
to make distributions to Essex to reimburse Essex for reasonable, out-of-pocket
expenses incurred by Essex for the direct benefit of the Credit Parties
(including, the Credit Parties’ allocable share of audit expenses) in an amount
not to exceed $500,000 in the aggregate for any Fiscal Year of US Borrower;
provided, that no Credit Party shall be permitted to reimburse Essex for
overhead costs and expenses;
 
(c)           commencing on the first anniversary of the Closing Date and for
each Fiscal Year thereafter, on a quarterly basis, the US Borrower may make
distributions to Holdings which are immediately used by Holdings to make
distributions to Essex, provided all of the following conditions are satisfied:
 
(i)           no Default or Event of Default has occurred and is continuing or
would arise as a result of such Restricted Payment;
 
(ii)          after giving effect to such Restricted Payment, the Consolidated
Senior Leverage Ratio for the most recent Fiscal Quarter for which financial
statements have been delivered, would not exceed would not exceed 4.00 to 1.00;
 
(iii)         after giving effect to such Restricted Payment, the Consolidated
EBITDA of Holdings for the last twelve months ended as of the most recent fiscal
month for which financial statements have been delivered is not less than
$12,000,000;
 
(iv)         Availability for each day in the sixty (60) day period immediately
preceding the date of such Restricted Payment, on a pro forma basis, assuming
such Restricted Payment was made on the first day of such period and on the date
of such Restricted Payment after giving effect thereto, is not less than
$10,000,000; and
 
(v)          US Borrower shall have notified Agent and Lenders of such proposed
distribution at least fifteen (15) days prior to making such distribution and
shall describe the amount of the proposed distribution and at or prior to making
such distribution, the US Borrower shall have delivered to Agent a certificate
of a Responsible Officer of Holdings to the effect that the conditions in
clauses (i) through (iv) above have been satisfied and setting forth
calculations for clauses (ii), (iii) and (iv) above, which certificate shall be
in form reasonably satisfactory to Agent.
 
5.12       Change in Business.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing
Date.  Holdings shall not engage in any business activities or own any Property
other than (i) ownership of the Stock and Stock Equivalents of the US Borrower
and (ii) activities and contractual rights incidental to maintenance of its
corporate existence.
 
5.13       Change in Structure.  Except as expressly permitted under Sections
5.3 and 5.11, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material changes in its equity capital structure,
issue any Stock or Stock Equivalents, or amend any of its Organization Documents
in any material respect and, in each case, in any respect adverse to Agent or
Lenders.

 
58

--------------------------------------------------------------------------------

 

5.14       Changes in Accounting, Name and Jurisdiction of Organization.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Agent and the acknowledgement of
Agent that all actions required by Agent, including those to continue the
perfection of its Liens, have been completed.
 
5.15       Amendments to Agreements.  No Credit Party shall and no Credit Party
shall permit any of its Subsidiaries to (i) amend, supplement, waive or
otherwise modify any provision of the DLL Facility in a manner adverse to Agent
or Lenders or which would reasonably be expected to have a Material Adverse
Effect, or (ii) take or fail to take any action under the DLL Facility that
would reasonably be expected to have a Material Adverse Effect.
 
5.16       No Negative Pledges.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to any Borrower or any
other Credit Party.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired except in connection with any document or instrument
governing Liens permitted pursuant to subsections 5.1(h) and 5.1(i) provided
that any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens.
 
5.17       OFAC; Patriot Act.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.29 and 3.30.
 
5.18       Sale-Leasebacks; Leases.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in a sale leaseback, synthetic
lease or similar transaction involving any of its assets.
 
5.19       Hazardous Materials.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, cause or suffer to exist any Release of
any Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).
 
5.20       Prepayments of Other Indebtedness.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations, (b) Indebtedness secured
by a Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in a transaction permitted hereunder, (c) a Permitted
Refinancing of Indebtedness permitted under subsection 5.5(c) or (d),
(d) prepayments of Indebtedness in the Ordinary Course of Business and
(e) prepayment of intercompany Indebtedness to any Credit Party.
 
5.21       Bank Accounts.  The Credit Parties shall not establish any new bank
accounts without prior written notice to Agent and unless, prior to any funds
being deposited into such account(s), such account is maintained by any Credit
Party with a financial institution reasonably acceptable to the Agent and,
unless otherwise agreed to by the Agent, is subject to an effective Control
Agreement (other than any payroll account so long as such payroll account is a
zero balance account and withholding tax, benefit and fiduciary accounts).

 
59

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
FINANCIAL COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment or Canadian Revolving Loan Commitment hereunder,
or any Loan or other Obligation (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:
 
6.1         Fixed Charge Coverage Ratio.  Commencing with the calendar month
ending November 30, 2011 and continuing with each calendar month thereafter, but
only if on any day of such calendar month a Triggering Event has occurred, the
Credit Parties shall not permit the Fixed Charge Coverage Ratio for the twelve
fiscal month period then ended (or with respect to the calendar months ending on
or before December 31, 2011, the period commencing on January 1, 2011 and ending
on the last day of such calendar month) to be less than 1.20 to 1.00.  “Fixed
Charge Coverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).
 
ARTICLE VII.
EVENTS OF DEFAULT
 
7.1         Events of Default.  Any of the following shall constitute an “Event
of Default”:
 
(a)           Non-Payment.  Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of, or interest on, any
Loan, including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation or (ii) to pay within three (3) Business Days after the same shall
become due, any fee or any other amount payable hereunder or pursuant to any
other Loan Document; or
 
(b)           Representation or Warranty.  (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $100,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the US Borrowing Base or the Canadian Borrowing Base and
(C) errors occurring when Availability continues to exceed $10,000,000 after
giving effect to the correction of such errors); or
 
(c)           Specific Defaults.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of subsection 4.2(a), 4.2(b),
4.2(d), 4.3(a) or 9.10(d), Sections 4.1, 4.6, 4.9, 4.10, 4.11 or 4.17 or Article
V or VI; or
 
(d)           Other Defaults.  Any Credit Party or Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the US Borrower by Agent or Required Lenders; or

 
60

--------------------------------------------------------------------------------

 
 
(e)           Cross-Default.  Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or
 
(f)           Insolvency; Voluntary Proceedings.  Any Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct
its business in the ordinary course; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing; or
 
(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party or any Subsidiary of
any Credit Party, or any writ, judgment, warrant of attachment, execution or
similar process, is issued or levied against any such Person’s Properties with a
value in excess of $250,000 individually or in the aggregate and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business; or
 
(h)           Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $250,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof; or
 
(i)           Non-Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties or any of their respective Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of twenty (20) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 
61

--------------------------------------------------------------------------------

 
 
(j)           Collateral.  Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary of any Credit Party party thereto or any Credit Party or
any Subsidiary of any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest and/or hypothec in the Collateral purported to be
covered thereby or such security interest shall for any reason cease to be a
perfected with a value in excess of $1,000,000 and first priority security
interest and/or hypothec subject only to Permitted Liens; or
 
(k)           Ownership.  (a) any person or group of persons (within the meaning
of the Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of more than 50% of the
issued and outstanding shares of capital Stock and Stock Equivalents of Essex
having the right to vote for the election of directors of Essex under ordinary
circumstances, (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Essex (together with any new directors whose election by the board
of directors of Essex or whose nomination for election by the stockholders
of Essex was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office, (c) Essex at any time ceases to own 100% of the issued
and outstanding Stock and Stock Equivalents of Holdings, (d) Holdings ceases to
own one hundred percent (100%) of the issued and outstanding Stock and Stock
Equivalents of the US Borrower, or (e) the US Borrower ceases to own one hundred
percent (100%) of the issued and outstanding Stock and Stock Equivalents of the
Canadian Borrower, in each instance in clauses (c) and (d) above and this clause
(e), free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Agent, for the
benefit of the Secured Parties; or
 
(l)           Subordinated Indebtedness.  The subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligations thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.
 
7.2         Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Agent may, and shall at the request of the Required Lenders:
 
(a)           declare all or any portion of the Revolving Loan Commitment and
the Canadian Revolving Loan Commitment of each Lender to make Loans or of the
L/C Issuer to Issue Letters of Credit to be suspended or terminated, whereupon
such Revolving Loan Commitments and the Canadian Revolving Loan Commitments
shall forthwith be suspended or terminated;
 
(b)           declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 
62

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.
 
7.3           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
7.4           Cash Collateral for Letters of Credit.  If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment and
the Canadian Revolving Loan Commitment) shall be terminated for any reason or if
otherwise required by the terms hereof, Agent may, and upon request of Required
Lenders, shall, demand (which demand shall be deemed to have been delivered
automatically upon any acceleration of the Loans and other obligations hereunder
pursuant to Section 7.2), and the US Borrower shall thereupon deliver to Agent,
to be held for the benefit of the L/C Issuer, Agent and the US Revolving Lenders
entitled thereto, an amount of cash equal to 105% of the amount of Letter of
Credit Obligations as additional collateral security for the US Obligations in
respect of any outstanding Letter of Credit.  Agent may at any time apply any or
all of such cash and cash collateral to the payment of any or all of the Credit
Parties’ US Obligations.  The remaining balance of the cash collateral will be
returned to the US Borrower when all Letters of Credit have been terminated or
discharged, all Revolving Loan Commitments and Canadian Revolving Loan
Commitments have been terminated and all Obligations have been paid in full in
cash.
 
ARTICLE VIII.
THE AGENT
 
8.1         Appointment and Duties.
 
(a)           Appointment of Agent.  Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Agent pursuant to Section 8.9)
as Agent hereunder and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to Agent under such
Loan Documents and (iii) exercise such powers as are incidental thereto.

 
63

--------------------------------------------------------------------------------

 

(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for each Secured Party for purposes of
the perfection and/or registering of all Liens created by such agreements and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to Agent and the other Secured
Parties with respect to the Credit Parties and/or the Collateral, whether under
the Loan Documents, applicable Requirements of Law or otherwise and
(vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of all Liens with respect to
the Collateral, including any deposit account maintained by a Credit Party with,
and cash and Cash Equivalents held by, such Lender or L/C Issuer, and may
further authorize and direct the Lenders and the L/C Issuers to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
and L/C Issuer hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.
 
(c)           Limited Duties.  Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
 
8.2         Binding Effect.  Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents, (ii) any action taken
by Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
 
8.3         Use of Discretion.
 
(a)           No Action without Instructions.  Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable Requirement of Law.
 
(b)           Right Not to Follow Certain Instructions.  Agent shall not, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party or its Affiliates that is communicated to or
obtained by Agent or any of its Affiliates in any capacity.

 
64

--------------------------------------------------------------------------------

 

(c)           Exclusive Right to Enforce Rights and Remedies.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Agent in accordance with
the Loan Documents for the benefit of all the Lenders and the L/C Issuer;
provided that the foregoing shall not prohibit (i) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (ii) each of
the L/C Issuer and the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 9.11
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Credit
Party under any bankruptcy or other debtor relief law; and provided further that
if at any time there is no Person acting as Agent hereunder and under the other
Loan Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 7.2 and (B) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 9.11, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.
 
8.4         Delegation of Rights and Duties.  Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article VIII to the extent
provided by Agent.
 
8.5         Reliance and Liability.
 
(a)          Agent may, without incurring any liability hereunder, (i) treat the
payee of any Note as its holder until such Note has been assigned in accordance
with Section 9.9, (ii) rely on the Register to the extent set forth in
Section 1.4, (iii) consult with any of its Related Persons and, whether or not
selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and
(iv) rely and act upon any document and information (including those transmitted
by Electronic Transmission) and any telephone message or conversation, in each
case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.
 
(b)          None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, Holdings, each Borrower and each
other Credit Party hereby waive and shall not assert (and each of Holdings and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from the gross negligence or willful
misconduct of Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, Agent:
 
(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);
 
(ii)          shall not be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 
65

--------------------------------------------------------------------------------

 
 
(iii)         makes no warranty or representation, and shall not be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents; and
 
(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from any Borrower, any Lender or
L/C Issuer describing such Default or Event of Default clearly labeled “notice
of default” (in which case Agent shall promptly give notice of such receipt to
all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and each Borrower hereby waives and agrees not to
assert (and each of Holdings and each Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.
 
(c)           Each Lender and L/C Issuer (i) acknowledges that it has performed
and will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”).  Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties.  Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.
 
(d)           Neither Agent nor any of its Related Persons shall have any duties
or obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report.  Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

 
66

--------------------------------------------------------------------------------

 
 
8.6         Agent Individually.  Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor.  To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders, respectively.
 
8.7         Lender Credit Decision.
 
(a)           Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Lender or L/C Issuer with any credit
or other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.
 
(b)           If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning the Credit Parties or their Affiliates, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
 
 
67

--------------------------------------------------------------------------------

 
 
8.8         Expenses; Indemnities; Withholding.

(a)           Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), severally
and ratably, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 8.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against Agent or any of its Related Persons in any matter relating to or arising
out of, in connection with or as a result of any Loan Document, any Related
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Agent or any of its Related Persons under or with respect to any of
the foregoing; provided, however, that no Lender shall be liable to Agent or any
of its Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
(c)           To the extent required by any applicable law, Agent may withhold
from any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the IRS, the CRA or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses.  Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).
 
8.9         Resignation of Agent or L/C Issuer.
 
(a)           Agent may resign at any time by delivering notice of such
resignation to the Lenders and the US Borrower, effective on the date set forth
in such notice or, if no such date is set forth therein, upon the date such
notice shall be effective in accordance with the terms of this Section 8.9.  If
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Agent.  If, after 30 days after the date of the retiring
Agent’s notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the
Lenders.  Each appointment under this clause (a) shall be subject to the prior
consent of the US Borrower (unless such successor Agent is a Lender or an
Affiliate of a Lender), which may not be unreasonably withheld but shall not be
required during the continuance of an Event of Default.

 
68

--------------------------------------------------------------------------------

 

(b)           Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents as
Agent, (ii) the Lenders shall assume and perform all of the duties of Agent
until a successor Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Agent and its Related Persons shall no longer have the
benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Agent was, or because
such Agent had been, validly acting as Agent under the Loan Documents and
(iv) subject to its rights under Section 8.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Agent, a successor Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.
 
(c)           Any L/C Issuer may refuse to Issue a Letter of Credit in its sole
discretion.
 
8.10       Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of any Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent) to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 4.13; and
 
(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 4.13 after giving
effect to such transaction have been granted, (ii) any Property subject to a
Lien permitted hereunder in reliance upon subsection 5.1(h) or 5.1(i) and
(iii) all of the Collateral and all Credit Parties, upon (A) termination of the
Revolving Loan Commitments and the Canadian Revolving Loan Commitments, (B)
payment and satisfaction in full of all Loans, all L/C Reimbursement Obligations
and all other Obligations under the Loan Documents and all Obligations arising
under Secured Rate Contracts and Bank Products, that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
as an alternative to cash collateral in the case of any Letter of Credit
Obligation, receipt by Agent of a back-up letter of credit), in amounts and on
terms and conditions and with parties satisfactory to Agent and each Indemnitee
that is, or may be, owed such Obligations (excluding contingent Obligations
(other than L/C Reimbursement Obligations) as to which no claim has been
asserted) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Agent.
 
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrowers,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

 
69

--------------------------------------------------------------------------------

 

8.11       Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party confirms in writing (in form and substance acceptable to Agent)
that it is bound by this Article VIII and Section 9.3, Section 9.9,
Section 9.10, Section 9.11, Section 9.17, Section 9.24 and Section 10.1 (and,
solely with respect to L/C Issuers, subsection 1.1(b)) and the decisions and
actions of Agent and the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders or other parties
hereto as required herein) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 8.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of pro rata share or similar concept,
(b) each of Agent, the Lenders and the L/C Issuers party hereto shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) except as otherwise set forth herein, such Secured Party shall not have any
right to be notified of, consent to, direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under any Loan
Document.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1         Amendments and Waivers.
 
(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by Agent, the Required Lenders (or by Agent with the consent of the
Required Lenders), and the Borrowers, and then such waiver shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders directly affected thereby (or by Agent
with the consent of all the Lenders directly affected thereby), in addition to
Agent and the Required Lenders (or by Agent with the consent of the Required
Lenders) and the Borrowers, do any of the following:
 
(i)           increase or extend the Revolving Loan Commitment or the Canadian
Revolving Loan Commitment of any Lender (or reinstate any Revolving Loan
Commitment or Canadian Revolving Loan Commitment terminated pursuant to
subsection 7.2(a));
 
(ii)          postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);
 
(iii)         reduce the principal of, or the rate of interest specified herein
(it being agreed that waiver of the default interest margin shall only require
the consent of the Required Lenders) or the amount of interest payable in cash
specified herein on any Loan, or of any fees or other amounts payable hereunder
or under any other Loan Document, including L/C Reimbursement Obligations;
 
(iv)        amend or modify subsection 1.10(c) or subsection 1.10(d);
 
(v)         change the percentage of the Revolving Loan Commitments or the
Canadian Revolving Loan Commitments or of the aggregate unpaid principal amount
of the Loans which shall be required for the Lenders or any of them to take any
action hereunder;
 
(vi)        amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders;

 
70

--------------------------------------------------------------------------------

 
 
(vii)       except as otherwise may be provided in this Agreement or the other
Loan Documents, discharge any Credit Party from its respective payment
Obligations under the Loan Documents or any Credit Party from its guaranty of
any Obligation or release Collateral having an aggregate value of $10,000,000 in
the aggregate in any Fiscal Year; or
 
(viii)      increase the percentage advance rates in the definition of US
Borrowing Base or Canadian Borrowing Base, as the case may be;
 
it being agreed that (w) all Lenders shall be deemed to be directly affected by
an amendment or waiver of the type described in the preceding clauses (v), (vi)
and (vii), (x) all US Revolving Lenders shall be deemed to be directly affected
by an amendment or waiver of the type described in the preceding clause (viii)
with respect to the US Borrowing Base, and (y) all Canadian Revolving Lenders
shall be deemed to be directly affected by an amendment or waiver of the type
described in the preceding clause (viii) with respect to the Canadian Borrowing
Base.
 
(b)          No amendment, waiver or consent shall, unless in writing and signed
by Agent, the Swingline Lender or the L/C Issuer, as the case may be, in
addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Agent with the consent of the Required Lenders or all the
Lenders directly affected thereby, as the case may be), affect the rights or
duties of Agent, the Swingline Lender or the L/C Issuer, as applicable, under
this Agreement or any other Loan Document.  No amendment, modification or waiver
of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.  No amendment, modification or waiver of subsection 1.1(e) shall be
effective without the written consent of PNC.
 
(c)          [Reserved].
 
(d)          [Reserved].
 
(e)          Notwithstanding anything to the contrary contained in this
Section 9.1, (x) the Borrowers may amend Schedules 3.19 and 3.21 upon notice to
Agent, (y) Agent may amend Schedule 1.1 to reflect Sales entered into pursuant
to Section 9.9, and (z) Agent and the Borrowers may amend or modify this
Agreement and any other Loan Document to grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional property for the
benefit of the Secured Parties or join additional Persons as Credit Parties in
accordance with the Loan Documents; provided that no Accounts or Inventory or
Equipment of such joined Credit Party shall be included as US Eligible Accounts,
US Eligible Inventory, US Eligible Equipment, Canadian Eligible Accounts,
Canadian Eligible Inventory or Canadian Eligible Equipment, as applicable, until
a field examination (and, if required by Agent, an Inventory or Equipment
appraisal) with respect thereto has been completed to the satisfaction of Agent,
including the establishment of Reserves required in Agent’s Permitted
Discretion.
 
 
71

--------------------------------------------------------------------------------

 
 
9.2         Notices.

(a)          Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Intralinks®
(to the extent such system is available and set up by or at the direction of
Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication to www.intralinks.com, faxing
it to 866-545-6600 with an appropriate bar-code fax coversheet or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of each Borrower,
Agent and the Swingline Lender, to the other parties hereto and (B) in the case
of all other parties, to the Borrowers and Agent.  Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrowers, and (z) if receipt of such
transmission is acknowledged by Agent.
 
(b)          Effectiveness.  (i) All communications described in clause (a)
above and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by Canada Post or United States mail,
three (3) Business Days after deposit in the mail, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the Business
Day of such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to Agent pursuant to Article
I shall be effective until received by Agent.
 
(i)           The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
 
(c)          Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.
 
9.3         Electronic Transmissions.
 
(a)           Authorization.  Subject to the provisions of subsection 9.2(a),
each of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 
72

--------------------------------------------------------------------------------

 

(b)           Signatures.  Subject to the provisions of subsection 9.2(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, PPSA, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act, the Electronic
Commerce Act, 2000 (Ontario), and any substantive or procedural Requirement of
Law governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which Agent, each Secured Party and each
Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.
 
(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
 
(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
 
9.4         No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  No course of dealing between any Credit Party, any
Affiliate of any Credit Party, Agent or any Lender shall be effective to amend,
modify or discharge any provision of this Agreement or any of the other Loan
Documents.

 
73

--------------------------------------------------------------------------------

 

9.5         Costs and Expenses.  Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of Agent or Required Lenders, shall be at the expense of such
Credit Party, and neither Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Credit Party or any Subsidiary of any
Credit Party therefor except as expressly provided therein.  In addition, the
Borrowers agree to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) each Lender for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons prior to the
Closing Date in connection with the preparation, negotiation and execution of
the Loan Documents or any commitment or proposal letter therefor, any other
document prepared in connection with the consummation the transactions
contemplated herein, in each case including Attorney Costs of each Lender,
(c) Agent for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners) and (d) Agent, each Lender and
each of their respective Related Persons, and L/C Issuer for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto)
with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document or Obligation, including Attorney Costs of Agent and each Lender.
 
9.6         Indemnity.
 
(a)           Subject to, and without in any way limiting Section 1.16 hereof,
each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Credit Party or any Affiliate
of any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise,
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing or (v) any and all losses, claims, damages, costs,
expenses or liabilities of every kind whatsoever to which any of the Indemnitees
may become subject to in connection with the Hedging Agreements-Other
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 9.6 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or
order.  Furthermore, each of the Borrowers and each other Credit Party executing
this Agreement waives and agrees not to assert against any Indemnitee, and shall
cause each other Credit Party to waive and not assert against any Indemnitee,
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person.

 
74

--------------------------------------------------------------------------------

 
 
(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by, or asserted against, any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.
 
9.7         Marshaling; Payments Set Aside.  No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from any Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
9.8         Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that neither
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.
 
9.9         Assignments and Participations; Binding Effect.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers, the other Credit Parties
signatory hereto, Agent and each Lender.  Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, Holdings, the
Borrowers, the other Credit Parties hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns.  Except as expressly provided in any Loan Document (including in
Section 8.9), none of Holdings, the Borrowers, any other Credit Party, any L/C
Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 
75

--------------------------------------------------------------------------------

 

(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Revolving Loan Commitments or Canadian
Revolving Loan Commitments and its rights and obligations with respect to Loans
and Letters of Credit) to (i) any existing Lender (other than a Non-Funding
Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of any existing
Lender (other than a Non-Funding Lender or Impacted Lender) or (iii) any other
Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Agent and, with respect to Sales of Revolving Loan Commitments, each
L/C Issuer that is a Lender (which acceptance shall not be unreasonably withheld
or delayed) and, as long as no Event of Default is continuing, the Borrowers
(which acceptance shall not be unreasonably withheld and delayed; provided that
(x) such acceptance shall be deemed to have been given unless an objection is
delivered to Agent within five (5) Business Days after notice of a proposed Sale
is delivered to the Borrowers and (y) it shall not be unreasonable for the
Borrowers to withhold consent to assignments to Competitors of the Borrowers and
their Subsidiaries); provided, however, that (1) such Sales but must be ratable
among the obligations owing to and owed by such Revolving Lender with respect to
the Revolving Loans, (2) for each US Revolving Loan, the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the US Revolving Loans, Revolving Loan Commitments and Letter of
Credit Obligations subject to any such Sale shall be in a minimum amount of
$5,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of the Borrowers (to the extent Borrowers’ consent is
otherwise required) and Agent, (3) any assignment by a Lender of its Revolving
Loans and Revolving Loan Commitments shall only be made as an integrated part of
assignments of an equal pro rata share of the US Revolving Loans and Revolving
Loan Commitments and the Canadian Revolving Loans and Canadian Revolving Loan
Commitments of such Lender and/or any Affiliate and/or Approved Fund of such
Lender, (4) such Sales shall be effective only upon the acknowledgement in
writing of such Sale by Agent, (5) interest accrued, other than any interest
that is payable-in-kind, prior to and through the date of any such Sale may not
be assigned, and (6) such Sales by Lenders who are Non-Funding Lenders due to
clause (a) of the definition of Non-Funding Lender shall be subject to Agent’s
prior written consent in all instances, unless in connection with such Sale,
such Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender
status as contemplated in subsection 1.11(e)(v).  Agent’s refusal to accept a
Sale to a Credit Party, an Affiliate of a Credit Party, a holder of Subordinated
Indebtedness or an Affiliate of such a holder, or to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.
 
(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent).  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of subsection 9.9(b), upon Agent (and the
Borrowers, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.
 
(d)           Effectiveness.  Subject to the recording of an Assignment by Agent
in the Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Lender, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the Canadian Revolving Loan Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 
76

--------------------------------------------------------------------------------

 
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 9.9, each Lender may grant a security interest in,
hypothec in, or otherwise assign as collateral, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to Agent
or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Indebtedness or equity securities, by notice to Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV
the option to make all or any part of any Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder) and such SPV may assign to such Lender the right
to receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
applicable Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Article X, but, with respect to
Section 10.1, only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to subsection 10.1(f) and then only
to the extent of any amount to which such Lender would be entitled in the
absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the applicable Obligations), except for
those described in clauses (ii) and (iii) of subsection 9.1(a) with respect to
amounts, or dates fixed for payment of amounts, to which such participant or SPV
would otherwise be entitled and, in the case of participants, except for those
described in clause (vi) of subsection 9.1(a).  No party hereto shall institute
(and each Borrower and Holdings shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Revolving Loan Commitments and the
Canadian Revolving Loan Commitments and the payment in full of the Obligations.

 
77

--------------------------------------------------------------------------------

 
 
9.10       Non-Public Information; Confidentiality.
 
(a)           Non-Public Information.  Each of Agent, each Lender and each L/C
Issuer acknowledges and agrees that it may receive material non-public
information (“MNPI”) hereunder concerning the Credit Parties and their
Affiliates and agrees to use such information in compliance with all relevant
policies, procedures and applicable Requirements of Laws (including United
States federal and state securities laws and regulations and Canadian federal,
provincial or territorial laws and regulations).
 
(b)           Confidential Information.  Each of Agent, each Lender and each L/C
Issuer agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrowers’ consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners,
Insurance Bureau of Canada or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein) or participants, direct or contractual counterparties to any
Secured Rate Contracts or Bank Products and to their respective Related Persons,
in each case to the extent such assignees, investors, participants,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 9.10 (and such Person may disclose
information to their respective Related Persons in accordance with clause (ii)
above), (viii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons.  In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.
 
(c)           Tombstones.  Each Credit Party consents to the publication by
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including, without limitation, via any Electronic
Transmission) relating to the financing transactions contemplated by this
Agreement using such Credit Party’s name, product photographs, logo or
trademark.  Agent or such Lender shall provide a draft of any such press
release, advertising or other promotional material to the Borrowers for review
and comment prior to the publication thereof.

 
78

--------------------------------------------------------------------------------

 
 
(d)           Press Release and Related Matters.  No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party) using
the name, logo or otherwise referring to GE Capital or of any of its Affiliates,
the Loan Documents or any transaction contemplated herein or therein to which GE
Capital or any of its Affiliates is party without the prior written consent of
GE Capital or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after advising GE Capital.
 
(e)           Distribution of Materials to Lenders and L/C Issuers.  The Credit
Parties acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
 
(f)           Material Non-Public Information.  The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the United States or Canada,
they shall (and shall cause such parent company or Subsidiary, as the case may
be, to) (i) identify in writing, and (ii) to the extent reasonably practicable,
clearly and conspicuously mark such Borrower Materials that contain only
information that is publicly available or that is not material for purposes of
United States or Canadian federal, state, provincial and territorial securities
laws as “PUBLIC”. The Credit Parties agree that by identifying such Borrower
Materials as “PUBLIC” or publicly filing such Borrower Materials with the
Securities and Exchange Commission, then Agent, the Lenders and the L/C Issuers
shall be entitled to treat such Borrower Materials as not containing any MNPI
for purposes of United States or Canadian federal, state, provincial and
territorial securities laws. The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (A) the
Loan Documents, including the schedules and exhibits attached thereto, and (B)
administrative materials of a customary nature prepared by the Credit Parties or
Agent (including, Notices of Borrowing, Notices of Conversion/Continuation of US
Revolving Loans, Notices of Conversion/Continuation of Canadian Revolving Loans,
L/C Requests, Swingline requests and any similar requests or notices posted on
or through an E-System). Before distribution of any Borrower Materials, the
Credit Parties agree to execute and deliver to Agent a letter authorizing
distribution of the evaluation materials to prospective Lenders and their
employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.
 
9.11       Set-off; Sharing of Payments.
 
(a)           Right of Setoff.  Each of Agent, each Lender, each L/C Issuer and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of any Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured.  No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrowers and
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.

 
79

--------------------------------------------------------------------------------

 
 
(b)           Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC, in the case of the US Credit Parties or the PPSA, in the
case of the Canadian Credit Parties) of Collateral) other than pursuant to
Section 9.9 or Article X and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, Agent in accordance with the provisions of the Loan Documents, such Lender
shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrowers, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.  If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(e).
 
9.12       Counterparts; Facsimile Signature.  This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
9.13       Severability.  The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
9.14       Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
9.15       Independence of Provisions.  The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
 
9.16       Interpretation.  This Agreement is the result of negotiations among
and has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto.  Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements.  Without limiting the generality
of the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.

 
80

--------------------------------------------------------------------------------

 
 
9.17       No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Borrowers, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.
 
9.18       Governing Law and Jurisdiction.
 
(a)           Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).
 
(b)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, the Borrowers and each other Credit
Party executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents.  The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
 
(c)           Service of Process.  Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified United States mail or Canada Post,
postage prepaid) to the address of the applicable Borrower specified herein (and
shall be effective when such mailing shall be effective, as provided
therein).  Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
(d)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 9.18 shall affect the right of Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.
 
9.19       Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 
81

--------------------------------------------------------------------------------

 
 
9.20       Entire Agreement; Release; Survival.
 
(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
 
(b)           Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents.  In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
 
(c)           (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and
9.6 (Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality), (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement and (iii) the provisions of Section 8.1 of the Canadian Guaranty and
Security Agreement, in each case, shall (x) survive the termination of the
Revolving Loan Commitments and the Canadian Revolving Loan Commitments and the
payment in full of all other Obligations and (y) with respect to clause (i)
above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.
 
9.21       Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.

 
82

--------------------------------------------------------------------------------

 

9.22       Replacement of Lender.  Within forty-five days after: (i) receipt by
the Borrowers of written notice and demand from any Lender that is not Agent or
an Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify Agent
and such Affected Lender (or such non-consenting Lender) of the Borrowers’
intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender shall be reasonably satisfactory to Agent.  In the
event the Borrowers obtain a Replacement Lender within forty-five (45) days
following notice of their intention to do so, the Affected Lender (or such
non-consenting Lender) shall sell and assign its Loans and Revolving Loan
Commitments and Canadian Revolving Loan Commitments to such Replacement Lender,
at par, provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.  In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9.  Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Revolving Loan Commitments and Canadian Revolving Loan
Commitments to be sold and assigned, in whole or in part, at par.  Upon any such
assignment and payment and compliance with the other provisions of Section 9.9,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive.
 
9.23       Joint and Several.  The obligations of the US Credit Parties
hereunder and under the other Loan Documents with respect to the US Obligations
are joint and several.  The obligations of the Credit Parties hereunder and
under the other Loan Documents with respect to the Canadian Obligations are
joint and several.  Without limiting the generality of the foregoing, reference
is herein made to Article II of the Guaranty and Security Agreement, to which
the obligations of Borrowers and the other Credit Parties are subject and
Article II of the Canadian Guaranty and Security Agreement, to which the
obligations of Canadian Borrower and the other Canadian Credit Parties are
subject.
 
9.24       Creditor-Debtor Relationship.  The relationship between Agent, each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor.  No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
 
9.25       Actions in Concert.  Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
 
 
83

--------------------------------------------------------------------------------

 
 
9.26       Judgment Currency; Contractual Currency.

(a)           If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 9.26 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 9.26 being hereinafter referred to
as the “Judgment Conversion Date”).
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 9.26(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, applicable Credit Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from a Credit Party under this subsection 9.26(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
 
(c)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 9.26(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due and as a result any Lender has actually received in
the Judgment Currency an amount that, when converted at the rate of exchange
prevailing on the date of payment, could produce an amount in excess of the
amount of the Obligation Currency which could have been purchased with the
amount of the Judgment Currency stipulated in the judgment or judicial order at
the rate of exchange prevailing on the Judgment Conversion Date, then the
applicable Lender shall remit to the applicable Credit Party such excess without
interest.
 
(d)           The term “rate of exchange” in this Section 9.26  means the rate
of exchange at which Agent could in accordance with its customary parties, on
the relevant date at or about 1:00 p.m. (New York time), purchase the Obligation
Currency with the Judgment Currency.
 
(e)           Any amount received or recovered by Agent in respect of any sum
expressed to be due to it (whether for itself or as trustee for any other
person) from any Credit Party under this Agreement or under any of the other
Loan Documents in a currency other than the currency (the “Contractual
Currency”) in which such sum is so expressed to be due (whether as a result of,
or from the enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Credit Party or otherwise) shall only
constitute a discharge of such Credit Party to the extent of the amount of the
Contractual Currency that Agent is able, in accordance with its usual practice,
to purchase with the amount of the currency so received or recovered on the date
of receipt or recovery (or, if later, the first date on which such purchase is
practicable).  If the amount of the Contractual Currency so purchased is less
than the amount of the Contractual Currency so expressed to be due, such Credit
Party shall indemnify Agent against any loss sustained by it as a result,
including the cost of making any such purchase.
 
9.27       Loan Documents in English.  It is the express wish of the parties
that this Agreement, any Loan Document and any related document be drawn up and
executed in English.  Les parties conviennent que la présente convention et tous
les documents s'y rattachant soient rédigés et signés en anglais.

 
84

--------------------------------------------------------------------------------

 

9.28       No Deemed Subordination.  The reference to Permitted Liens herein or
in any other Loan Document is not intended to subordinate and shall not
subordinate, and shall not be interpreted as subordinating, any Lien created by
any of the Loan Documents in favor of the Agent or Lenders to any such Permitted
Lien.
 
9.29       Affirmation of Obligations.  Upon the effectiveness of this Agreement
pursuant to Section 2.1 hereof, from and after the Closing Date: (a) the terms
and conditions of the Existing Credit Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but only with
respect to the rights, duties and obligations among Credit Parties, the Lenders
and the Agent accruing from and after the Closing Date; (b) this Agreement shall
not in any way release or impair the rights, duties, Obligations or Liens
created pursuant to the Existing Credit Agreement or any other Loan Document (as
defined therein) or affect the relative priorities thereof, in each case, to the
extent in force and effect thereunder as of the Closing Date and except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties, Obligations
and Liens are assumed, ratified and affirmed by each of the Credit Parties; (c)
all indemnification obligations of the Credit Parties under the Existing Credit
Agreement and any other Loan Documents (as defined therein) shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of the Lenders, the Agent and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document (as
defined therein) at any time prior to the Closing Date; (d) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall  not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a refinancing,
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder, and the terms “Obligations”,
“Guaranteed Obligations” and “Secured Obligations” as such terms are used in the
Loan Documents shall include the Obligations as modified, amended and restated
under this Agreement; (e) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Agent (as defined therein) under the Existing Credit Agreement,
nor constitute a waiver of any covenant, agreement or obligation under the
Existing Credit Agreement, except to the extent that any such covenant,
agreement or obligation is no longer set forth herein or is modified hereby; (f)
any and all references to the Existing Credit Agreement in any Collateral
Document or other Loan Document shall, without further action of the parties, be
deemed a reference to the Existing Credit Agreement, as amended and restated by
this Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time and any and all references
to the Collateral Documents or Loan Documents in any such Collateral Documents
or any other Loan Documents shall be deemed a reference to the Collateral
Documents or Loan Documents under the Existing Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended,
restated, supplemented or otherwise modified from time to time; and (g) the
Liens granted pursuant to the Collateral Documents to which each of the Credit
Parties is a party shall continue without any diminution thereof and shall
remain in full force and effect on and after the Closing Date.
 
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
10.1       Taxes.
 
(a)           Except as otherwise provided in this Section 10.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding Excluded
Taxes, the “Taxes”).

 
85

--------------------------------------------------------------------------------

 
 
(b)           If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 10.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Credit
Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.
 
(c)           In addition, the Borrowers agree to pay, and authorize Agent to
pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  The Swingline
Lender may, without any need for notice, demand or consent from the Borrowers,
by making funds available to Agent in the amount equal to any such payment, make
a Swing Loan to the US Borrower in such amount, the proceeds of which shall be
used by Agent in whole to make such payment.  Within 30 days after the date of
any payment of Other Taxes by any Credit Party, the Borrowers shall furnish to
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Agent.
 
(d)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted.  A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
 
(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 10.1 shall use its commercially reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 
86

--------------------------------------------------------------------------------

 

(f)           (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or is
subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Non-U.S. Lender Party becomes a
“Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by US Borrower or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrowers (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the US Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the US Borrower and Agent have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the applicable Credit Parties and Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
 
(i)           Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the US Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the US Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.
 
(ii)           Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
 
(iii)         If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and US Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or US Borrower
sufficient for Agent or US Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.
 
(g)           Prior to becoming a Canadian Revolving Lender under this
Agreement, each Person that is resident for the purposes of the Income Tax Act
(Canada) in a jurisdiction outside of Canada (a “Canadian Foreign Lender”) shall
provide to Canadian Borrower (with a copy to Agent) a form, certificate or
document from the CRA, if available, and otherwise from the Canadian Foreign
Lender certifying that the Canadian Foreign Lender is exempt from Canadian
withholding tax or entitled to a reduction in Canadian withholding  taxes, as
applicable, under the laws of Canada or under an applicable tax treaty between
Canada and the jurisdiction in which the Canadian Foreign Lender is resident
(“Canadian Withholding Tax Exemption Certificate”).  Thereafter, each Canadian
Foreign Lender shall within fifteen (15) days after a reasonable written request
of Canadian Borrower or Agent from time to time, provide to Canadian Borrower
(with a copy to Agent) a Canadian Withholding Tax Exemption Certificate.  If a
Canadian Foreign Lender is not entitled to an exemption from Canadian
withholding taxes with respect to payments to be made to such Canadian Revolving
Lender under this Agreement or under the Canadian Revolving Note or does not
provide a Canadian Withholding Tax Exemption Certificate within the time periods
set forth in the preceding sentence, Canadian Borrower shall withhold taxes from
payments to such Canadian Foreign Lender at the applicable statutory
rate.  Where the Canadian Foreign Lender has delivered to Canadian Borrower a
Canadian Withholding Tax Exemption Certificate certifying that the Canadian
Foreign Lender is entitled to a reduction in Canadian withholding taxes, such
withholding shall be reduced under the provisions of any applicable tax treaty
between Canada and the jurisdiction in which the Canadian Foreign Lender is
resident.  The provision of a Canadian Withholding Tax Exemption Certificate
shall not relieve the Canadian Borrower of its obligation to pay additional
amounts under section 10.1 (b) hereof.

 
87

--------------------------------------------------------------------------------

 
 
10.2       Illegality.  If after the date hereof any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, on
notice thereof by such Lender to the relevant Borrower through Agent, the
obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified Agent and the relevant Borrower that the
circumstances giving rise to such determination no longer exists.
 
(a)           Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the applicable Borrower shall
prepay in full all LIBOR Rate Loans of such Lender then outstanding, together
with interest accrued thereon, either on the last day of the Interest Period
thereof if such Lender may lawfully continue to maintain such LIBOR Rate Loans,
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans, together with any amounts required to be paid in
connection therewith pursuant to Section 10.4.
 
(b)           If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the applicable Borrower may elect, by giving notice
to such Lender through Agent that all Loans which would otherwise be made by any
such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
 
(c)           Before giving any notice to Agent pursuant to this Section 10.2,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.
 
10.3       Increased Costs and Reduction of Return.
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any
Requirement of Law or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
there shall be any increase in the cost to such Lender or L/C Issuer of agreeing
to make or making, funding or maintaining any LIBOR Rate Loans, or of Issuing or
maintaining any Letter of Credit, then the applicable Borrower shall be liable
for, and shall from time to time, within thirty (30) days of demand therefor by
such Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent
for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to compensate such Lender or L/C Issuer for such increased costs;
provided, that such Borrower shall not be required to compensate any Lender or
L/C Issuer pursuant to this subsection 10.3(a) for any increased costs incurred
more than 180 days prior to the date that such Lender or L/C Issuer notifies the
applicable Borrower, in writing of the increased costs and of such Lender’s or
L/C Issuer’s intention to claim compensation thereof; provided, further, that if
the circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 
88

--------------------------------------------------------------------------------

 
 
(b)          If any Lender or L/C Issuer shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)          any change in any Capital Adequacy Regulation;
 
(iii)         any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
 
(iv)         compliance by such Lender or L/C Issuer (or its Lending Office) or
any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Revolving Loan Commitment(s), Canadian Revolving Loan Commitments, loans,
credits or obligations under this Agreement, then, within thirty (30) days of
demand of such Lender or L/C Issuer (with a copy to Agent), the applicable
Borrower shall pay to such Lender or L/C Issuer, from time to time as specified
by such Lender or L/C Issuer, additional amounts sufficient to compensate such
Lender or L/C Issuer (or the entity controlling the Lender or L/C Issuer) for
such increase; provided, that such Borrower shall not be required to compensate
any Lender or L/C Issuer pursuant to this subsection 10.3(b) for any amounts
incurred more than 180 days prior to the date that such Lender or L/C Issuer
notifies the applicable Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
 
(c)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in a Requirement of Law under subsection
(a) above and/or a change in a Capital Adequacy Regulation under subsection
(b) above, as applicable, regardless of the date enacted, adopted or issued and
(ii) all requests, rules, guidelines or directives promulgated by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in a Requirement of Law under subsection (a) above and/or change in a Capital
Adequacy Regulation under subsection (b) above, as applicable, regardless of the
date enacted, adopted or issued.
 
10.4       Funding Losses.  The relevant Borrower agrees to reimburse each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of:
 
(a)           the failure of such Borrower to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);
 
(b)           the failure of the relevant Borrower to borrow, continue or
convert a US Revolving Loan or Canadian Revolving Loan, as the case may be,
after such Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation of Revolving Loans;

 
89

--------------------------------------------------------------------------------

 
 
(c)           the failure of any Borrower to make any prepayment after such
Borrower has given a notice in accordance with Section 1.7;
 
(d)           the prepayment (including pursuant to Section 1.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or
 
(e)           the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by any Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
 
10.5       Inability to Determine Rates.  If Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Agent will forthwith give notice of such determination
to the Borrowers and each Lender.  Thereafter, the obligation of the Lenders to
make or maintain LIBOR Rate Loans hereunder shall be suspended until Agent
revokes such notice in writing.  Upon receipt of such notice, the relevant
Borrower may revoke any Notice of Borrowing or Notice of Conversion/Continuation
of Revolving Loans then submitted by it.  If such Borrower does not revoke such
notice, the relevant Revolving Lenders shall make, convert or continue the
applicable Revolving Loans, as proposed by such Borrower, in the amount
specified in the applicable notice submitted by such Borrower, but such
Revolving Loans shall be made, converted or continued as Base Rate Loans.
 
10.6       Reserves on LIBOR Rate Loans.  The relevant Borrower shall pay to
each relevant Revolving Lender, as long as such Revolving Lender shall be
required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
costs on the unpaid principal amount of each LIBOR Rate Loan equal to actual
costs of such reserves allocated to such Loan by such Revolving Lender (as
determined by such Revolving Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the relevant Borrower shall have received at least
fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the relevant Revolving Lender.  If a Revolving Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be payable fifteen (15) days from receipt
of such notice.
 
10.7       Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrowers (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

 
90

--------------------------------------------------------------------------------

 


ARTICLE XI.
DEFINITIONS
 
11.1       Defined Terms.  The following terms are defined in the Sections or
subsections referenced opposite such terms:
 
“956 Impact”
4.13(c)
“Affected Lender”
9.22
“Agent Report”
8.5(c)
“Aggregate Excess Funding Amount”
1.11(e)(iv)
“Borrower Materials”
9.10(d)
“Canadian Borrower”
Preamble
“Canadian Eligible Accounts”
1.13(b)
“Canadian Eligible Inventory”
1.14(b)
“Canadian Foreign Lender”
10.1(g)
“Canadian Overadvance”
1.1(d)(iii)
“Canadian Revolving Credit Facility”
1.1(d)(i)
“Canadian Revolving Loan”
1.1(d)(i)
“Canadian Revolving Loan Commitment”
1.1(d)(i)
“Canadian Withholding Tax Exemption Certificate”
10.1(g)
“Capital Expenditures”
Exhibit 4.2(b)
“Consolidated EBITDA”
Exhibit 4.2(b)
“Consolidated Net Interest Expense”
Exhibit 4.2(b)
“Contractual Currency”
9.26(e)
“Existing Agent”
Recitals
“Existing Credit Agreement”
Recitals
“Existing Lenders”
Recitals
“Event of Default”
7.1
“Fee Letter”
1.9(a)
“Fixed Charge Coverage Ratio”
Exhibit 4.2(b)
“Holdings”
Preamble
“Indemnified Matters”
9.6(a)
“Indemnitees”
9.6(a)
“Intercompany Notes”
5.4(b)
“Interest Expense”
Exhibit 4.2(b)
“Investments”
5.4(b)
“Judgment Conversion Date”
9.26(a)
“Judgment Currency”
9.26(a)
“L/C Reimbursement Agreement”
1.1(b)(i)(C)
“L/C Reimbursement Date”
1.1(b)(v)
“L/C Request”
1.1(b)(ii)
“L/C Reserve Account”
1.17(b)(i)
“L/C Sublimit”
1.1(b)(i)(A)
“Letter of Credit Fee”
1.9(c)
“Maintenance Capital Expenditures”
Exhibit 4.2(b)
“Maximum Lawful Rate”
1.3(d)
“Maximum Revolving Loan Balance”
1.1(a)
“MNPI”
9.10(a)
“Net Interest Expense”
Exhibit 4.2(b)
“Notice of Conversion/Continuation of Revolving Loans”
1.6(a)
“Obligation Currency”
9.26(a)

 
 
91

--------------------------------------------------------------------------------

 
 
“OFAC”
3.29
“Other Taxes”
10.1(c)
“Permitted Liens”
5.1
“PNC Swap Payments”
1.1(e)
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(a)(i)
“Sale”
9.9(b)
“SDN List”
3.29
“Settlement Date”
1.11(b)
“Swingline Request”
1.1(c)(ii)
“Tax Returns”
3.10
“Taxes”
10.1(a)
“Terrorist Lists”
3.29
“Triggering Event”
4.2(d)
“Unpaid Drawing”
1.17(b)(i)
“Unused Commitment Fee”
1.9(b)
“US Borrower”
Preamble
“US Eligible Accounts”
1.13(a)
“US Eligible Inventory”
1.14(a)
“US Overadvance”
1.1(a)(iii)
“US Revolving Credit Facility”
1.1(a)(i)
“US Revolving Loan”
1.1(a)

 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC in the case of the US Credit Parties or the PPSA in the
case of the Canadian Credit Parties) and all “claims” (for purposes of the Civil
Code of Quebec) of the Canadian Credit Parties, including, without limitation,
the unpaid portion of the obligation of a customer of a Credit Party in respect
of Inventory or Equipment purchased by and shipped to such customer, Equipment
leased to such customer and/or the rendition of services by a Credit Party, as
stated on the respective invoice of a Credit Party, net of any credits, rebates
or offsets owed to such customer.
 
“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of any Borrower, or (c) a merger or consolidation or any
other combination with another Person.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.  For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 50% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 
92

--------------------------------------------------------------------------------

 
 
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
 
“Aggregate Canadian Revolving Loan Commitment” means the combined Canadian
Revolving Loan Commitments of the Canadian Lenders, which shall initially be in
the amount of $10,000,000, as such amount may be reduced from time to time
pursuant to this Agreement.
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the US Revolving Lenders, which shall initially be in the amount
of $75,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
 
“Applicable Margin” means with respect to Revolving Loans and Swing Loans:
(i) if a Base Rate Loan, two and three-quarters percent (2.75%) per annum and
(ii) if a LIBOR Rate Loan, three and three-quarters percent (3.75%) per
annum.  Notwithstanding anything herein to the contrary, Swing Loans may not be
LIBOR Rate Loans.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
 
“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of US Revolving Loans.
 
“Bank Products” means any one or more of the following types of services or
facilities extended to the US Credit Parties by a Person who at the time such
services or facilities were extended was a US Revolving Lender or Agent (or any
Affiliate of a US Revolving Lender or Agent): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, and other
ACH transactions, (v) return items processing, (vi) controlled disbursement,
(vii) positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing and (xii) daylight
overdraft facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 
93

--------------------------------------------------------------------------------

 
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day (but for the avoidance of doubt, not less than one and one-half percent
(1.50%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of
such day.  Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “bank prime loan”
rate, the Federal Funds Rate or LIBOR for an Interest Period of three months.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of either Borrower made on the same day by the Lenders pursuant to
Article I.
 
“Borrowing Base Certificate” means a certificate of the US Borrower and the
Canadian Borrower, on behalf of each Credit Party, in substantially the form of
Exhibit 11.1(b) hereto (with such modifications as the Agent may require in its
Permitted Discretion), duly completed as of a date acceptable to Agent in its
sole discretion.
 
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in US Dollar
deposits are carried on in the London interbank market.
 
“CAM” shall mean the mechanism for allocation and exchange of interests in the
Credit Facilities and collections thereunder established under Section 1.17.
 
“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 1.17.
 
“CAM Exchange Date” shall mean the date on which (a) any event referred to in
subsection 7.1(f) or (g) shall occur in respect of any Credit Party or (b) an
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2 shall occur.
 
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Equivalent Amount of
US Dollars of the Obligations owed to such Lender and such Lender’s
participation in the aggregate Letter of Credit Obligations immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate Equivalent
Amount of US Dollars of the Obligations owed to all the Lenders and the
aggregate Letter of Credit Obligations immediately prior to such CAM Exchange
Date.  For purposes of computing each Lender’s CAM Percentage, all Obligations
and Letter of Credit Obligations which are denominated in a currency other than
US Dollars shall be translated into US Dollars at the rate of exchange in effect
on the CAM Exchange Date.

 
94

--------------------------------------------------------------------------------

 
 
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
 
“Canadian Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
 
(a)           85% of the book value of Canadian Eligible Accounts at such time;
 
(b)           the lesser of (i) 50% of the net book value of Canadian Eligible
Inventory valued at the lower of cost or market on a first-in, first-out basis,
and (ii) $750,000;
 
(c)           the lesser of (i) 95% of the lesser of (x) the Net Orderly
Liquidation Value and (y) the invoice cost, of Canadian Eligible New Sale
Equipment Inventory and (ii) $2,000,000; and
 
(d)           85% of the Net Orderly Liquidation Value of Canadian Eligible
Other Equipment;
 
less the sum of Reserves established by Agent at such time in its Permitted
Discretion and the Canadian Liquidity Reserve.
 
“Canadian Commitment Percentage” means, as to any Canadian Revolving Lender, the
percentage equivalent of such Canadian Revolving Lender’s Canadian Revolving
Loan Commitment, divided by the Aggregate Canadian Revolving Loan Commitment;
provided that following acceleration of the Loans, such term means, as to any
Canadian Revolving Lender, the percentage equivalent of the principal amount of
the Loans held by such Canadian Revolving Lender, divided by the aggregate
principal amount of the Loans held by all Canadian Revolving Lenders.
 
“Canadian Credit Party” means the Canadian Borrower or Subsidiary thereof or any
other direct or indirect Subsidiary of Holdings organized under the laws of a
jurisdiction in Canada (or of Canada).
 
“Canadian Dollars” or “CDN$” means the lawful money of Canada.
 
“Canadian Eligible Aged Sale Equipment Inventory” means all Equipment that is
owned by the Canadian Borrower which consists of new Equipment held for sale in
the Ordinary Course of Business of the Canadian Borrower and owned or held by
the Canadian Borrower for a period of six (6) months or greater, other than any
Equipment that is described in any of clauses (a) through (h) of the definition
of Canadian Eligible New Sale Equipment Inventory.
 
“Canadian Eligible Equipment” means all Canadian Eligible New Sale Equipment
Inventory and Canadian Eligible Other Equipment.

 
95

--------------------------------------------------------------------------------

 

“Canadian Eligible New Sale Equipment Inventory” means all Equipment that is
owned by the Canadian Borrower, which consists of new Equipment held for sale in
the Ordinary Course of Business of the Canadian Borrower and owned or held by
the Canadian Borrower for a period of less than six (6) months, other than:
 
(a)            Equipment that is obsolete or unsaleable;
 
(b)            Equipment that is damaged or unfit for sale;
 
(c)            Equipment is located at any site if the aggregate value of
Inventory and Equipment included in the Canadian Borrowing Base at any such
location is less than $50,000;
 
(d)           Equipment that is placed on consignment or is leased or rented or
is held for lease or rental by the Canadian Borrower to another Person or is
used to service other Equipment;
 
(e)            Equipment that (1) is not located on premises owned, leased or
rented by the Canadian Borrower and set forth in Schedule 3.21 or (2) is stored
at a leased or rented location, unless (x) a reasonably satisfactory landlord
waiver has been delivered to Agent, or (y) Reserves satisfactory to Agent have
been established with respect thereto, (3) is stored with a bailee or
warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (4) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent or (5) is
located outside of Canada or one of its territories;
 
(f)            Equipment that is in transit, except for Equipment in transit
between domestic locations of Canadian Credit Parties as to which Agent’s Liens
have been perfected at origin and destination; or
 
(g)           Equipment that is Canadian Excluded Equipment.
 
“Canadian Eligible Other Equipment” means all Canadian Eligible Aged Sale
Equipment Inventory, Canadian Eligible Rental Equipment, Canadian Eligible
Service Equipment and Canadian Eligible Used Sale Equipment.
 
“Canadian Eligible Rental Equipment” means all Equipment that is owned by the
Canadian Borrower, which consists of Equipment rented or held for rental in the
Ordinary Course of Business of the Canadian Borrower, other than:
 
(a)            Equipment that is obsolete or not rentable;
 
(b)            Equipment that is damaged or unfit for rental;
 
(c)            Equipment that is held for sale or used to service other
Equipment;
 
(d)           Equipment that (1) is not located on premises owned, leased or
rented by the Canadian Borrower and set forth in Schedule 3.21 or in transit to,
or at the location of, a jobsite of a Person to whom such Equipment is rented in
the ordinary course of business or (2) is stored at a leased or rented location,
unless (x) a reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Reserves satisfactory to Agent have been established with respect
thereto, (3) is stored with a bailee or warehouseman unless (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto and (y) Reserves satisfactory to Agent have been established with
respect thereto, (4) is located at an owned location subject to a mortgage in
favor of a lender other than Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to Agent, or (5) is located outside of Canada or one
of its territories;

 
96

--------------------------------------------------------------------------------

 
 
(e)           Equipment that is subject to a rental agreement for a term of one
year or longer unless the Canadian Borrower has a first priority security
interest in such rental Equipment as against the creditors of the Person renting
such Equipment; or
 
(f)           Equipment that is Canadian Excluded Equipment.
 
“Canadian Eligible Service Equipment” means all Equipment that is owned by
Canadian Borrower and is used to service other Equipment in the Ordinary Course
of Business of the Canadian Borrower, other than:
 
(a)           Equipment that is damaged or unfit for use in servicing other
Equipment;
 
(b)           Equipment that is held for sale, lease or rental or that is
leased, rented or placed on consignment;
 
(c)           Equipment that (1) is not located on premises owned, leased or
rented by the Canadian Borrower and set forth in Schedule 3.21 or (2) is stored
at a leased or rented location, unless (x) a reasonably satisfactory landlord
waiver has been delivered to Agent, or (y) Reserves satisfactory to Agent have
been established with respect thereto, (3) is stored with a bailee or
warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (4) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent, (5) is at,
or is in transit to, a customer in the Ordinary Course of Business in Canada or
(6) is located outside of Canada or one of its territories; or
 
(d)           Equipment that is Canadian Excluded Equipment.
 
“Canadian Eligible Used Sale Equipment” means all Equipment that is owned by the
Canadian Borrower which consists of used Equipment held for sale in the Ordinary
Course of Business of the Canadian Borrower, other than any Equipment that is
described in any of clauses (a) through (h) of the definition of Canadian
Eligible New Sale Equipment Inventory.
 
“Canadian Excluded Equipment” means any of the following Equipment of the
Canadian Borrower:
 
(a)           Equipment subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Equipment (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
(b)           Equipment that is not marked with, and identifiable by, serial
number and/or manufacturer’s part number;
 
(c)           Equipment that consists of display items, tooling or replacement
parts;
 
(d)           Equipment that consists of any costs associated with “freight in”
charges;

 
97

--------------------------------------------------------------------------------

 
 
(e)           Equipment that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
 
(f)           Equipment that is not covered by casualty insurance reasonably
acceptable to Agent;
 
(g)           Equipment that is not owned by the Canadian Borrower or is subject
to Liens other than Permitted Liens described in subsections 5.1(b), (c),
(d) and (f) or rights of any other Person (including the rights of a purchaser
that has made progress payments and the rights of a surety that has issued a
bond to assure the Canadian Borrower’s performance with respect to that
Equipment);
 
(h)           Equipment that is subject to the rights of suppliers under Section
81.1 of the Bankruptcy and Insolvency Act (Canada) and Equipment that is not
subject to a first priority Lien in favor of Agent on behalf of itself and the
Canadian Revolving Lenders, except for Liens described in
subsection 5.1(d) (subject to Reserves); or
 
(i)           Equipment that is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Canadian Revolving Lenders.
 
“Canadian Guaranty and Security Agreement” means the Security Agreement, dated
as of the Closing Date, in form and substance reasonably acceptable to Agent and
the Canadian Borrower, made by the Canadian Borrower in favor of Agent, for the
benefit of itself and the Canadian Revolving Lenders, as the same may be
amended, restated and/or modified from time to time.
 
“Canadian Liquidity Reserve” means, as of any date of determination, the sum (to
the extent a positive number) of (a) the Canadian Borrowing Base at such time
(without giving effect to any reduction for the Canadian Liquidity Reserve),
minus (b) an amount equal to the sum of (x) (i) 85% of the book value of
Canadian Eligible Accounts at such time, (ii) 50% of the book value of Canadian
Eligible Inventory valued at the lower of cost or market on a first-in,
first-out basis and (iii) the Net Orderly Liquidation Value of Canadian Eligible
Equipment, divided by (y) 1.25; provided, that the Canadian Liquidity Reserve
shall be limited to (1) sixty percent (60%) of such amount for the period
commencing on July 1, 2011 and ending on September 30, 2011, (2) seventy-five
percent (75%) of such amount for the period commencing on October 1, 2011 and
ending on December 31, 2011, and (3) thereafter, one hundred percent (100%) of
such amount.
 
“Canadian Obligations” means all Obligations owing by any Canadian Credit Party
to Agent or any Canadian Revolving Lender.
 
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
“Canadian Revolving Lenders” means GE Capital, the other Canadian Revolving
Lenders named on the signature pages of the Agreement, and, if any such Canadian
Revolving Lender shall decide to assign all or any portion of the Canadian
Obligations, such term shall include any assignee of such Canadian Revolving
Lender.

 
98

--------------------------------------------------------------------------------

 

“Canadian Revolving Note” means a promissory note of the Canadian Borrower
payable to a Canadian Revolving Lender in substantially the form of Exhibit
11.1(d) hereto, evidencing Indebtedness of the Canadian Borrower under the
Canadian Revolving Loan Commitment of such Canadian Revolving Lender.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the federal
government of the United States or Canada or (ii) issued by any agency of the
federal government of the United States or Canada the obligations of which are
fully backed by the full faith and credit of the federal government of the
United States or Canada, as the case may be, (b) any readily-marketable direct
obligations issued by any other agency of the federal government of the United
States or Canada, any state of the United States, any province of Canada, or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States or any province of Canada, (d) any US
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof, the District of Columbia or Canada, (B) “adequately capitalized”
(as defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States or Canadian money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States or Canada, as applicable; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.
 
“Chattel Paper” means any “chattel paper,” (as such term is defined in the UCC,
in the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties), including electronic chattel paper and tangible chattel paper,
now owned or hereafter acquired by any Credit Party, wherever located.
 
“CIPO” means the Canadian Intellectual Property Office.
 
“Closing Date” means November 14, 2011.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists in favor of any Lender or Agent for the benefit of Agent,
Lenders and other Secured Parties, whether under this Agreement or under any
other documents executed by any such Persons and delivered to Agent.

 
99

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Canadian Guaranty and Security Agreement, the Mortgages, each Control
Agreement, the Intercompany Notes, and all other security agreements, pledge
agreements, patent, copyright and trademark security agreements, lease
assignments, guaranties and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC, PPSA or comparable law) against any such
Person as debtor in favor of any Lender or Agent for the benefit of Agent, the
Lenders and the other Secured Parties, as secured party, as any of the foregoing
may be amended, restated and/or modified from time to time.
 
“Competitor” means a distributor or renter of mobile cranes (including but not
limited to boom trucks, truck mounted cranes and crawler cranes), tower cranes
and/or other lifting equipment including forklifts and aerial work platforms,
used in industrial or commercial heavy construction.  In addition, a Competitor
shall include any distributor of Manitowoc Crane Group products in the prior
five years.
 
“Consolidated Senior Leverage Ratio” means, with respect to Holdings and its
Subsidiaries, on a consolidated basis as of any date, the ratio of (a) the
aggregate amount of Indebtedness (other than Subordinated Indebtedness but
including the US Revolving Loans, Canadian Revolving Loans, Swing Loans and
Letter of Credit Obligations) outstanding as of such date to (b) Consolidated
EBITDA for the twelve months ended on that date of determination.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.
 
“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 
100

--------------------------------------------------------------------------------

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, futures account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to Agent,
among Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Credit
Party maintaining such account, effective to grant “control” (within the meaning
of the PPSA, in the case of the Canadian Credit Parties, or Articles 8 and 9
under the applicable UCC, in the case of the US Credit Parties) over such
account to Agent.
 
“Conversion Date” means any date on which the (a) US Borrower converts a Base
Rate Loan to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan or
(b) Canadian Borrower converts a Base Rate Loan to a LIBOR Rate Loan or a LIBOR
Rate Loan to a Base Rate Loan.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“CRA” means the Canada Revenue Agency.
 
“Credit Card Purchases Funding Account” means the US Borrower’s credit card
purchases funding account, account number 4122105471, located at Wells Fargo
Bank, National Association.
 
“Credit Facilities” means the US Revolving Credit Facility and the Canadian
Revolving Credit Facility.
 
“Credit Parties” means Holdings, the US Borrower, the Canadian Borrower and each
other Person (i) which executes a guaranty of the Obligations, (ii) which grants
a Lien on all or substantially all of its assets to secure payment of the
Obligations and (iii) all of the Stock of which is pledged to Agent for the
benefit of the Secured Parties.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
“Designs” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
“Design License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by any
Borrower or any Subsidiary of such Borrower of any Stock or Stock Equivalent
issued by such Subsidiary of such Borrower and held by such transferor Person.
 
“DLL” means De Lage Landon Financial Services, Inc.
 
“DLL Facility” means that certain Agreement for Inventory Financing, dated June
25, 2009, entered into among the US Borrower, as borrower, and DLL, as lender,
as amended, amended and restated, supplemented or otherwise modified from time
to time to the extent permitted hereunder.

 
101

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorney’s Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.
 
“Equipment” means all “equipment,” as such term is defined in the UCC, in the
case of the US Credit Parties or the PPSA, in the case of the Canadian Credit
Parties, now owned or hereafter acquired by any Credit Party, wherever located.
 
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
Agent converting the first currency into the second currency at approximately
12:00 noon (New York time) on such day in accordance with Agent’s customary
practice for commercial loans being administered by it or at such other rate as
may have been agreed in writing among the US Borrower and Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.

 
102

--------------------------------------------------------------------------------

 
 
“Essex” means Essex Rental Corp., a Delaware corporation.
 
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.
 
“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f), and (d) in the case of a
Non-U.S Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.
 
“Existing Canadian Facility” means that certain Revolving Credit Agreement,
dated August 17, 2007, entered into among the Canadian Borrower, NCA Crane
Parent, Inc., GE Canada Equipment Financing G.P., as agent and lender and the
other lenders party thereto from time to time, as amended, amended and restated,
supplemented or otherwise modified from time to time to the extent permitted
hereunder.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 
103

--------------------------------------------------------------------------------

 

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
 
“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
 
“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers as determined by Agent in a
commercially reasonable manner.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a US
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.
 
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.
 
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.  Flood Insurance shall be in an amount equal to the full, unpaid
balance of the Loans and any prior liens on the Real Estate up to the maximum
policy limits set under the National Flood Insurance Program, or as otherwise
required by Agent, with deductibles not to exceed $50,000.
 
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.
 
“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Holdings and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (g), (h), (i) and (j) (other than
with respect to clause (j), guaranties of Indebtedness of others of the type not
described in clauses (g), (h) and (i) of the definition of Indebtedness) of the
definition of Indebtedness).

 
104

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the  statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination.  Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Subsection 3.11(b).
 
“Governmental Authority” means any nation, sovereign or government, any state,
provincial or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners and
the Insurance Bureau of Canada).
 
“Guaranty and Security Agreement” means that certain Amended and Restated
Guaranty and Security Agreement, dated as of the Closing Date, in form and
substance reasonably acceptable to Agent and the US Borrower, made by the Credit
Parties in favor of Agent, for the benefit of the Secured Parties, as the same
may be amended, restated and/or modified from time to time.
 
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.
 
“Hedging Agreements-Other” has the meaning set forth in the Purchase Agreement.
 
“Impacted Lender” means any Lender that fails to provide Agent, within
three (3) Business Days following Agent’s written request, satisfactory
assurance that such Lender will not become a Non-Funding Lender, or any Lender
that has a Person that directly or indirectly controls such Lender and such
Person (a) becomes subject to a voluntary or involuntary case under any
Insolvency Law or any similar bankruptcy laws, (b) has appointed a custodian,
conservator, receiver or similar official for such Person or any substantial
part of such Person’s assets, or (c) makes a general assignment for the benefit
of creditors, is liquidated, or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for each of clauses (a) through (c),
Agent has determined that such Lender is reasonably likely to become a
Non-Funding Lender.  For purposes of this definition, control of a Person shall
have the same meaning as in the second sentence of the definition of Affiliate.

 
105

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the final scheduled payment date for the Revolving Loan, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.
 
“Insolvency Laws” means any of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and
the Winding-Up and Restructuring Act (Canada), each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under any Insolvency
Law or United States or Canadian federal, state, provincial or foreign law.
 
“Instruments” means all “instruments,” (as such term is defined in the UCC, in
the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties), now owned or hereafter acquired by any Credit Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, IP Licenses and
Designs.
 
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan, and (b) with respect to
Base Rate Loans (including Swing Loans), the first day of each calendar month.
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Revolving Loan is disbursed or continued or
on the Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate
Loan and ending on the date one, two or three months thereafter, as selected by
the relevant Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation of Revolving Loans; provided that:

 
106

--------------------------------------------------------------------------------

 
 
(a)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(b)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(c)           no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC, in
the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties) of the Credit Parties, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.
 
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Design Licenses and Contractual Obligations (and all
related IP Ancillary Rights), whether written or oral, granting any right, title
and interest in or relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
“ITA” means the Income Tax Act (Canada).
 
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

 
107

--------------------------------------------------------------------------------

 
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the US Borrower to the L/C Issuer thereof or to Agent, as and when matured,
to pay all amounts drawn under such Letter of Credit.
 
“Lenders” means the US Revolving Lenders and the Canadian Revolving Lenders,
collectively.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrowers and Agent.
 
“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the US Borrower by L/C Issuers, and bankers’ acceptances issued by
the US Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the US Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(b) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR” means, for each Interest Period, the highest of (a) one and one-half
percent (1.50%) per annum, (b) the offered rate per annum for deposits of US
Dollars for the applicable Interest Period that appears on Reuters Screen LIBOR
01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period and (c) the offered rate per annum for
deposits of US Dollars for an Interest Period of three (3) months that appears
on Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day of the applicable Interest Period.
 If no such offered rate exists, such rate will be the rate of interest per
annum, as determined by Agent at which deposits of US Dollars in immediately
available funds are offered at 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.
 
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Loans” means the US Revolving Loans, the Canadian Revolving Loans and the Swing
Loan.

 
108

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit and all documents delivered to Agent
and/or any Lender in connection with any of the foregoing.
 
“Manitowoc Agreements” means (a) that certain Distributor Sales and Service
Agreement, dated July 19, 2007, by and between Manitowoc Crane Group, including
Manitowoc Cranes, Inc., a Wisconsin corporation, Grove U.S. LLC, a Delaware
limited liability company, National Crane Corporation, a Delaware corporation,
Deutsche Grove GmbH, a German limited company, and Protain SAS, a French limited
Company (collectively, the “Manitowoc Group”) and Old Coast Crane, as amended,
amended and restated, supplemented or otherwise modified from time to time to
the extent permitted hereunder and (b) the Security Agreement, dated as of
November 22, 2010, by and among US Borrower, Grove U.S. LLC and Manitowoc
Cranes, LLC.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of the Credit Parties and their Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents.  Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to the Credit Parties in excess of $1,000,000
individually or in the aggregate shall be deemed to have a Material Adverse
Effect.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$250,000 in the aggregate.
 
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
 
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.
 
“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent; provided, that if (i) any Inventory and/or Equipment is not
subject to a recent third-party appraisal, the “Net Orderly Liquidation Value”
shall be determined by Agent in its sole discretion by taking into consideration
the Net Orderly Liquidation Value set forth in the most recently delivered
third-party appraisal and (ii) any new Inventory and/or Equipment is not of a
type subject to the most recent third-party appraisal delivered to the Agent,
then to the extent an appraiser reasonably acceptable to Agent delivers to Agent
an appraisal letter with respect to such Inventory and/or Equipment, the “Net
Orderly Liquidation Value” of such new Inventory and/or Equipment shall be
determined by such appraisal and shall not be determined under the foregoing
clause (i).

 
109

--------------------------------------------------------------------------------

 
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to any Borrower or any Affiliate of any Borrower, (ii) sale, use or
other transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to any Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Insolvency Law or any similar bankruptcy
laws, (ii) a custodian, conservator, receiver or similar official appointed for
it or any substantial part of such Person’s assets, or (iii) made a general
assignment for the benefit of creditors, been liquidated, or otherwise been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt, and for
this clause (d), Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.
 
“Non-U.S. Lender Party” means each of Agent, each US Revolving Lender, each L/C
Issuer, each SPV and each participant, in each case that is not a United States
person as defined in Section 7701(a)(30) of the Code.
 
“Note” means any US Revolving Note, Canadian Revolving Note or Swingline Note
and “Notes” means all such Notes.
 
“Notice of Borrowing” means a notice given by either Borrower to Agent pursuant
to Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.
 
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document, any Bank
Product or any Secured Rate Contract, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 
110

--------------------------------------------------------------------------------

 
“Old Coast Crane” means Coast Crane Company, a Delaware corporation and debtor
in Chapter 11 Case No. 10-21229 in the United States Bankruptcy Court for the
Western District of Washington at Seattle.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
 
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Permitted Acquisition” means any Acquisition by (i) a US Credit Party (other
than Holdings) of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party (other than Holdings) of
100% of the Stock and Stock Equivalents of a Target organized under the laws of
any State in the United States or the District of Columbia, in each case, to the
extent that each of the following conditions shall have been satisfied:
 
(a)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied;
 
(b)           the US Borrower shall have notified Agent and Lenders of such
proposed Acquisition at least thirty (30) days prior to the consummation thereof
and furnished to Agent and Lenders at least fifteen (15) days prior to the
consummation thereof (1) an executed term sheet and/or letter of intent (setting
forth in reasonable detail the terms and conditions of such Acquisition) and, at
the request of Agent, such other information and documents that Agent may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Holdings and its Subsidiaries
after giving effect to the consummation of such Acquisition, and (3) copies of
such other agreements, instruments and other documents as Agent reasonably shall
request;
 
 
111

--------------------------------------------------------------------------------

 
 
(c)           the Borrowers and each of their Subsidiaries (including any new
Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13 and Agent shall have received, for the
benefit of the Secured Parties, a collateral assignment of the seller’s
representations, warranties and indemnities to any Borrower or any of its
Subsidiaries under the acquisition documents;
 
(d)          such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;
 
(e)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;
 
(f)           the average daily Availability shall be not less than $10,000,000
for the ninety (90) day period preceding such Acquisition and, on a pro forma
basis, for the ninety (90) day period after giving effect to such Acquisition;
and
 
(g)           the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments) for all Acquisitions consummated during
the term of this Agreement shall not exceed $10,000,000 in the aggregate for all
such Acquisitions.
 
Notwithstanding the foregoing, no Accounts or Inventory or Equipment acquired by
a Credit Party in a Permitted Acquisition shall be included as US Eligible
Accounts, US Eligible Inventory, US Eligible Equipment, Canadian Eligible
Accounts, Canadian Eligible Inventory or Canadian Eligible Equipment, as
applicable, until a field examination (and, if required by Agent, an Inventory
or Equipment appraisal) with respect thereto has been completed to the
satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion; provided that field examinations and appraisals in
connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.
 
 
112

--------------------------------------------------------------------------------

 
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“PNC” means PNC Bank, National Association.
 
“PPSA” means the Personal Property Security Act (British Columbia) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than British Columbia, PPSA shall mean those personal
property security laws in such other jurisdiction for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions (including the Civil Code of Quebec).
 
“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent’s security interests (or interests similar thereto under applicable
law) against all or part of the Collateral, including, without limitation, for
amounts owing for employee source deductions, vacation pay, goods and services
taxes, sales taxes, harmonized sales taxes, workers’ compensation, Quebec
corporate taxes, pension fund obligations and deficits, Wage Earner Protection
Program Act (Canada) obligations and overdue rents.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 1, 2010, between US Borrower and Old Coast Crane, as may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of Agent and the Lenders.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
 
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
 
113

--------------------------------------------------------------------------------

 
 
“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the Aggregate Revolving Loan Commitment then in effect, or
(b) if the Aggregate Revolving Loan Commitments have terminated, Lenders then
holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of the Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans;
provided, that if there are only two Lenders holding one hundred percent (100%)
of the Aggregate Revolving Loan Commitment then in effect, “Required Lenders”
mean Lenders then holding 100% of the Aggregate Revolving Loan Commitment then
in effect.
 
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, provincial, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any  Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.
 
“Reserves” means, (a) with respect to the US Borrowing Base (1) reserves
established by Agent from time to time against US Eligible Accounts pursuant to
Section 1.13(a) and US Eligible Inventory pursuant to Section 1.14(a) and US
Eligible Equipment pursuant to Section 1.15(a), and (2) such other reserves
against US Eligible Accounts, US Eligible Inventory  (including reserves for any
costs associated with “freight in” charges) or US Eligible Equipment that Agent
may, in its Permitted Discretion, establish from time to time, (b) with respect
to the Canadian Borrowing Base (1) reserves established by Agent from time to
time against Canadian Eligible Accounts pursuant to Section 1.13(b) and Canadian
Eligible Inventory pursuant to Section 1.14(b) and Canadian Eligible Equipment
pursuant to Section 1.15(b), and (2) such other reserves against Canadian
Eligible Accounts, Canadian Eligible Inventory  (including reserves for any
costs associated with “freight in” charges) or Canadian Eligible Equipment that
Agent may, in its Permitted Discretion, establish from time to time including,
reserves for Prior Claims and (c) reserves established by Agent from time to
time against Availability that Agent may, in its Permitted Discretion, establish
from time to time.  Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued interest expenses or
Indebtedness or the payment of unpaid rent or other charges and liabilities
shall be deemed to be an exercise of Agent’s Permitted Discretion.
 
“Responsible Officer” means the chief executive officer or the president of
Holdings or either Borrower, as the case may be, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of Holdings or either Borrower, as the
case may be, or any other officer having substantially the same authority and
responsibility.
 
“Revolving Lender” means each Lender with a Revolving Loan Commitment or
Canadian Revolving Loan Commitment (or if the Revolving Loan Commitments have
terminated, who hold US Revolving Loans or participations in Swing Loans or if
the Canadian Revolving Loan Commitments have terminated, who hold Canadian
Revolving Loans).
 
“Revolving Loan” means the US Revolving Loans and the Canadian Revolving Loans.
 
“Revolving Termination Date” means the earlier to occur of: (a) November 24,
2014; and (b) the date on which the Aggregate Revolving Loan Commitment and
Aggregate Canadian Revolving Loan Commitment shall terminate in accordance with
the provisions of this Agreement.
 
 
114

--------------------------------------------------------------------------------

 
 
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including, with
respect to the US Obligations only, each Secured Swap Provider and each provider
of a Bank Product.
 
“Secured Rate Contract” means (i) the Hedging Agreements–PNC (as defined in the
Purchase Agreement) and (ii) any Rate Contract between the US Borrower and the
counterparty thereto, which (A) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (B) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the US Borrower, or (ii) a Person with whom the US Borrower has entered into a
Secured Rate Contract provided or arranged by GE Capital or an Affiliate of GE
Capital, and any assignee thereof.
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
 
 
115

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Swingline Commitment” means $7,500,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the US
Borrower, to act as the Swingline Lender hereunder.
 
“Swingline Note” means a promissory note of the US Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(f) hereto,
evidencing the Indebtedness of the US Borrower to the Swingline Lender resulting
from the Swing Loans made to the US Borrower by the Swingline Lender.
 
“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(c).
 
“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(c).
 
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
 
“Tax Affiliate” means, (a) the Borrowers and each their Subsidiaries and (b) any
Affiliate of any Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.
 
“United States” and “U.S.” each means the United States of America.
 
“US Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:
 
(a)           85% of the book value of US Eligible Accounts at such time;
 
 
116

--------------------------------------------------------------------------------

 
 
(b)           the lesser of (i) 50% of the net book value of US Eligible
Inventory valued at the lower of cost or market on a first-in, first-out basis,
and (ii) $5,000,000;
 
(c)           the lesser of (i) 95% of the lesser of (x) the Net Orderly
Liquidation Value and (y) the invoice cost, of US Eligible New Sale Equipment
Inventory and (ii) $15,000,000; and
 
(d)           85% of the Net Orderly Liquidation Value of US Eligible Other
Equipment;
 
less the sum of Reserves established by Agent at such time in its Permitted
Discretion and the US Liquidity Reserve.
 
“US Commitment Percentage” means, as to any US Revolving Lender, the percentage
equivalent of such US Revolving Lender’s Revolving Loan Commitment, divided by
the Aggregate Revolving Loan Commitment; provided that following acceleration of
the Loans, such term means, as to any US Revolving Lender, the percentage
equivalent of the principal amount of the Loans held by such US Revolving
Lender, divided by the aggregate principal amount of the Loans held by all US
Revolving Lenders.
 
“US Credit Party” means each Credit Party which is not a Canadian Credit Party.
 
“US Dollar Equivalent” means the amount in US Dollars for any amount denominated
in US Dollars and the Equivalent Amount in US Dollars of any amount denominated
in any other currency.
 
“US Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
 
“US Eligible Aged Sale Equipment Inventory” means all Equipment that is owned by
the US Borrower which consists of new Equipment held for sale in the Ordinary
Course of Business of the US Borrower and owned or held by the US Borrower for a
period of six (6) months or greater, other than any Equipment that is described
in any of clauses (a) through (h) of the definition of US Eligible New Sale
Equipment Inventory.
 
“US Eligible Equipment” means all US Eligible New Sale Equipment Inventory and
US Eligible Other Equipment.
 
“US Eligible New Sale Equipment Inventory” means all Equipment that is owned by
the US Borrower, which consists of new Equipment held for sale in the Ordinary
Course of Business of the US Borrower and owned or held by the US Borrower for a
period of less than six (6) months, other than:
 
(a)           Equipment that is obsolete or unsaleable;
 
(b)           Equipment that is damaged or unfit for sale;
 
(c)           Equipment is located at any site if the aggregate value of
Inventory and Equipment included in the US Borrowing Base at any such location
is less than $50,000;
 
(d)           Equipment that is placed on consignment or is leased or rented or
is held for lease or rental by the US Borrower to another Person or is used to
service other Equipment;
 
 
117

--------------------------------------------------------------------------------

 
 
(e)           Equipment that (1) is not located on premises owned, leased or
rented by the US Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (5) is located
outside of the United States or one of its territories unless such Equipment is
located in Canada and the Agent’s Liens have been perfected under Canadian
Requirements of Law;
 
(f)           Equipment that is in transit, except for Equipment in transit
between domestic locations of US Credit Parties or between domestic locations of
US Credit Parties and Canadian Credit Parties, in each case, as to which Agent’s
Liens have been perfected at origin and destination; or
 
(g)           Equipment that is US Excluded Equipment.
 
“US Eligible Other Equipment” means all US Eligible Aged Sale Equipment
Inventory, US Eligible Rental Equipment, US Eligible Service Equipment and US
Eligible Used Sale Equipment.
 
“US Eligible Rental Equipment” means all Equipment that is owned by the US
Borrower, which consists of Equipment rented or held for rental in the Ordinary
Course of Business of the US Borrower, other than:
 
(a)           Equipment that is obsolete or not rentable;
 
(b)           Equipment that is damaged or unfit for rental;
 
(c)           Equipment that is held for sale or used to service other
Equipment;
 
(d)           Equipment that (1) is not located on premises owned, leased or
rented by the US Borrower and set forth in Schedule 3.21 or in transit to, or at
the location of, a jobsite of a Person to whom such Equipment is rented in the
ordinary course of business or (2) is stored at a leased or rented location,
unless (x) a reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Reserves satisfactory to Agent have been established with respect
thereto, (3) is stored with a bailee or warehouseman unless (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto and (y) Reserves satisfactory to Agent have been established with
respect thereto, (4) is located at an owned location subject to a mortgage in
favor of a lender other than Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to Agent, or (5) is located outside of the United
States or one of its territories unless such Equipment is located in Canada and
the Agent’s Liens have been perfected under Canadian Requirements of Law; or
 
(e)           Equipment that is US Excluded Equipment.
 
“US Eligible Service Equipment” means all Equipment that is owned by US Borrower
and is used to service other Equipment in the Ordinary Course of Business of the
US Borrower, other than:
 
(a)           Equipment that is damaged or unfit for use in servicing other
Equipment;
 
(b)           Equipment that is held for sale, lease or rental or that is
leased, rented or placed on consignment;
 
 
118

--------------------------------------------------------------------------------

 
 
(c)           Equipment that (1) is not located on premises owned, leased or
rented by the US Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, (5) is at, or is in
transit to, a customer in the Ordinary Course of Business in the United States
or (6) is located outside of the United States or one of its territories unless
such Equipment is located in Canada and the Agent’s Liens have been perfected
under Canadian Requirements of Law; or
 
(d)           Equipment that is US Excluded Equipment.
 
“US Eligible Used Sale Equipment” means all Equipment that is owned by the US
Borrower which consists of used Equipment held for sale in the Ordinary Course
of Business of the US Borrower, other than any Equipment that is described in
any of clauses (a) through (h) of the definition of US Eligible New Sale
Equipment Inventory.
 
“US Excluded Equipment” means any of the following Equipment of the US Borrower:
 
(a)           Equipment subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Equipment (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
(b)           Equipment that is not marked with, and identifiable by, serial
number and/or manufacturer’s part number;
 
(c)           Equipment that consists of display items, tooling or replacement
parts;
 
(d)           Equipment that consists of any costs associated with “freight in”
charges;
 
(e)           Equipment that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
 
(f)           Equipment that is not covered by casualty insurance reasonably
acceptable to Agent;
 
(g)           Equipment that is not owned by the US Borrower or is subject to
Liens other than Permitted Liens described in subsections 5.1(b), (c), (d) and
(f) or rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure the US Borrower’s performance with respect to that Equipment);
 
(h)           Equipment that is not subject to a first priority Lien in favor of
Agent on behalf of itself and the Secured Parties, except for Liens described in
subsection 5.1(d) (subject to Reserves); or
 
(i)           Equipment that is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties.
 
 
119

--------------------------------------------------------------------------------

 
 
“U.S. Lender Party” means each of Agent, each US Revolving Lender, each L/C
Issuer, each SPV and each participant, in each case that is a United States
person as defined in Section 7701(a)(30) of the Code.
 
“US Liquidity Reserve” means, as of any date of determination, the sum (to the
extent a positive number) of (a) the US Borrowing Base at such time (without
giving effect to any reduction for the US Liquidity Reserve), minus (b) an
amount equal to the sum of (x) (i) 85% of the book value of US Eligible Accounts
at such time, (ii) 50% of the book value of US Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis and (iii) the Net Orderly
Liquidation Value of US Eligible Equipment, divided by (y) 1.25; provided, that
the US Liquidity Reserve shall be limited to (1) sixty percent (60%) of such
amount for the period commencing on July 1, 2011 and ending on September 30,
2011, (2) seventy-five percent (75%) of such amount for the period commencing on
October 1, 2011 and ending on December 31, 2011, and (3) thereafter, one hundred
percent (100%) of such amount.
 
“US Obligations” means all Obligations owing by any US Credit Party to Agent or
any Secured Party.
 
“US Revolving Lender” means GE Capital, the other US Revolving Lenders named on
the signature pages of the Agreement, and, if any such US Revolving Lender shall
decide to assign all or any portion of the US Obligations, such term shall
include any assignee of such US Revolving Lender.
 
“US Revolving Note” means a promissory note of the US Borrower payable to a US
Revolving Lender in substantially the form of Exhibit 11.1(e) hereto, evidencing
Indebtedness of the US Borrower under the Revolving Loan Commitment of such US
Revolving Lender.
 
“Vehicles” means (i) with respect to all vehicles located in the United States
or owned by the US Borrower, all vehicles covered by a certificate of title law
of any state and (ii) with respect to vehicles located in the province of
Ontario or owned by the Canadian Borrower, “motor vehicles” as defined in the
Regulations to the PPSA of Ontario.
 
“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.
 
11.2         Other Interpretive Provisions.
 
(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC, in the case of the US Credit Parties, or the PPSA, in the
case of the Canadian Credit Parties, shall have the meanings therein described.
 
(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
 
 
120

--------------------------------------------------------------------------------

 
 
(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”
 
(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement or any other Loan Document refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
 
(f)           Laws.  References to any statute or regulation may be made by
using either the common or public name thereof or a specific cite reference and
are to be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.
 
11.3         Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by Holdings
shall be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrowers, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”  A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.
 
11.4         Payments.  Agent may set up standards and procedures to determine
or redetermine the equivalent in US Dollars of any amount expressed in any
currency other than US Dollars and otherwise may, but shall not be obligated to,
rely on any determination made by any Credit Party or any L/C Issuer.  Any such
determination or redetermination by Agent shall be conclusive and binding for
all purposes, absent manifest error.  No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
 
[Signature Pages Follow.]
 
 
121

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
COAST CRANE COMPANY
     
By:
/s/ Martin A. Kroll
 
Name:
Martin A. Kroll
 
Title:
Secretary and Treasurer
 
FEIN: 27-3786385
     
Address for notices:
 
c/o Essex Rental Corp.
 
1110 Lake Cook Road
 
Buffalo Grove, IL 60089
 
Attn: Martin A. Kroll
 
Facsimile: (847) 215-6535
     
Address for wire transfers:
 
Wells Fargo Bank, N.A.
 
200 Public Square, Suite 3200
 
Cleveland, Ohio 44114
 
Acct Name: CC Bidding Operating
 
Acct #: 4122104052
 
ABA #: 121000248
 
SWIFT: WFBIUS6S
     
COAST CRANE LTD
     
By:
/s/ Martin A. Kroll
 
Name:
Martin A. Kroll
 
Title:
Secretary and Treasurer
 
FEIN:  89434 9653 RC 0001
     
Address for notices:
 
c/o Essex Rental Corp.
 
1110 Lake Cook Road
 
Buffalo Grove, IL 60089
 
Attn: Martin A. Kroll
 
Facsimile: (847) 215-6535
     
Address for wire transfers:
 
Wells Fargo Bank, N.A.
 
200 Public Square, Suite 3200
 
Cleveland, Ohio 44114
 
Acct Name: CC Bidding Corp.
 
Acct #: 4122104052
 
ABA #: 121000248
  SWIFT: WFBIUS6S

 
 
 

--------------------------------------------------------------------------------

 
 

 
CC ACQUISITION HOLDING CORP.
     
By:
/s/ Martin A. Kroll
 
Name:
Martin A. Kroll
 
Title:
Secretary and Treasurer
 
FEIN:  27-3970342
     
Address for notices:
 
c/o Essex Rental Corp.
 
1110 Lake Cook Road
 
Buffalo Grove, IL 60089
 
Attn: Martin A. Kroll
 
Facsimile: (847) 215-6535

 
 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Swingline Lender and as a US Revolving
Lender and Canadian Revolving Lender
       
By:
/s/ Joseph Tunney
 
Name:
Joseph Tunney
 
Title: Duly Authorized Signatory
     
Address for Notices:
     
General Electric Capital Corporation
 
201 Merritt 7
 
Norwalk, CT 06851
 
Attn: Account Manager/Coast Crane
 
Facsimile: (513) 770-5460
     
With a copy to:
     
General Electric Capital Corporation
 
10 Riverview Drive
 
Danbury, CT 06810
 
Attn:  Jill Zellmer
 
Facsimile: (203) 749-4562
     
And
     
General Electric Capital Corporation
 
201 Merritt 7
 
Norwalk, CT 06851
 
Attn:  Theodore Francis
 
Facsimile: (513) 770-5460
     
Address for payments:
 
ABA No. 021-001-033
 
Account Number 50279513
 
Deutsche Bank Trust Company Americas
 
New York, New York
 
Account Name: GECC CFS CIF
 
COLLECTION
 
Reference: CFK1470/Coast Crane

 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
 
as a US Revolving Lender and Canadian Revolving
Lender
     
By:
/s/ James C. Simpson
 
Name:
James C. Simpson
 
Title:
Vice President
       
Address for notices:
         
Attn:
   
Facsimile:
         
Lending office:
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuer, a US Revolving
Lender and a Canadian Revolving Lender
     
By:
/s/ Troy F. Jefferson
 
Name:
Troy F. Jefferson
 
Title:
Vice President
       
Address for notices:
             
Attn:
   
Facsimile:
         
Lending office:
       

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(b)
TO
CREDIT AGREEMENT
 
FORM OF LETTER OF CREDIT REQUEST
 
[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below
 
Attention:
 
_________ __, 20__
 
Re:           Coast Crane Company (the “US Borrower”)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
November [__], 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers.  Capitalized terms used herein without definition
are used as defined in the Credit Agreement.


The Borrower hereby gives you notice, irrevocably, pursuant to
Section 1.1(b)(ii) of the Credit Agreement, of its request for your Issuance of
a Letter of Credit, in the form attached hereto, for the benefit of Borrower, in
the amount of $________, to be issued on ________, ____ (the “Issue Date”) with
an expiration date of _________, ____.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such date;
 
(ii)           no Default or Event of Default has occurred and is continuing;
 
(iii)           the aggregate outstanding amount of the US Revolving Loans does
not exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(a)(iii) of the Credit Agreement); and
 
(iv)           Availability is not less than zero and the Letter of Credit
Obligations for all Letters of Credit does not exceed the L/C Sublimit.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the US Borrower has caused this Letter of Credit Request to
be executed and delivered by its duly authorized officer as of the day and year
and at the place set forth above.
 

 
Coast Crane Company
           
By:
             
Name:
       
Title:

 
[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED _______ ___, ____]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(c)
to
Credit Agreement


FORM OF SWINGLINE REQUEST
 
GENERAL ELECTRIC CAPITAL CORPORATION,
AS AGENT UNDER THE CREDIT AGREEMENT REFERRED TO BELOW
[Corporate Finance
201 Merritt 7
Norwalk, CT 06851
Attn:       Portfolio Manager – Coast Crane Credit Facility]
_________ __, ____
 
Re:           Coast Crane Company (the “US Borrower”)
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
November [__], 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, “Agent”).  Capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice pursuant to Section 1.1(c)(ii)
of the Credit Agreement that it requests Swing Loans under the Credit Agreement
(the “Proposed Advance”) and, in connection therewith, sets for the following
information:
 
A.           The date of the Proposed Advance is __________, ____ (the “Funding
Date”).
 
B.           The aggregate principal amount of Proposed Advance is $_________.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of such Funding Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such date;
 
(ii)          no Default or Event of Default has occurred; and
 
(iii)         the aggregate principal amount of the US Revolving Loans does not
exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(a)(iii) of the Credit Agreement).

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the US Borrower has caused this Swingline Request to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.
 

   
COAST CRANE COMPANY
             
By:
 
 
       
Name:
       
Title:



[SIGNATURE PAGE TO SWINGLINE REQUEST DATED _______ ___, ____]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.6
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION OF REVOLVING LOANS
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
 
_________ __, ____
 
Attention:
 
 
Re:
[Coast Crane Company (the “US Borrower”)][Coast Crane Ltd. (the “Canadian
Borrower”)]

 
Reference is made to the Amended and Restated Credit Agreement, dated as of
November [__], 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Coast Crane
Company, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, “Agent”).  Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.
 
The [US] [Canadian] Borrower hereby gives you irrevocable notice, pursuant to
Section 1.6(a) of the Credit Agreement of its request for the following with
respect to [US][Canadian] Revolving Loans:
 
(i)           a continuation, on ________, ____, as LIBOR Rate Loans having an
Interest Period of [1][2][3] months of LIBOR Rate Loans in an aggregate
outstanding principal amount of $____________ having an Interest Period ending
on the proposed date for such continuation;
 
(ii)          a conversion, on ________, ____, to LIBOR Rate Loans having an
Interest Period of [1][2][3] months of Base Rate Loans in an aggregate
outstanding principal amount of $_________; and
 
(iii)         a conversion, on ________, ____, to Base Rate Loans of LIBOR Rate
Loans in an aggregate outstanding principal amount of $_________.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.
 

   
[COAST CRANE COMPANY][COAST CRANE,
LTD.]
             
By:
 
 
       
Name:
       
Title:

 
[NOTICE OF CONVERSION OR CONTINUATION]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
COAST CRANE COMPANY AND COAST CRANE LTD.
 
Date: _______________, 201_
 
This Compliance Certificate (this “Certificate”) is given by Coast Crane
Company, a Delaware corporation (the “US Borrower”), and Coast Crane Ltd., a
British Columbia corporation (the “Canadian Borrower”), pursuant to subsection
4.2(b) of that certain Amended and Restated Credit Agreement, dated as of
November [__], 2011 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, the Canadian Borrower, CC Acquisition Holding Corp., a Delaware
corporation (“Holdings”), the other Credit Parties party thereto, the Lenders
and L/C Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent  for such Lenders and L/C Issuers (in
such capacity, “Agent”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.
 
(a)           The officer executing this Certificate is a Responsible Officer of
Holdings and as such is duly authorized to execute and deliver this Certificate
on behalf of Holdings.  By executing this Certificate, such officer hereby
certifies to Agent, the Lenders and the L/C Issuers, on behalf of Holdings,
that: the financial statements delivered with this Certificate in accordance
with subsection [4.1(a)] [4.1(b)] [4.1(c)] of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Holdings and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosures);
 
(b)           to the best of such officer’s knowledge, each Credit Party and
each of their Subsidiaries, during the period covered by such financial
statements, has observed and performed all of their respective covenants and
other agreements in the Credit Agreement and the other Loan Documents to be
observed or performed by them, and such officer does not have knowledge of any
Default or Event of Default [except as specified on the written attachment
hereto];
 
(c)           [Exhibit A attached hereto is a correct calculation of the Fixed
Charge Coverage Ratio covenant contained in Section 6.1 of the Credit
Agreement][[only required to be provided with respect to Compliance Certificates
delivered for the month in which a Triggering Event has occurred]];
 
(d)           since the Closing Date, and except as disclosed in prior
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:
 
(i)           changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ____________________________________;
 
(ii)           acquired the assets of, or merged or consolidated with or into,
any Person, except as follows:
_________________________________________________; or
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)           changed its address or otherwise relocated, acquired fee simple
title to any real property or entered into any real property leases, except as
follows: ____________________ _______________________________.
 
(e)           [set forth on Exhibit D is a listing of all government contracts
of the US Borrower and the Canadian Borrower subject to the Federal Assignment
of Claims Act of 1940, Financial Administration Act (Canada) or any similar
state or municipal law entered into in the prior Fiscal Quarter.] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsections 4.1 (a) and (b)]]
 
(f)           [set forth on Exhibit E is a listing of all applications for the
registration of any Patent, Trademark, Copyright or Design filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office, the CIPO or any similar office or agency entered into or filed
in the prior Fiscal Quarter.] [[only required to be provided with respect to
Compliance Certificates delivered pursuant to subsections 4.1 (a) and (b)]]
 
(g)           [set forth on Exhibit F is updated Schedule 3.16 (which Schedule
shall include the information required by Section 3.16 of the Credit
Agreement).] [There has been no change to the information contained in Schedule
3.16 since such Schedule delivered [on the Closing Date] [on [_______]].] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsections 4.1 (b)]]
 
(h)           [set forth on Exhibit G is an updated Schedule 3.1(b) (which
Schedule shall include the information required by Section 3.1(b) of the Credit
Agreement).] [There has been no change to the information contained in Schedule
3.1(b) since such Schedule delivered [on the Closing Date] [on [_______]].]
[[only required to be provided with respect to Compliance Certificates delivered
pursuant to subsections 4.1 (c)]]
 
(i)           [set forth on Exhibit H is an updated Schedule 3.32 (which
Schedule shall include the information required by Section 3.32 of the Credit
Agreement).] [There has been no change to the information contained in Schedule
3.32 since such Schedule delivered [on the Closing Date] [on [_______]].] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsection 4.1(c)]]
 
(j)           [set forth on Exhibit I is a listing of all Equipment and/or
Inventory owned by any US Credit Party that was moved to any location of, or
transferred to, any Canadian Credit Party during the fiscal month then ended.]
[[only required to be provided with respect to Compliance Certificates delivered
pursuant to subsection 4.1(c)]]
 
[Remainder of page is intentionally left blank.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of Holdings’ Responsible Officers this _____ day of _______________, 201_.

 

           
By:
   
Its:
 



Note:  Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Covenant 6.1 Fixed Charge Coverage
 
Fixed Charge Coverage Ratio is defined as follows:
         
Consolidated EBITDA (per Exhibit B)
 
$_________
     
Maintenance Capital Expenditures (per Exhibit C)
 
$_________
     
Fixed Charges equals:
         
Consolidated Net Interest Expense (defined as gross interest expense for such
period paid or required to be paid in cash (including all commissions,
discounts, fees and other charges in connection with letters of credit and
similar instruments and net amounts paid or payable and/or received or
receivable under permitted Rate Contracts in respect of interest rates) for
Holdings and its Subsidiaries on a consolidated basis).
 
$_________
     
Plus:
   
Scheduled principal payments of Indebtedness during such period
 
__________
     
Taxes on or measured by income paid or payable in cash during such period
 
_________
     
Fixed Charges total:
 
$________
     
Fixed Charge Coverage Ratio (Consolidated EBITDA minus Maintenance Capital
Expenditures divided by Fixed Charges)
 
_________
     
Required Fixed Charge Coverage
 
1.20 to 1.00
     
In Compliance
 
Yes/No

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Consolidated EBITDA


“Consolidated EBITDA” is defined as follows:
         
Net income (or loss) for the applicable period of measurement of Holdings and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, but
excluding: (a) the income (or loss) of any Person which is not a Subsidiary of
Holdings, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person; (b) the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries; (c) the
proceeds of any life insurance policy; (d) gains or losses from the sale,
exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of Holdings and its Subsidiaries, and related tax
effects in accordance with GAAP; and (e) any other extraordinary gains or losses
of Holdings or its Subsidiaries, and related tax effects in accordance with GAAP
 
$___________
     
Plus:
All amounts deducted in calculating net income (or loss) for depreciation or
amortization for such period
 
___________
         
Interest expense (less interest income) deducted in calculating net income (or
loss) for such period
 
____________
         
All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period
 
 
____________
         
All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of good will, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains)  and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory
 
 
 
 
 
 
 
____________
         
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents, to the extent (i) deducted
in the calculation of net income (or loss) for such period, and (ii) disclosed
to Agent
 
 
____________
          Fees and expenses paid to Agent and Lenders in connection with the
Loan Documents to the extent deducted in calculating net income (or loss) for
such period  
____________
 
 
Consolidated EBITDA total:
 
 
$____________

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Maintenance Capital Expenditures


Maintenance Capital Expenditures is defined as follows:
         
Capital Expenditures (defined as the aggregate of all expenditures and
obligations for the applicable period of measurement of Holdings and its
Subsidiaries on a consolidated basis, which should be capitalized under GAAP):
 
$__________
     
Less:       Capital Expenditures used for the purchase of additional Equipment:
 
___________
     
Maintenance Capital Expenditures:
 
$____________



 
 

--------------------------------------------------------------------------------

 


EXHIBIT D TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Government Contracts
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Intellectual Property Applications
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Updated Schedule 3.16
(Intellectual Property)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Updated Schedule 3.1(b)
(Permits)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Updated Schedule 3.32
(Equipment)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


Moved Equipment and/or Inventory
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT (this “Assignment”), dated as of the Effective Date, is entered
into between ___________ (the “Assignor”) and ___________ (the “Assignee”).
 
The parties hereto hereby agree as follows:
 
Borrowers:
 
Coast Crane Company, a Delaware corporation (the “US Borrower”) and Coast Crane,
Ltd., a British Columbia corporation (the “Canadian Borrower” and together with
the US Borrower, collectively the “Borrowers”)
     
Agent:
 
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Agent”)
     
Credit Agreement:
 
Amended and Restated Credit Agreement, dated as of November [__], 2011, among
the Borrowers, CC Acquisition Holding Corp., the other Credit Parties party
thereto, the Lenders and L/C Issuers party thereto and the Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definition are
used as defined in the Credit Agreement)
     
[Trade Date:
 
_________, ____]1
     
Effective Date:
 
_________, ____2

 

--------------------------------------------------------------------------------

 
1.        Insert for informational purposes only if needed to determine other
arrangements between the Assignor and the Assignee.


2.        To be filled out by Agent upon entry in the Register.
 
 
 

--------------------------------------------------------------------------------

 
 
Revolving
Loan
Commitment
Assigned3
 
Aggregate amount
of Revolving Loan
Commitments or
principal amount of
Loans for all US
Revolving Lenders
 
Aggregate amount of
Revolving Loan
Commitments4 or
principal amount of
US Revolving Loans
Assigned5
 
Percentage Assigned6
             
$_________
 
$_________
 
$_________
 
__.____%
$_________
 
$_________
 
$_________
 
__.____%
$_________
 
$_________
 
$_________
 
__.____%

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

 
3           Any assignment by a US Revolving Lender of its US Revolving Loans
and Revolving Loan Commitments shall only be made as an integrated part of
assignments of an equal pro rata share of the US Revolving Loans and Revolving
Loan Commitments and the Canadian Revolving Loans and Canadian Revolving Loan
Commitments of such Lender and/or any Affiliate and/or Approved Fund of such
Lender.
 
4           In the case of Revolving Loan Commitments, including US Revolving
Loans and interests, participations and obligations to participate in Letter of
Credit Obligations and Swing Loans.
 
5           Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.
 
6           Set forth, to at least 9 decimals, the Assigned Interest as a
percentage of the aggregate Commitment or Loans in the Facility.  This
percentage is set forth for informational purposes only and is not intended to
be binding.  The assignments are based on the amounts assigned not on the
percentages listed in this column.
 
 
 

--------------------------------------------------------------------------------

 
 
Revolving
Loan
Commitment
Assigned7
Aggregate amount
of Revolving Loan
Commitments or
principal amount of
Loans for all
Canadian Revolving
Lenders
Aggregate amount of
Revolving Loan
Commitments8 or
principal amount of
Canadian Revolving
Loans Assigned9
Percentage Assigned10
       
$_________
$_________
$_________
__.____%
$_________
$_________
$_________
__.____%
$_________
$_________
$_________
__.____%

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

 
7           Any assignment by a Canadian Revolving Lender of its Canadian
Revolving Loans and Revolving Loan Commitments shall only be made as an
integrated part of assignments of an equal pro rata share of the US Revolving
Loans and Revolving Loan Commitments and the Canadian Revolving Loans and
Canadian Revolving Loan Commitments of such Lender and/or any Affiliate and/or
Approved Fund of such Lender.
 
8           In the case of Revolving Loan Commitments, including Canadian
Revolving Loans and interests, participations and obligations to participate in
Letter of Credit Obligations and Swing Loans.
 
9           Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.
 
10           Set forth, to at least 9 decimals, the Assigned Interest as a
percentage of the aggregate Commitment or Loans in the Facility.  This
percentage is set forth for informational purposes only and is not intended to
be binding.  The assignments are based on the amounts assigned not on the
percentages listed in this column.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.             Assignment.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, Assignor’s
rights and obligations in its capacity as Lender under the Credit Agreement
(including Liabilities owing to or by Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
(the “Assigned Interest”).
 
Section 2.             Representations, Warranties and Covenants of
Assignor.  Assignor (a) represents and warrants to Assignee and the Agent that
(i) it has full power and authority, and has taken all actions necessary for it,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims and (iii) by executing signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Agent, the Person signing, executing and delivering this Assignment on
behalf of the Assignor is an Authorized signer for the Assignor and is
authorized to execute, sign and deliver this Assignment, (b) makes no other
representation or warranty and assumes no responsibility, including with respect
to the aggregate amount of the Loans and Revolving Loan Commitments, the
percentage of the Loans and Revolving Loan Commitments represented by the
amounts assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.
 
Section 3.             Representations, Warranties and Covenants of
Assignee.  Assignee (a) represents and warrants to Assignor and the Agent that
(i) it has full power and authority, and has taken all actions necessary for
Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is [not] an Affiliate or an Approved
Fund of [_______], a Lender, and (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either Assignee or the Person exercising discretion
in making the decision for such assignment is experienced in acquiring assets of
such type, (iv) by executing, signing and delivering this Assignment via
ClearPar® or any other electronic settlement system designated by the Agent, the
Person signing, executing and delivering this Assignment on behalf of the
Assignor is an Authorized signer for the Assignor and is authorized to execute,
sign and deliver this Assignment, (b) appoints and authorizes the Agent to take
such action as administrative agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender, (d) confirms it
has received such documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan Document independently and without reliance upon Agent, any L/C
Issuer, any Lender or any other Indemnitee and based on such documents and
information as it shall deem appropriate at the time, (e) acknowledges and
agrees that, as a Lender, it may receive material non-public information and
confidential information concerning the Credit Parties and their Affiliates and
their Stock and agrees to use such information in accordance with Section 9.10
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Agent an assignment fee in
the amount of $3,500 to the extent such fee is required to be paid under
Section 9.9 of the Credit Agreement and (h) to the extent required pursuant to
Section 10.1(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.             Determination of Effective Date; Register.  Following the
due execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrower, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register.  The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register.  The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.
 
Section 5.             Effect.  As of the Effective Date, (a) Assignee shall be
a party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender under the Credit Agreement and
(b) Assignor shall, to the extent provided in this Assignment, relinquish its
rights (except those surviving the termination of the Revolving Loan Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
 
Section 6.             Distribution of Payments.  On and after the Effective
Date, the Agent shall make all payments under the Loan Documents in respect of
each Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.
 
Section 7.             Miscellaneous.  (a) The parties hereto, to the extent
permitted by law, waive all right to trial by jury in any action, suit, or
proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby.  This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.
 
(b)           On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, the Agent and their
Related Persons and their successors and assigns.
 
(c)           This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.
 
(d)           This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(e)           Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

 
[NAME OF ASSIGNOR]
 
           as Assignor
     
By:
     
Name:
   
Title:
     
[NAME OF ASSIGNEE]
 
           as Assignee
     
By:
     
Name:
   
Title:
     
Lending Office for Eurodollar Rate Loans:
     
[Insert Address (including contact name, fax number and e-mail address)]
     
Lending Office (and address for notices)
 
             for any other purpose:
     
[Insert Address (including contact name, fax number and e-mail address)]

 
[SIGNATURE PAGE TO ASSIGNMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED and AGREED
this __ day of ______ _____:
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent
 
By:
   
Name:
 
Title:
   
COAST CRANE COMPANY7
   
By:
   
Name:
 
Title:
   
COAST CRANE LTD. 7
   
By:
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

 
7           Include only if required pursuant to Section 9.9 of the Credit
Agreement.
 
7           Include only if required pursuant to Section 9.9 of the Credit
Agreement.
 
[SIGNATURE PAGE TO ASSIGNMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(b)
to
CREDIT AGREEMENT
 
FORM OF BORROWING BASE CERTIFICATE
 
Coast Crane Company
Coast Crane Ltd.

 
Date:                               , _____
 
This certificate (this “Borrowing Base Certificate”) is given by Coast Crane
Company, a Delaware corporation (the “US Borrower”) and Coast Crane Ltd., a
British Columbia corporation (the “Canadian Borrower” and together with the US
Borrower, each a “Borrower” and collectively, the “Borrowers”) pursuant to
subsection 4.2(d) of that certain Amended and Restated Credit Agreement, dated
as of November 14, 2011, among the US Borrower, the Canadian Borrower, the other
Credit Parties party thereto, the Lenders from time to time party thereto and
General Electric Capital Corporation, as agent for the Lenders and other Secured
Parties (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time the “Credit Agreement”).  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
 
The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of each Borrower.  By executing this Borrowing Base
Certificate such officer of each Borrower hereby certifies to Agent and Lenders
on behalf of the Borrowers and without personal liability that:
 
 
(a)
Attached hereto as Schedule 1 is a calculation of the US Borrowing Base as of
the above date;

 
 
(b)
Based on such Schedule 1, the US Borrowing Base as of the above date is:

 
$[_____]
 
 
(c)
Attached hereto as Schedule 1 is a calculation of the Canadian Borrowing Base as
of the above date;

 
 
(d)
Based on such Schedule 1, the Canadian Borrowing Base as of the above date is:

 
$[_____]
 
 
(e)
Based on Schedule 1, the US Borrowing Base plus the Canadian Borrowing Base as
of the above date is:

 
$[_____]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers have caused this Borrowing Base Certificate to
be executed by its [_____] this [__ day of _____, 20__].

 

 
US BORROWER
     
COAST CRANE COMPANY
     
By:
   
Its:
       
CANADIAN BORROWER
     
COAST CRANE LTD.
     
By:
   
Its:
 

 
[$_________] NOTICE OF BORROWING
OF [COAST CRANE COMPANY][COAST CRANE LTD.].
ITS NAME TO COAST CRANE COMPANY FOLLOWING THE CLOSING DATE)
FOR THE BENEFIT OF [NAME OF LENDER]
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
as Agent under the Credit Agreement referred to below
 
_______________ __, ____
 
Attention:
 
 
Re:
[Coast Crane Company (the “US Borrower”)][Coast Crane Ltd. (the “Canadian
Borrower”)]

 
Reference is made to the Amended and Restated Credit Agreement, dated as of
November [__], 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Coast Crane
Company, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, the “Agent”).  Capitalized terms
used herein without definition are used as defined in the Credit Agreement.
 
The [US][Canadian] Borrower hereby gives you irrevocable notice, pursuant to
Section 1.5 of the Credit Agreement of its request of a Borrowing of
[US][Canadian] Revolving Loans (the “Proposed Borrowing”) under the Credit
Agreement and, in that connection, sets forth the following information:
 
A.           The date of the Proposed Borrowing is __________, ____ (the
“Funding Date”).
 
B.           The aggregate principal amount of requested [US][Canadian]
Revolving Loans is $_________, of which $________ consists of Base Rate Loans
and $________ consists of LIBOR Rate Loans having an initial Interest Period of
[1][2][3] months.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such date;
 
(ii)           no Default or Event of Default has occurred and is continuing;
 
(iii)         the aggregate outstanding amount of US Revolving Loans does not
exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(a)(iii) of the Credit Agreement); and
 
 
1

--------------------------------------------------------------------------------

 
 
[(iv)           with respect to any Borrowing of Canadian Revolving Loans, after
giving effect to any Canadian Revolving Loan, (x) the aggregate outstanding
amount of the Canadian Revolving Loans would exceed the lesser of (1) the
Canadian Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) or (2) the Canadian Revolving Loan Commitment then in effect less
those Reserves imposed by Agent in its Permitted Discretion, or (y) the
aggregate principal amount of all outstanding US Revolving Loans would exceed
the Aggregate Revolving Loan Commitment then in effect less the sum of (i) those
Reserves imposed by Agent in its Permitted Discretion, plus (ii) the aggregate
amount of Letter of Credit Obligations, plus (iii) the outstanding Swing Loans,
plus (iv) outstanding Canadian Revolving Loans.][[only required with respect to
a Notice of Borrowing by Canadian Borrower]]


 [$_________] NOTICE OF BORROWING
OF [COAST CRANE COMPANY][COAST CRANE LTD.].
ITS NAME TO COAST CRANE COMPANY FOLLOWING THE CLOSING DATE)
FOR THE BENEFIT OF [NAME OF LENDER]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the [US][Canadian] Borrower has caused this Notice of
Borrowing to be executed and delivered by its duly authorized officer as of the
day and year and at the place set forth above.

 

 
[COAST CRANE COMPANY][COAST CRANE LTD.]
     
By:
 
 
     
Name:
     
Title:



[$_________] NOTICE OF BORROWING
OF [COAST CRANE COMPANY][COAST CRANE LTD.].
FOR THE BENEFIT OF [NAME OF LENDER]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT
 
FORM OF CANADIAN REVOLVING LOAN NOTE
 
Lender:  [NAME OF LENDER]
New York, New York
Principal Amount: $_______
 ___________, 20__

 
FOR VALUE RECEIVED, the undersigned, Coast Crane Ltd., a British Columbia
corporation (the “Canadian Borrower”), hereby promises to pay to the order of
the Lender set forth above (the “Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of all Canadian Revolving
Loans (as defined in the Credit Agreement referred to below) of the Lender to
the Canadian Borrower, payable at such times and in such amounts as are
specified in the Credit Agreement.
 
The Canadian Borrower promises to pay interest on the unpaid principal amount of
the Canadian Revolving Loans from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement.  Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Canadian Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of November [__], 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Canadian Borrower, Coast Crane
Company, CC Acquisition Holding Corp., the other Credit Parties party thereto,
the Lenders and the L/C Issuers party thereto and General Electric Capital
Corporation, as administrative agent and collateral agent for such Lenders and
L/C Issuers (in such capacity, “Agent”).  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of
Canadian Revolving Loans by the Lender to the Canadian Borrower in an aggregate
amount not to exceed at any time outstanding the Principal Amount set forth
above, the indebtedness of the Canadian Borrower resulting from such Canadian
Revolving Loans being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Canadian Borrower has caused this Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.

 

 
COAST CRANE LTD.
           
By:
 
 
     
Name:
     
Title:



[$_________] CANADIAN REVOLVING LOAN NOTE
OF COAST CRANE LTD.
FOR THE BENEFIT OF [NAME OF LENDER]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT
 
FORM OF US REVOLVING LOAN NOTE
 
Lender:  [NAME OF LENDER]
New York, New York
Principal Amount: $_______
 ___________, 20__

 
FOR VALUE RECEIVED, the undersigned, Coast Crane Company, a Delaware corporation
(the “US Borrower”), hereby promises to pay to the order of the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of all US Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the US Borrower, payable at
such times and in such amounts as are specified in the Credit Agreement.
 
The US Borrower promises to pay interest on the unpaid principal amount of the
US Revolving Loans from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement.  Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the US Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of November [__], 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the US Borrower, Coast Crane Ltd.,
CC Acquisition Holding Corp., the other Credit Parties party thereto, the
Lenders and the L/C Issuers party thereto and General Electric Capital
Corporation, as administrative agent and collateral agent for such Lenders and
L/C Issuers (in such capacity, “Agent”).  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of US
Revolving Loans by the Lender to the US Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the US Borrower resulting from such US Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the US Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 
COAST CRANE COMPANY
           
By:
 
 
     
Name:
     
Title:

 
[$_________] US REVOLVING LOAN NOTE
OF COAST CRANE COMPANY.
FOR THE BENEFIT OF [NAME OF LENDER
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(f)
TO
CREDIT AGREEMENT
 
FORM OF SWINGLINE NOTE
 
Swingline Lender:  General Electric Capital Corporation
 New York, New York
Principal Amount: $_______
 ___________, 20__

 
FOR VALUE RECEIVED, the undersigned, Coast Crane Company, a Delaware corporation
(the “US Borrower”), hereby promises to pay to the order of the Swingline Lender
set forth above (the “Swingline Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of all Swingline Loans (as
defined in the Credit Agreement referred to below) of the Swingline Lender to
the US Borrower, payable at such times and in such amounts as are specified in
the Credit Agreement.
 
The US Borrower promises to pay interest on the unpaid principal amount of the
Swingline Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the US Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of November [__], 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the US Borrower, Coast Crane Ltd.,
CC Acquisition Holding Corp., the other Credit Parties party thereto, the
Lenders and L/C Issuers party thereto and General Electric Capital Corporation,
as administrative agent and collateral agent for such Lenders and L/C Issuers
(in such capacity, “Agent”) and as Swingline Lender.  Capitalized terms used
herein without definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Swing
Line Loans by the Swingline Lender to the US Borrower in an aggregate amount not
to exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the US Borrower resulting from such Swingline Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


[$_________] SWINGLINE NOTE
OF COAST CRANE COMPANY
FOR THE BENEFIT OF SWINGLINE LENDER


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the US Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 
COAST CRANE COMPANY
     
By:
 
 
     
Name:
     
Title:



 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1

 
Revolving Loan Commitments
 
US Revolving Lender
 
Revolving Loan Commitment
 
General Electric Capital Corporation
  $ 30,000,000  
PNC Bank, National Association
  $ 22,500,000  
Wells Fargo Bank, National Association
  $ 22,500,000  
Total
  $ 75,000,000  

 
Canadian Revolving Loan Commitment
 
Canadian Revolving Lender
 
Canadian Revolving Loan
Commitment
 
General Electric Capital Corporation
  $ 4,000,000  
PNC Bank, National Association
  $ 3,000,000  
Wells Fargo Bank, National Association
  $ 3,000,000  
Total
  $ 10,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.17
 
Post-Closing Matters

 
 
1.
Cash Management.  (a) Within two (2) days of the Closing Date, the Canadian
Borrower shall deliver to the Agent a Control Agreement providing for
“springing” cash dominion with respect to its accounts with HSBC Bank Canada and
(b) within forty (40) days of the Closing Date, the Canadian Borrower shall
establish a lockbox with HSBC Bank Canada for receipt of collections and cause
the Control Agreement with HSBC Bank Canada to be amended to include such
lockbox pursuant to an amendment in form and substance reasonable acceptable to
the Agent, and direct all Account Debtors to remit all payments directly into
such lockbox.

 
 
2.
Landlord Waivers.  Within thirty (30) days of the Closing Date, the Canadian
Borrower shall deliver to the Agent a landlord’s agreement from the lessor of
the leased Real Estate located at 9538 – 195 Street, Surrey, B.C, in form and
substance reasonable acceptable to the Agent.

 
 
3.
Constating Documents. Within fifteen (15) days of the Closing Date, the Canadian
Borrower shall amend its articles to delete section 26.1 therein and deliver to
the Agent a certified copy of such amended articles.

 
 
4.
Share Register. Within fifteen (15) days of the Closing Date, the Canadian
Borrower shall deliver to the Agent a certified copy of its updated share
register.

 
 
 

--------------------------------------------------------------------------------

 